Exhibit 10.76
CHESAPEAKE FUNDING LLC,
as Issuer
and
THE BANK OF NEW YORK MELLON,
as Indenture Trustee
 
AMENDED AND RESTATED BASE INDENTURE
Dated as of December 17, 2008
 
Asset Backed Notes
(Issuable in Series)
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Cross-References
    1  
Section 1.3. Accounting and Financial Determinations; No Duplication
    2  
Section 1.4. Rules of Construction
    2  
Section 1.5. Ratification and Confirmation
    2  
 
       
ARTICLE 2. THE INVESTOR NOTES
    2  
 
       
Section 2.1. Designation and Terms of Investor Notes
    2  
Section 2.2. Investor Notes Issuable in Series
    3  
Section 2.3. Execution and Authentication
    5  
Section 2.4. Registration of Transfer and Exchange of Notes
    6  
Section 2.5. Mutilated, Destroyed, Lost or Stolen Notes
    8  
Section 2.6. Appointment of Paying Agent
    9  
Section 2.7. Persons Deemed Owners
    10  
Section 2.8. Investor Noteholder List
    11  
Section 2.9. Treasury Notes
    11  
Section 2.10. Book-Entry Notes
    12  
Section 2.11. Definitive Notes
    12  
Section 2.12. Global Note
    13  
Section 2.13. Principal and Interest
    13  
Section 2.14. Tax Treatment
    14  
 
       
ARTICLE 3. SECURITY
    14  
 
       
Section 3.1. Grant of Security Interest
    14  
Section 3.2. Transaction Documents
    16  
Section 3.3. Release of Issuer Assets
    17  
Section 3.4. Opinions of Counsel
    18  
Section 3.5. Stamp, Other Similar Taxes and Filing Fees
    18  
 
       
ARTICLE 4. REPORTS
    18  
 
       
Section 4.1. Servicer Reports
    18  
Section 4.2. Communication to Investor Noteholders
    19  
Section 4.3. Rule 144A Information
    20  
Section 4.4. Reports by the Issuer
    20  
Section 4.5. Reports by the Indenture Trustee
    20  
 
       
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
    21  
 
       
Section 5.1. Collection Account
    21  
Section 5.2. Gain on Sale Account
    22  
Section 5.3. Collection of Money
    23  
Section 5.4. Collections and Allocations
    23  
Section 5.5. Joint Collection Account Disputes
    24  

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE 6. DISTRIBUTIONS
    24  
 
       
Section 6.1. Distributions in General
    24  
Section 6.2. Optional Repurchase of Investor Notes
    25  
 
       
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
    25  
 
       
Section 7.1. Existence and Power
    25  
Section 7.2. Governmental Authorization
    25  
Section 7.3. Binding Effect
    26  
Section 7.4. Financial Information; Financial Condition
    26  
Section 7.5. Litigation
    26  
Section 7.6. No ERISA Plan
    26  
Section 7.7. Tax Filings and Expenses
    26  
Section 7.8. Disclosure
    27  
Section 7.9. Investment Company Act
    27  
Section 7.10. Regulations T, U and X
    27  
Section 7.11. No Consent
    27  
Section 7.12. Solvency
    27  
Section 7.13. Security Interests
    27  
Section 7.14. Binding Effect of Certain Agreements
    28  
Section 7.15. Non-Existence of Other Agreements
    28  
Section 7.16. Compliance with Contractual Obligations and Laws
    29  
Section 7.17. Other Representations
    29  
Section 7.18. Ownership of the Issuer
    29  
 
       
ARTICLE 8. COVENANTS
    29  
 
       
Section 8.1. Payment of Investor Notes
    29  
Section 8.2. Maintenance of Office or Agency
    29  
Section 8.3. Payment of Obligations
    30  
Section 8.4. Conduct of Business and Maintenance of Existence
    30  
Section 8.5. Compliance with Laws
    30  
Section 8.6. Inspection of Property, Books and Records
    30  
Section 8.7. Compliance with Transaction Documents; Issuer Assets
    30  
Section 8.8. Notice of Defaults
    31  
Section 8.9. Notice of Material Proceedings
    31  
Section 8.10. Further Requests
    31  
Section 8.11. Protection of Issuer Assets
    31  
Section 8.12. Annual Opinion of Counsel
    32  
Section 8.13. Liens
    32  
Section 8.14. Other Indebtedness
    32  
Section 8.15. Mergers
    33  
Section 8.16. Sales of Issuer Assets
    33  
Section 8.17. Acquisition of Assets
    33  
Section 8.18. Distributions
    33  
Section 8.19. Legal Name; Location Under Section 9-301
    33  
Section 8.20. Organizational Documents
    33  
Section 8.21. Investments
    33  
Section 8.22. No Other Agreements
    34  

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 8.23. Other Business
    34  
Section 8.24. Maintenance of Separate Existence
    34  
Section 8.25. Use of Proceeds of Investor Notes
    36  
Section 8.26. No ERISA Plan
    36  
 
       
ARTICLE 9. REMEDIES
    36  
 
       
Section 9.1. Events of Default
    36  
Section 9.2. Acceleration of Maturity; Rescission and Annulment
    37  
Section 9.3. Collection of Indebtedness and Suits for Enforcement by the
Indenture Trustee
    38  
Section 9.4. Remedies; Priorities
    40  
Section 9.5. Optional Preservation of the Issuer Assets
    41  
Section 9.6. Limitation on Suits
    41  
Section 9.7. Unconditional Rights of Investor Noteholders to Receive Principal
and Interest
    42  
Section 9.8. Restoration of Rights and Remedies
    42  
Section 9.9. Rights and Remedies Cumulative
    42  
Section 9.10. Delay or Omission Not a Waiver
    42  
Section 9.11. Control by Investor Noteholders
    43  
Section 9.12. Waiver of Past Defaults
    43  
Section 9.13. Undertaking for Costs
    44  
Section 9.14. Waiver of Stay or Extension Laws
    44  
Section 9.15. Action on Investor Notes
    44  
 
       
ARTICLE 10. THE INDENTURE TRUSTEE
    44  
 
       
Section 10.1. Duties of the Indenture Trustee
    44  
Section 10.2. Rights of the Indenture Trustee
    46  
Section 10.3. Indenture Trustee’s Disclaimer
    47  
Section 10.4. Indenture Trustee May Own Investor Notes
    47  
Section 10.5. Notice of Defaults
    47  
Section 10.6. Compensation
    48  
Section 10.7. Eligibility Requirements for Indenture Trustee
    48  
Section 10.8. Resignation or Removal of Indenture Trustee
    49  
Section 10.9. Successor Indenture Trustee by Merger
    50  
Section 10.10. Appointment of Co-Trustee or Separate Trustee
    50  
Section 10.11. Representations and Warranties of Indenture Trustee
    52  
Section 10.12. Preferential Collection of Claims Against the Issuer
    52  
 
       
ARTICLE 11. DISCHARGE OF INDENTURE
    52  
 
       
Section 11.1. Termination of the Issuer’s Obligations
    52  
Section 11.2. Application of Trust Money
    53  
Section 11.3. Repayment to the Issuer
    53  
 
       
ARTICLE 12. AMENDMENTS
    54  
 
       
Section 12.1. Without Consent of the Investor Noteholders
    54  
Section 12.2. With Consent of the Investor Noteholders
    55  
Section 12.3. Supplements
    55  
Section 12.4. Revocation and Effect of Consents
    56  

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 12.5. Notation on or Exchange of Investor Notes
    56  
Section 12.6. The Indenture Trustee to Sign Amendments, etc
    56  
Section 12.7. Conformity with Trust Indenture Act
    56  
 
       
ARTICLE 13. MISCELLANEOUS
    56  
 
       
Section 13.1. Compliance Certificates and Opinions
    56  
Section 13.2. Forms of Documents Delivered to Indenture Trustee
    58  
Section 13.3. Actions of Noteholders
    59  
Section 13.4. Notices
    59  
Section 13.5. Conflict with TIA
    61  
Section 13.6. Rules by the Indenture Trustee
    61  
Section 13.7. Duplicate Originals
    61  
Section 13.8. Benefits of Indenture
    61  
Section 13.9. Payment on Business Day
    61  
Section 13.10. Governing Law
    62  
Section 13.11. Severability of Provisions
    62  
Section 13.12. Counterparts
    62  
Section 13.13. Successors
    62  
Section 13.14. Table of Contents, Headings, etc.
    62  
Section 13.15. Recording of Indenture
    62  
Section 13.16. No Petition
    62  
Section 13.17. SUBIs
    63  

iv



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED BASE INDENTURE, dated as of December 17, 2008,
between CHESAPEAKE FUNDING LLC, a special purpose limited liability company
established under the laws of Delaware, as issuer (the “Issuer”), and THE BANK
OF NEW YORK MELLON, a national banking association, as trustee (in such
capacity, the “Indenture Trustee”).
WITNESSETH:
          WHEREAS, the Issuer and the Indenture Trustee entered into the Base
Indenture, dated as of March 7, 2006 (the “Original Base Indenture”), which
provided for the issuance from time to time of one or more series of Investor
Notes;
          WHEREAS, pursuant to Section 12.2 of the Original Base Indenture, the
Original Base Indenture may be amended with the consent of the Issuer, the
Indenture Trustee and the Holders of a Majority in Interest of each Series of
Outstanding Investor Notes;
          WHEREAS, the Issuer desires to amend and restate the Original Base
Indenture in its entirety as set forth herein and the Indenture Trustee hereby
consents thereto; and
          WHEREAS, all things necessary to make this Base Indenture a legal,
valid and binding agreement of the Issuer, in accordance with its terms, have
been done, and the Issuer proposes to do all the things necessary to make the
Investor Notes, when executed by the Issuer and authenticated and delivered by
the Indenture Trustee hereunder and duly issued by the Issuer, the legal, valid
and binding obligations of the Issuer as hereinafter provided;
          NOW, THEREFORE, for and in consideration of the premises and the
receipt of the Investor Notes by the Investor Noteholders, it is mutually
covenanted and agreed, for the equal and proportionate benefit of all Investor
Noteholders, that the Original Base Indenture be amended and restated in its
entirety as follows:
ARTICLE 1.
DEFINITIONS AND INCORPORATION BY REFERENCE
          Section 1.1. Definitions.
          Certain capitalized terms used herein (including the preamble and the
recitals hereto) shall have the meanings assigned to such terms in the
Definitions List attached hereto as Schedule 1 (the “Definitions List”), as such
Definitions List may be amended or modified from time to time in accordance with
the provisions hereof.
          Section 1.2. Cross-References.
          Unless otherwise specified, references in this Base Indenture and in
each other Transaction Document to any Article or Section are references to such
Article or Section of this Base Indenture or such other Transaction Document, as
the case may be and, unless otherwise specified, references in any Article,
Section or definition to any clause are references to such clause of such
Article, Section or definition.



--------------------------------------------------------------------------------



 



2

          Section 1.3. Accounting and Financial Determinations; No Duplication.
          Where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of the Indenture, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in the Indenture, in accordance with GAAP. When used herein, the term
“financial statement” shall include the notes and schedules thereto. All
accounting determinations and computations hereunder or under any other
Transaction Documents shall be made without duplication.
          Section 1.4. Rules of Construction.
          In the Indenture, unless the context otherwise requires:
     (i) the singular includes the plural and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
     (iii) reference to any gender includes the other gender;
     (iv) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
     (v) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; and
     (vi) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”.
          Section 1.5. Ratification and Confirmation. On the date hereof, the
Issuer hereby ratifies and confirms all of the Series of Outstanding Investor
Notes issued under the Original Base Indenture and ratifies and confirms the
grant of the lien in the Collateral for the benefit of the Investor Noteholders
pursuant to the Original Base Indenture.
ARTICLE 2.
THE INVESTOR NOTES
          Section 2.1. Designation and Terms of Investor Notes.
          Each Series of Investor Notes and any Class thereof may be issued in
bearer form (the “Bearer Notes”) with attached interest coupons and a special
coupon (collectively, the “Coupons”) or in fully registered form (the
“Registered Notes”), and, in each case, substantially in the form specified in
the applicable Indenture Supplement, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted
hereby or by the related Indenture Supplement and may have such letters, numbers
or other marks of identification and



--------------------------------------------------------------------------------



 



3

such legends or endorsements placed thereon as may, consistently herewith, be
determined to be appropriate by the Authorized Officer executing such Investor
Notes, as evidenced by his execution of the Investor Notes. All Investor Notes
of any Series shall, except as specified in the related Indenture Supplement, be
equally and ratably entitled as provided herein to the benefits hereof without
preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with the terms and provisions of
this Base Indenture and the applicable Indenture Supplement. The aggregate
principal amount of Investor Notes which may be authenticated and delivered
under the Indenture is unlimited. The Investor Notes shall be issued in the
denominations set forth in the related Indenture Supplement.
          Section 2.2. Investor Notes Issuable in Series.
          (a) The Investor Notes may be issued in one or more Series. Each
Series of Investor Notes shall be created by an Indenture Supplement.
          (b) Investor Notes of a new Series may from time to time be executed
by the Issuer and delivered to the Indenture Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Indenture Trustee
upon the receipt by the Indenture Trustee of an Issuer Request at least three
(3) Business Days (or such shorter time as is acceptable to the Indenture
Trustee) in advance of the related Series Closing Date and upon delivery by the
Issuer to the Indenture Trustee, and receipt by the Indenture Trustee, of the
following:
     (i) an Issuer Order authorizing and directing the authentication and
delivery of the Investor Notes of such new Series by the Indenture Trustee and
specifying the designation of such new Series, the Initial Invested Amount (or
the method for calculating such Initial Invested Amount) of such new Series and
the Note Rate (or the method for allocating interest payments or other cash
flows to such Series), if any, with respect to such Series;
     (ii) an Indenture Supplement satisfying the criteria set forth in this
Section 2.2(b) executed by the Issuer and specifying the Principal Terms of such
new Series;
     (iii) a Tax Opinion;
     (iv) written confirmation from each Rating Agency that the Rating Agency
Condition shall have been satisfied with respect to such issuance;
     (v) an Officer’s Certificate of the Issuer, that on the Series Closing Date
after giving effect to the issuance of such new Series, (i) neither an
Amortization Event nor a Potential Amortization Event with respect to any Series
of Investor Notes nor an Asset Deficiency is continuing or will occur, (ii) the
issuance of the new Series of Investor Notes will not result in any breach of
any of the terms, conditions or provisions of or constitute a default under any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Issuer is a party or by which it or its property is bound or any order of any
court or administrative agency entered in any suit, action or other judicial or
administrative proceeding to which the Issuer is a party or by which it or its
property may be bound or to which it or its property may be subject and
(iii) all conditions precedent provided in this Base Indenture and the related
Indenture Supplement with respect to the authentication and delivery of the new
Series of Investor Notes have been complied with; and



--------------------------------------------------------------------------------



 



4

     (vi) such other documents, instruments, certifications, agreements or other
items as the Indenture Trustee may reasonably require.
          (c) In conjunction with the issuance of a new Series of Investor
Notes, the parties hereto shall execute an Indenture Supplement, which shall
specify the relevant terms with respect to any newly issued Series of Investor
Notes, which may include without limitation:
     (i) its name or designation;
     (ii) an Initial Invested Amount of such Series or the method of calculating
the Initial Invested Amount of such Series;
     (iii) the Note Rate (or formula for the determination thereof) with respect
to such Series;
     (iv) the Series Closing Date;
     (v) each Rating Agency rating such Series;
     (vi) the name of the Clearing Agency or Foreign Clearing Agency, if any;
     (vii) the interest payment date or dates and the date or dates from which
interest shall accrue;
     (viii) the method of allocating Collections with respect to such Series;
     (ix) the method by which the principal amount of Investor Notes of such
Series shall amortize or accrete;
     (x) the names of any Series Accounts to be used by such Series and the
terms governing the operation of any such accounts and the use of moneys
therein;
     (xi) the Series Servicing Fee and the Series Servicing Fee Percentage;
     (xii) the terms on which the Investor Notes of such Series may be redeemed,
repurchased or remarketed to other investors;
     (xiii) any deposit of funds to be made into any Series Account on the
Series Closing Date;
     (xiv) the number of Classes of such Series, and if more than one Class, the
rights and priorities of each such Class;
     (xv) the priority of any Series with respect to any other Series;
     (xvi) the Lease Rate Caps required to be maintained with respect to such
Series; and
     (xvii) any other relevant terms of such Series (including whether or not
such Series will be pledged as collateral for an issuance of any other
securities, including commercial paper) (all such terms, the “Principal Terms”
of such Series).



--------------------------------------------------------------------------------



 



5

The terms of such Indenture Supplement may modify or amend the terms of this
Base Indenture solely as applied to such new Series.
          (d) The Issuer may direct the Indenture Trustee to deposit all or a
portion of the net proceeds from the issuance of any new Series of Investor
Notes into a Series Account for another Series of Investor Notes and may specify
that the proceeds from the sale of such new Series of Investor Notes may be used
to reduce the Invested Amount of another Series of Investor Notes.
          Section 2.3. Execution and Authentication.
          (a) The Investor Notes shall, upon issue pursuant to Section 2.2, be
executed on behalf of the Issuer by an Authorized Officer and delivered by the
Issuer to the Indenture Trustee for authentication and redelivery as provided
herein. If an Authorized Officer whose signature is on an Investor Note no
longer holds that office at the time the Investor Note is authenticated, the
Investor Note shall nevertheless be valid.
          (b) At any time and from time to time after the execution and delivery
of this Base Indenture, the Issuer may deliver Investor Notes of any particular
Series executed by the Issuer to the Indenture Trustee for authentication,
together with one or more Issuer Orders for the authentication and delivery of
such Investor Notes, and the Indenture Trustee, in accordance with such Issuer
Order and this Base Indenture, shall authenticate and deliver such Investor
Notes. If specified in the related Indenture Supplement for any Series of
Investor Notes, the Indenture Trustee shall authenticate and deliver outside the
United States the Global Note that is issued upon original issuance thereof,
upon receipt of an Issuer Order, to the Depository against payment of the
purchase price therefor. If specified in the related Indenture Supplement for
any Series of Investor Notes, the Indenture Trustee shall authenticate
Book-Entry Notes that are issued upon original issuance thereof, upon receipt of
an Issuer Order, to a Clearing Agency, a Foreign Clearing Agency or its nominee
as provided in Section 2.10 against payment of the purchase price thereof.
          (c) No Investor Note shall be entitled to any benefit under the
Indenture or be valid for any purpose unless there appears on such Investor Note
a certificate of authentication substantially in the form provided for herein,
duly executed by the Indenture Trustee by the manual signature of a Responsible
Officer (and the Luxembourg agent (the “Luxembourg Agent”), if such Investor
Notes are listed on the Luxembourg Stock Exchange). Such signatures on such
certificate shall be conclusive evidence, and the only evidence, that the
Investor Note has been duly authenticated under the Indenture. The Indenture
Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Investor Notes. Unless limited by the term of such appointment, an
authenticating agent may authenticate Investor Notes whenever the Indenture
Trustee may do so. Each reference in this Base Indenture to authentication by
the Indenture Trustee includes authentication by such agent. The Indenture
Trustee’s certificate of authentication shall be in substantially the following
form:
          This is one of the Investor Notes of a series issued under the within
mentioned Indenture.



--------------------------------------------------------------------------------



 



6

            THE BANK OF NEW YORK MELLON, as
Indenture Trustee
      By:           Authorized Signatory             

          (d) Each Investor Note shall be dated and issued as of the date of its
authentication by the Indenture Trustee, except Bearer Notes which shall be
dated the applicable Series Closing Date as provided in the related Indenture
Supplement..
          (e) Notwithstanding the foregoing, if any Investor Note shall have
been authenticated and delivered hereunder but never issued and sold by the
Issuer, and the Issuer shall deliver such Investor Note to the Indenture Trustee
for cancellation, together with a written statement (which need not comply with
Section 13.2 and need not be accompanied by an Opinion of Counsel) stating that
such Investor Note has never been issued and sold by the Issuer, for all
purposes of the Indenture such Investor Note shall be deemed never to have been
authenticated and delivered hereunder and shall not be entitled to the benefits
of the Indenture.
          Section 2.4. Registration of Transfer and Exchange of Notes.
          (a) The Issuer shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), a register (the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Transfer Agent and Registrar
shall provide for the registration of the Investor Notes of each Series (unless
otherwise provided in the related Indenture Supplement) and of transfers and
exchanges of the Investor Notes as herein provided. The Bank of New York Mellon
is hereby initially appointed Transfer Agent and Registrar for the purposes of
registering the Investor Notes and transfers and exchanges of the Investor Notes
as herein provided. If any form of Investor Note is issued as a Global Note, the
Indenture Trustee may, or if and so long as any Series of Investor Notes is
listed on the Luxembourg Stock Exchange and the rules of such exchange shall so
require, the Indenture Trustee shall appoint a co-transfer agent and
co-registrar in Luxembourg or another European city. Any reference in the
Indenture to the Transfer Agent and Registrar shall include any co-transfer
agent and co-registrar unless the context otherwise requires. The Bank of New
York Mellon shall be permitted to resign as Transfer Agent and Registrar upon
30 days’ written notice to the Indenture Trustee; provided, however, that such
resignation shall not be effective and The Bank of New York Mellon shall
continue to perform its duties as Transfer Agent and Registrar until the
Indenture Trustee has appointed a successor Transfer Agent and Registrar with
the consent of the Issuer.
          If a Person other than the Indenture Trustee is appointed by the
Issuer as the Transfer Agent and Registrar, the Issuer will give the Indenture
Trustee prompt written notice of the appointment of such Transfer Agent and
Registrar and of the location, and any change in the location, of the Transfer
Agent and Register, and the Indenture Trustee shall have the right to inspect
the Note Register at all reasonable times and to obtain copies thereof.
          An institution succeeding to the corporate agency business of the
Transfer Agent and Registrar shall continue to be the Transfer Agent and
Registrar without the execution or filing of any paper or any further act on the
part of the Indenture Trustee or such Transfer Agent and Registrar.
          The Transfer Agent and Registrar shall maintain in The City of New
York (and, if so specified in the related Indenture Supplement for any Series of
Notes, any other city



--------------------------------------------------------------------------------



 



7

designated in such Indenture Supplement) an office or offices or agency or
agencies where Investor Notes may be surrendered for registration of transfer or
exchange. The Transfer Agent and Registrar initially designates its corporate
trust office located at 101 Barclay Street, Floor 4W, New York, New York 10286
as its office for such purposes. The Transfer Agent and Registrar shall give
prompt written notice to the Indenture Trustee, the Issuer and to the Investor
Noteholders of any change in the location of such office or agency.
          Upon surrender for registration of transfer of any Investor Note at
the office or agency of the Transfer Agent and Registrar, if the requirements of
Section 2.4(b) and Section 8-401(a) of the UCC are met, the Issuer shall execute
and after the Issuer has executed, the Indenture Trustee shall authenticate and
(if the Transfer Agent and Registrar is different than the Indenture Trustee,
then the Transfer Agent and Registrar shall) deliver to the Investor Noteholder,
in the name of the designated transferee or transferees, one or more new
Investor Notes, in any authorized denominations, of the same Class and a like
aggregate principal amount; provided, however that the provisions of this
paragraph shall not apply to Bearer Notes.
          At the option of any Holder of Registered Notes, Registered Notes may
be exchanged for other Registered Notes of the same Series in authorized
denominations of like aggregate principal amount, upon surrender of the
Registered Notes to be exchanged at any office or agency of the Transfer Agent
and Registrar maintained for such purpose. At the option of any holder of Bearer
Notes, subject to applicable laws and regulations (including without limitation,
the Bearer Rules), Bearer Notes may be exchanged for other Bearer Notes or
Registered Notes of the same Series in authorized denominations of like
aggregate principal amount, in the manner specified in the Indenture Supplement
for such Series, upon surrender of the Bearer Notes to be exchanged at an office
or agency of the Transfer Agent and Registrar located outside the United States.
Each Bearer Note surrendered pursuant to this Section 2.4 shall have attached
thereto (or be accompanied by) all unmatured Coupons, provided that any Bearer
Note so surrendered after the close of business on the Record Date preceding the
relevant Payment Date need not have attached the Coupons relating to such
Payment Date.
          Whenever any Investor Notes of any Series are so surrendered for
exchange, if the requirements of Section 8-401(a) of the UCC are met, the Issuer
shall execute and after the Issuer has executed, the Indenture Trustee shall
authenticate and (if the Transfer Agent and Registrar is different than the
Indenture Trustee, then the Transfer Agent and Registrar shall) deliver to the
Investor Noteholder, the Investor Notes which the Investor Noteholder making the
exchange is entitled to receive.
          All Investor Notes issued upon any registration of transfer or
exchange of the Investor Notes shall be the valid obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under the Indenture,
as the Investor Notes surrendered upon such registration of transfer or
exchange.
          Every Investor Note presented or surrendered for registration of
transfer or exchange shall be (i) duly endorsed by, or be accompanied by a
written instrument of transfer in form satisfactory to the Indenture Trustee
duly executed by, the Holder thereof or such Holder’s attorney duly authorized
in writing, with a medallion signature guarantee, and (ii) accompanied by such
other documents as the Indenture Trustee may require.



--------------------------------------------------------------------------------



 



8

          The preceding provisions of this Section 2.4 notwithstanding, the
Indenture Trustee or the Transfer Agent and Registrar, as the case may be, shall
not be required to register the transfer of or exchange any Investor Note of any
Series for a period of 15 days preceding the due date for any payment in full of
the Investor Notes of such Series.
          Unless otherwise provided in the related Indenture Supplement, no
service charge shall be made for any registration of transfer or exchange of
Investor Notes, but the Transfer Agent and Registrar may require payment of a
sum sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Investor Notes.
          All Investor Notes (together with any Coupons attached to Bearer
Notes) surrendered for registration of transfer and exchange shall be canceled
by the Transfer Agent and Registrar and disposed of in a manner satisfactory to
the Indenture Trustee. The Indenture Trustee shall cancel and destroy any Global
Notes upon its exchange in full for Definitive Notes and shall deliver a
certificate of destruction to the Issuer. Such certificate shall also state that
a certificate or certificates of each Foreign Clearing Agency was received with
respect to each portion of such Global Note exchanged for Definitive Notes in
accordance with the related Indenture Supplement.
          The Issuer shall execute and deliver to the Indenture Trustee or the
Transfer Agent and Registrar, as applicable, Bearer Notes and Registered Notes
in such amounts and at such times as are necessary to enable the Indenture
Trustee to fulfill its responsibilities under the Indenture and the Investor
Notes.
          (b) Unless otherwise provided in the related Indenture Supplement,
registration of transfer of Registered Notes containing a legend relating to the
restrictions on transfer of such Registered Notes (which legend shall be set
forth in the Indenture Supplement relating to such Investor Notes) shall be
effected only if the conditions set forth in such related Indenture Supplement
are satisfied.
          Section 2.5. Mutilated, Destroyed, Lost or Stolen Notes.
          If (a) any mutilated Investor Note (together, in the case of Bearer
Notes, with all unmatured Coupons, if any, appertaining thereto) is surrendered
to the Transfer Agent and Registrar, or the Transfer Agent and Registrar
receives evidence to its satisfaction of the destruction, loss or theft of any
Investor Note and (b) there is delivered to the Transfer Agent and Registrar and
the Indenture Trustee such security or indemnity as may be reasonably required
by them to save each of them harmless, then provided that the requirements of
Section 8-405 of the UCC are met, the Issuer shall execute and after the Issuer
has executed, the Indenture Trustee shall authenticate and (unless the Transfer
Agent and Registrar is different from the Indenture Trustee, in which case the
Transfer Agent and Registrar shall) deliver (in compliance with applicable law),
in exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Investor Note, a new Investor Note of like tenor and aggregate principal amount;
provided, however, that if any such destroyed, lost or stolen Investor Note, but
not a mutilated Investor Note, shall have become or within seven days shall be
due and payable, instead of issuing a replacement Investor Note, the Issuer may
pay such destroyed, lost or stolen Investor Note when so due or payable without
surrender thereof. If, after the delivery of such replacement Investor Note or
payment of a destroyed, lost or stolen Investor Note pursuant to the proviso to
the preceding sentence, a protected purchaser (within the meaning of
Section 8-303 of the UCC) of



--------------------------------------------------------------------------------



 



9

the original Investor Note in lieu of which such replacement Investor Note was
issued presents for payment such original Investor Note, the Issuer, the
Transfer Agent and Registrar and the Indenture Trustee shall be entitled to
recover such replacement Investor Note (or such payment) from the Person to whom
it was delivered or any Person taking such replacement Investor Note from such
Person to whom such replacement Investor Note was delivered or any assignee of
such Person, except a protected purchaser, and shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Issuer, the Transfer Agent and Registrar or the
Indenture Trustee in connection therewith.
          In connection with the issuance of any new Investor Note under this
Section 2.5, the Indenture Trustee or the Transfer Agent and Registrar may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Indenture Trustee and the Transfer Agent and
Registrar) connected therewith. Any duplicate Investor Note issued pursuant to
this Section 2.5 shall constitute an original contractual obligation of the
Issuer whether or not the lost, stolen or destroyed note shall be found at any
time.
          Section 2.6. Appointment of Paying Agent.
          (a) The Indenture Trustee may appoint a Paying Agent with respect to
the Investor Notes. The Indenture Trustee hereby appoints The Bank of New York
Mellon as the initial Paying Agent. The Paying Agent shall have the revocable
power to withdraw funds and make distributions to Investor Noteholders from the
appropriate account or accounts maintained for the benefit of Noteholders as
specified in this Base Indenture or the related Indenture Supplement for any
Series pursuant to Article 5. The Indenture Trustee may revoke such power and
remove the Paying Agent, if the Indenture Trustee determines in its sole
discretion that the Paying Agent shall have failed to perform its obligations
under the Indenture in any material respect or for other good cause. The
Indenture Trustee shall notify the Rating Agency of the removal of any Paying
Agent. If any form of Investor Note is issued as a Global Note, or if and so
long as any Series of Investor Notes are listed on the Luxembourg Stock Exchange
and the rules of such exchange shall so require, the Indenture Trustee shall
appoint a co-paying agent in Luxembourg or another European city. The Paying
Agent shall be permitted to resign as Paying Agent upon 30 days’ written notice
to the Indenture Trustee. In the event that any Paying Agent shall no longer be
the Paying Agent, the Indenture Trustee shall appoint a successor to act as
Paying Agent (which shall be a bank or trust company and may be the Indenture
Trustee) with the consent of the Issuer. The provisions of Sections 10.01,
10.02, 10.03 and 10.06 shall apply to the Indenture Trustee also in the capacity
of Paying Agent, for so long as the Indenture Trustee shall act as Paying Agent.
Any reference in the Indenture to the Paying Agent shall include any co-paying
agent unless the context requires otherwise.
          (b) The Indenture Trustee shall cause each Paying Agent (other than
itself) to execute and deliver to the Indenture Trustee an instrument in which
such Paying Agent shall agree with the Indenture Trustee that such Paying Agent
will:
     (i) hold all sums held by it for the payment of amounts due with respect to
the Investor Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;



--------------------------------------------------------------------------------



 



10

     (ii) give the Indenture Trustee notice of any default by the Issuer of
which it has actual knowledge in the making of any payment required to be made
with respect to the Investor Notes;
     (iii) at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent;
     (iv) immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it in trust for the payment of the Investor
Notes if at any time it ceases to meet the standards required to be met by the
Paying Agent at the time of its appointment; and
     (v) comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Investor Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.
An institution succeeding to the corporate agency business of the Paying Agent
shall continue to be the Paying Agent without the execution or filing of any
paper or any further act on the part of the Indenture Trustee or such Paying
Agent.
          (c) Subject to applicable laws with respect to escheat of funds, any
money held by the Indenture Trustee or any Paying Agent or a Clearing Agency or
a Foreign Clearing Agency in trust for the payment of any amount due with
respect to any Investor Note and remaining unclaimed for two years after such
amount has become due and payable shall be discharged from such trust and be
paid to the Issuer on Issuer Request; and the Holder of such Investor Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment thereof (but only to the extent of the amounts so paid to the Issuer),
and all liability of the Indenture Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided, however, that the Indenture
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Issuer cause to be published once, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in New York City, and in a newspaper customarily
published on each Business Day and of general circulation in London and
Luxembourg (if the related Series of Investor Notes has been listed on the
Luxembourg Stock Exchange), if applicable, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Issuer. The Indenture Trustee may also
adopt and employ, at the expense of the Issuer, any other reasonable means of
notification of such repayment.
          Section 2.7. Persons Deemed Owners.
          Prior to due presentation of an Investor Note for registration of
transfer, the Indenture Trustee, the Paying Agent and the Transfer Agent and
Registrar may treat the Person in whose name any Investor Note is registered as
the owner of such Investor Note for the purpose of receiving distributions
pursuant to Article 5 (as described in any Indenture Supplement) and for all
other purposes whatsoever, and neither the Indenture Trustee, the Paying Agent
nor the Transfer Agent and Registrar shall be affected by any notice to the
contrary.



--------------------------------------------------------------------------------



 



11

          In the case of a Bearer Note, the Indenture Trustee, the Paying Agent
and the Transfer Agent and Registrar may treat the holder of a Bearer Note or
Coupon as the owner of such Bearer Note or Coupon for the purpose of receiving
distributions pursuant to Article 5 and for all other purposes whatsoever, and
neither the Indenture Trustee, the Paying Agent nor the Transfer Agent and
Registrar shall be affected by any notice to the contrary.
          Section 2.8. Investor Noteholder List.
          The Indenture Trustee will furnish or cause to be furnished by the
Transfer Agent and Registrar to the Issuer or the Paying Agent, within five
Business Days after receipt by the Indenture Trustee of a request therefor from
the Issuer or the Paying Agent, respectively, in writing, a list in such form as
the Issuer or the Paying Agent may reasonably require, of the names and
addresses of the Investor Noteholders of each Series as of the most recent
Record Date for payments to such Investor Noteholders. Unless otherwise provided
in the related Indenture Supplement, holders of Investor Notes of any Series
having an aggregate principal amount aggregating not less than 10% of the
Investor Interest of such Series (the “Applicants”) may apply in writing to the
Indenture Trustee, and if such application states that the Applicants desire to
communicate with other Investor Noteholders of any Series with respect to their
rights under the Indenture or under the Investor Notes and is accompanied by a
copy of the communication which such Applicants propose to transmit, then the
Indenture Trustee, after having been adequately indemnified by such Applicants
for its costs and expenses, shall afford or shall cause the Transfer Agent and
Registrar to afford such Applicants access during normal business hours to the
most recent list of Investor Noteholders held by the Indenture Trustee and shall
give the Issuer notice that such request has been made, within five Business
Days after the receipt of such application. Such list shall be as of a date no
more than 45 days prior to the date of receipt of such Applicants’ request.
Every Investor Noteholder, by receiving and holding an Investor Note, agrees
with the Indenture Trustee that neither the Indenture Trustee nor the Transfer
Agent and Registrar shall be held accountable by reason of the disclosure of any
such information as to the names and addresses of the Investor Noteholders
hereunder, regardless of the source from which such information was obtained.
          The Indenture Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Investor Noteholders of each Series of Investor Notes. If the
Indenture Trustee is not the Transfer Agent and Registrar, the Issuer shall
furnish to the Indenture Trustee at least seven Business Days before each
Payment Date and at such other time as the Indenture Trustee may request in
writing, a list in such form and as of such date as the Indenture Trustee may
reasonably require of the names and addresses of Investor Noteholders of each
Series of Investor Notes.
          Section 2.9. Treasury Notes.
          In determining whether the Investor Noteholders of the required
principal amount of Investor Notes have concurred in any direction, waiver or
consent, Investor Notes owned by the Issuer or any Affiliate of the Issuer
(other than an Affiliate Issuer) shall be considered as though they are not
Outstanding, except that for the purpose of determining whether the Indenture
Trustee shall be protected in relying on any such direction, waiver or consent,
only Investor Notes of which the Indenture Trustee has received written notice
of such ownership shall be so disregarded. Absent written notice to the
Indenture Trustee of such ownership, the



--------------------------------------------------------------------------------



 



12

Indenture Trustee shall not be deemed to have knowledge of the identity of the
individual beneficial owners of the Investor Notes.
          Section 2.10. Book-Entry Notes.
          Unless otherwise provided in any related Indenture Supplement, the
Investor Notes, upon original issuance, shall be issued in the form of
typewritten Notes representing the Book-Entry Notes, to be delivered to the
depository specified in such Indenture Supplement (the “Depository”) which shall
be the Clearing Agency or the Foreign Clearing Agency, on behalf of such Series.
The Investor Notes of each Series shall, unless otherwise provided in the
related Indenture Supplement, initially be registered on the Note Register in
the name of the Clearing Agency, the Foreign Clearing Agency, the nominee of the
Clearing Agency or the nominee of the Foreign Clearing Agency. No Beneficial
Owner will receive a definitive note representing such Beneficial Owner’s
interest in the related Series of Investor Notes, except as provided in
Section 2.11. Unless and until definitive, fully registered Investor Notes of
any Series (“Definitive Notes”) have been issued to Beneficial Owners pursuant
to Section 2.11:
          (a) the provisions of this Section 2.10 shall be in full force and
effect with respect to each such Series;
          (b) the Issuer, the Paying Agent, the Transfer Agent and Registrar and
the Indenture Trustee may deal with the Clearing Agency or the Foreign Clearing
Agency and the applicable Clearing Agency Participants for all purposes
(including the payment of principal of and interest on the Investor Notes and
the giving of instructions or directions hereunder) as the sole Holder of the
Investor Notes, and shall have no obligation to the Beneficial Owners;
          (c) to the extent that the provisions of this Section 2.10 conflict
with any other provisions of the Indenture, the provisions of this Section 2.10
shall control with respect to each such Series; and
          (d) the rights of Beneficial Owners of each such Series shall be
exercised only through the Clearing Agency or the Foreign Clearing Agency and
the applicable Clearing Agency Participants and shall be limited to those
established by law and agreements between such Beneficial Owners and the
Clearing Agency or the Foreign Clearing Agency and/or the Clearing Agency
Participants, and all references in the Indenture to actions by the Investor
Noteholders shall refer to actions taken by the Clearing Agency or the Foreign
Clearing Agency upon instructions from the Clearing Agency Participants, and all
references in the Indenture to distributions, notices, reports and statements to
the Noteholders shall refer to distributions, notices, reports and statements to
the Clearing Agency or the Foreign Clearing Agency, as registered holder of the
Investor Notes of such Series for distribution to the Beneficial Owners in
accordance with the procedures of the Clearing Agency. Pursuant to the
Depository Agreement applicable to a Series, unless and until Definitive Notes
of such Series are issued pursuant to Section 2.11, the initial Clearing Agency
will make book-entry transfers among the Clearing Agency Participants and
receive and transmit distributions of principal and interest on the Investor
Notes to such Clearing Agency Participants.
          Section 2.11. Definitive Notes.
          If (i) (A) the Issuer advises the Indenture Trustee in writing that
the Clearing Agency or the Foreign Clearing Agency is no longer willing or able
to discharge properly its



--------------------------------------------------------------------------------



 



13

responsibilities under the applicable Depository Agreement, and (B) the
Indenture Trustee or the Issuer is unable to locate a qualified successor,
(ii) the Issuer, at its option, advises the Indenture Trustee in writing that it
elects to terminate the book-entry system through the Clearing Agency or the
Foreign Clearing Agency with respect to any Series or (iii) after the occurrence
of an Event of Default, Beneficial Owners of a Majority in Interest of a Series
of Investor Notes advise the Indenture Trustee and the applicable Clearing
Agency or the Foreign Clearing Agency through the applicable Clearing Agency
Participants in writing that the continuation of a book-entry system through the
applicable Clearing Agency or Foreign Clearing Agency is no longer in the best
interests of such Beneficial Owners, the Indenture Trustee shall notify all
Beneficial Owners of such Series, through the applicable Clearing Agency
Participants, of the occurrence of any such event and of the availability of
Definitive Notes to Beneficial Owners of such Series requesting the same. Upon
surrender to the Indenture Trustee of the Investor Notes of such Series by the
applicable Clearing Agency or the Foreign Clearing Agency, accompanied by
registration instructions from the applicable Clearing Agency or the applicable
Foreign Clearing Agency for registration, the Issuer shall execute and the
Indenture Trustee shall authenticate and (if the Transfer Agent and Registrar is
different than the Indenture Trustee, then the Transfer Agent and Registrar
shall) deliver the Definitive Notes in accordance with the instructions of the
Clearing Agency. Neither the Issuer nor the Indenture Trustee shall be liable
for any delay in delivery of such instructions and may conclusively rely on, and
shall be protected in relying on, such instructions. Upon the issuance of
Definitive Notes of such Series all references herein to obligations imposed
upon or to be performed by the applicable Clearing Agency or Foreign Clearing
Agency shall be deemed to be imposed upon and performed by the Indenture
Trustee, to the extent applicable with respect to such Definitive Notes, and the
Indenture Trustee shall recognize the Holders of the Definitive Notes of such
Series as Noteholders of such Series hereunder.
          Section 2.12. Global Note.
          If specified in the related Indenture Supplement for any Series, the
Investor Notes may be initially issued in the form of a single temporary Global
Note (the “Global Note”) in bearer form, without interest coupons, in the
denomination of the Initial Invested Amount and substantially in the form
attached to the related Indenture Supplement. Unless otherwise specified in the
related Indenture Supplement, the provisions of this Section 2.12 shall apply to
such Global Note. The Global Note will be authenticated by the Indenture Trustee
upon the same conditions, in substantially the same manner and with the same
effect as the Definitive Notes. The Global Note may be exchanged in the manner
described in the related Indenture Supplement for Registered or Bearer Notes in
definitive form.
          Section 2.13. Principal and Interest.
          (a) The principal of each Series of Investor Notes shall be payable at
the times and in the amount set forth in the related Indenture Supplement and in
accordance with Section 6.1.
          (b) Each Series of Investor Notes shall accrue interest as provided in
the related Indenture Supplement and such interest shall be payable on each
Payment Date for such Series in accordance with Section 6.1 and the related
Indenture Supplement.



--------------------------------------------------------------------------------



 



14

          (c) Except as provided in the following sentence, the Person in whose
name any Investor Note is registered at the close of business on any Record Date
with respect to a Payment Date for such Investor Note shall be entitled to
receive the principal and interest payable on such Payment Date notwithstanding
the cancellation of such Investor Note upon any registration of transfer,
exchange or substitution of such Investor Note subsequent to such Record Date.
Any interest payable at maturity shall be paid to the Person to whom the
principal of such Investor Note is payable.
          (d) If the Issuer defaults in the payment of interest on the Investor
Notes of any Series, such interest, to the extent paid on any date that is more
than five (5) Business Days after the applicable due date, shall, at the option
of the Issuer, cease to be payable to the Persons who were Investor Noteholders
of such Series on the applicable Record Date and the Issuer shall pay the
defaulted interest in any lawful manner, plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Investor Noteholders
of such Series on a subsequent special record date which date shall be at least
five (5) Business Days prior to the payment date, at the rate provided in the
Indenture and in the Investor Notes of such Series. The Issuer shall fix or
cause to be fixed each such special record date and payment date, and at least
15 days before the special record date, the Issuer (or the Indenture Trustee, in
the name of and at the expense of the Issuer) shall mail to Investor Noteholders
of such Series a notice that states the special record date, the related payment
date and the amount of such interest to be paid.
          Section 2.14. Tax Treatment.
          The Issuer has structured the Indenture and the Investor Notes have
been (or will be) issued with the intention that the Investor Notes will qualify
under applicable tax law as indebtedness of the Issuer and any entity acquiring
any direct or indirect interest in any Investor Note by acceptance of its
Investor Notes (or, in the case of a Beneficial Owner, by virtue of such
Beneficial Owner’s acquisition of a beneficial interest therein) agrees to treat
the Investor Notes (or beneficial interests therein) for purposes of Federal,
state and local and income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness of the Issuer.
ARTICLE 3.
SECURITY
          Section 3.1. Grant of Security Interest.
          (a) To secure the Issuer Obligations, the Issuer hereby pledges,
assigns, conveys, delivers, transfers and sets over to the Indenture Trustee,
for the benefit of the Investor Noteholders, and hereby grants to the Indenture
Trustee, for the benefit of the Investor Noteholders, a security interest in,
all of the following property now owned or at any time hereafter acquired by the
Issuer or in which the Issuer now has or at any time in the future may acquire
any right, title or interest (collectively, the “Collateral”):
     (i) the Loans, the Loan Note and the Loan Agreement, including, without
limitation, all monies due and to become due to the Issuer from Holdings under
or in connection with the Loan Agreement or the Loan Note, whether payable as
principal, interest, fees, costs, indemnities, damages for the breach of the
Loan Agreement or otherwise, and all of the Issuer’s rights, remedies, powers,
interests and privileges under the Loan Agreement (whether arising pursuant to
the terms thereof or otherwise available



--------------------------------------------------------------------------------



 



15

to the Issuer at law or equity), including, without limitation, the right to
enforce the Loan Agreement and the Loan Note and to give or withhold any and all
consents, requests, notices, directions, approvals or waivers under the Loan
Agreement, and to collect and foreclose upon the Loan Collateral and the DLPT
Loan Collateral;
     (ii) the Origination Trust Guaranty, including, without limitation, all
monies due and to become due to the Issuer from the Origination Trust under or
in connection with the Origination Trust Guaranty, and all of the Issuer’s
rights, remedies, powers, interests and privileges under the Origination Trust
Guaranty (whether arising pursuant to the terms thereof or otherwise available
to the Issuer at law or equity), including, without limitation, the right to
enforce the Origination Trust Guaranty and to give or withhold any and all
consents, requests, notices, directions, approvals or waivers thereunder;
     (iii) the Origination Trust Security Agreement, including, without
limitation, all of the Issuer’s rights, remedies, powers, interests and
privileges under the Origination Trust Security Agreement (whether arising
pursuant to the terms thereof or otherwise available to the Issuer), including,
without limitation, the right to enforce the Origination Trust Security
Agreement, to collect and foreclose upon the collateral thereunder, to give or
withhold any and all consents, requests, notices, directions, approvals or
waivers thereunder and all amounts due and to become due thereunder;
     (iv) the Nominee Lienholder Agreement, including, without limitation, all
of the Issuer’s rights, remedies, powers, interests and privileges under the
Nominee Lienholder Agreement (whether arising pursuant to the terms thereof or
otherwise available to the Issuer), including, without limitation, the right to
enforce the Nominee Lienholder Agreement, to give or withhold any and all
consents, requests, notices, directions, approvals or waivers thereunder and all
amounts due and to become due thereunder, whether payable as indemnities or
damages for breach thereof;
     (v) the Administration Agreement, including, without limitation, all of the
Issuer’s rights, remedies, powers, interests and privileges under the
Administration Agreement (whether arising pursuant to the terms thereof or
otherwise available to the Issuer), including, without limitation, the right to
enforce the Administration Agreement, to give or withhold any and all consents,
requests, notices, directions, approvals or waivers thereunder and all amounts
due and to become due thereunder, whether payable as indemnities or damages for
breach thereof;
     (vi) the Collection Account and the Gain on Sale Account, all monies on
deposit from time to time in the Collection Account and the Gain on Sale Account
and all Permitted Investments made at any time and from time to time with the
moneys in the Collection Account and the Gain on Sale Account (including any
investment earnings thereon);
     (vii) each Series Account, all monies on deposit from time to time in such
Series Account and all Permitted Investments made at any time and from time to
time with the moneys in such Series Account (including any investment earnings
thereon);
     (viii) all Lease Rate Caps and all additional property that may from time
to time hereafter (pursuant to the terms of any Indenture Supplement or
otherwise) be subjected



--------------------------------------------------------------------------------



 



16

to the grant and pledge hereof by the Issuer, including, without limitation, any
Hedging Instruments; and
     (ix) all proceeds of any and all of the foregoing including, without
limitation, all present and future claims, demands, causes of action and chooses
in action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and receivables, instruments and other
property which at any time constitute all or part of or are included in the
proceeds of any of the foregoing.
          (b) The foregoing grant is made in trust to secure the Issuer
Obligations and to secure compliance with the provisions of this Base Indenture
and any Indenture Supplement, all as provided in the Indenture. The Indenture
Trustee, as Indenture Trustee on behalf of the Investor Noteholders,
acknowledges such grant, accepts the trusts under the Indenture in accordance
with the provisions of the Indenture and subject to Section 10.1 and 10.2,
agrees to perform its duties required in the Indenture to the best of its
abilities to the end that the interests of the Investor Noteholders may be
adequately and effectively protected. The Collateral shall secure the Investor
Notes equally and ratably without prejudice, priority (except, with respect to
any Series of Investor Notes, as otherwise stated in the applicable Indenture
Supplement) or distinction.
          Section 3.2. Transaction Documents.
          (a) Promptly following a request from the Indenture Trustee to do so
and at the Administrator’s expense, the Issuer agrees to take all such lawful
action as the Indenture Trustee may request to compel or secure the performance
and observance by Holdings, SPV, the Origination Trust, the Intermediary, WBNA,
the Servicer, the Administrator, VMS or PHH or any other party to any of the
Transaction Documents, as applicable, of each of their respective obligations
under the Transaction Documents, in each case in accordance with the applicable
terms thereof, and to exercise any and all rights, remedies, powers and
privileges lawfully available to the Issuer to the extent and in the manner
directed by the Indenture Trustee, including the transmission of notices of
default thereunder and the institution of legal or administrative actions or
proceedings to compel or secure performance by Holdings, SPV, the Origination
Trust, the Intermediary, WBNA, the Servicer, the Administrator, VMS or PHH or
any other party to any of the Transaction Documents, as applicable, of each of
their respective obligations under the Transaction Documents. If (i) the Issuer
shall have failed, within 30 days of receiving the direction of the Indenture
Trustee, to take commercially reasonable action to accomplish such directions of
the Indenture Trustee, (ii) the Issuer refuses to take any such action, or
(iii) the Indenture Trustee reasonably determines that such action must be taken
immediately, the Indenture Trustee may take such previously directed action and
any related action permitted under the Indenture which the Indenture Trustee
thereafter determines is appropriate (without the need under this provision or
any other provision under the Indenture to direct the Issuer to take such
action), on behalf of the Issuer and the Investor Noteholders.



--------------------------------------------------------------------------------



 



17

          (b) If an Event of Default has occurred and is continuing with respect
to any Series of Outstanding Investor Notes, the Indenture Trustee may, and, at
the direction (which direction shall be in writing) of the Holders of a Majority
in Interest of such Series of Outstanding Investor Notes (or, if an Event of
Default with respect to more than one Series of Investor Notes has occurred, a
Majority in Interest of each Series of Investor Notes with respect to which an
Event of Default shall have occurred) shall exercise all rights, remedies,
powers, privileges and claims of the Issuer against Holdings, SPV, the
Origination Trust, the Intermediary, WBNA, the Servicer, the Administrator, VMS
or PHH or any other party to any of the Transaction Documents under or in
connection with any of the Transaction Documents, including the right or power
to take any action to compel or secure performance or observance by Holdings,
SPV, the Origination Trust, the Intermediary, WBNA, the Servicer, the
Administrator, VMS or PHH or any other party of each of their respective
obligations to the Issuer thereunder and to give any consent, request, notice,
direction, approval, extension or waiver under the Transaction Documents, and
any right of the Issuer to take such action shall be suspended; provided that,
if an Event of Default has occurred and is continuing with respect to less than
all Series of Outstanding Investor Notes, the Indenture Trustee may not take any
action hereunder that is detrimental to the rights of the Holders of the
Investor Notes with respect to which no Event of Default shall have occurred.
          (c) Without derogating from the absolute nature of the assignment
granted to the Indenture Trustee under this Base Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees that, unless such action is
specifically permitted hereunder or under the other Transaction Documents, it
will not, without the prior written consent of the Holders of a Majority in
Interest of each Series of Outstanding Notes, (i) amend, modify, waive,
supplement, terminate or surrender, or agree to any amendment, modification,
supplement, termination, waiver or surrender of, the terms of any of the Issuer
Assets, including any of the Transaction Documents; provided that no consent of
Investor Noteholders shall be required for any amendment, modification or waiver
of or to any Transaction Document if (A)(1) such amendment, modification or
waiver does not adversely affect in any material respect the Investor
Noteholders of any Series of Investor Notes (as substantiated by an Opinion of
Counsel to such effect) or (2) such amendment or modification is an amendment or
modification to the LLC Agreement relating to the issuance of a series of
Preferred Membership Interests and (B) the Rating Agency Condition is satisfied
with respect to each affected Series of Investor Notes; or (ii) waive timely
performance or observance by Holdings under the Loan Agreement, the Origination
Trust under the Origination Trust Guaranty or the Origination Trust Security
Agreement, SPV under the Nominee Lienholder Agreement, the Intermediary or WBNA
under the Master Exchange Agreement or the Master Trust Agreement or the
Origination Trust, VMS or the Servicer under the Origination Trust Documents.
Upon the occurrence of a Servicer Termination Event, the Issuer will not,
without the prior written consent of the Indenture Trustee or the Holders of a
Majority in Interest of each Series of Outstanding Notes, terminate the Servicer
and appoint a successor Servicer in accordance with the Servicing Agreement and
will terminate the Servicer and appoint a successor Servicer in accordance with
the Servicing Agreement if so directed by the Indenture Trustee or the Holders
of a Majority in Interest of each Series of Outstanding Notes.
          Section 3.3. Release of Issuer Assets.
          (a) The Indenture Trustee shall when required by the provisions of the
Indenture execute instruments to release property from the lien of the Base
Indenture, or convey the



--------------------------------------------------------------------------------



 



18

Indenture Trustee’s interest in the same, in a manner and under circumstances
that are not inconsistent with the provisions of the Indenture. No party relying
upon an instrument executed by the Indenture Trustee as provided in this
Section 3.3 shall be bound to ascertain the Indenture Trustee’s authority,
inquire into the satisfaction of any conditions precedent or see to the
application of any moneys.
          (b) The Indenture Trustee shall, at such time as there are no Investor
Notes Outstanding, release any remaining portion of the Issuer Assets that
secured the Investor Notes from the lien of the Indenture and release to the
Issuer any funds then on deposit in the Issuer Accounts. The Indenture Trustee
shall release property from the lien of the Indenture pursuant to this
Section 3.3(b) only upon receipt of an Issuer Order accompanied by an Officer’s
Certificate, an Opinion of Counsel and (if the Indenture is qualified under the
TIA and the TIA so requires) Independent Certificates in accordance with TIA §§
314(c) and 314(d)(1) meeting the applicable requirements of Section 13.1.
          Section 3.4. Opinions of Counsel.
          The Indenture Trustee shall receive at least seven days’ notice when
requested by the Issuer to take any action pursuant to Section 3.3(a),
accompanied by copies of any instruments involved, and the Indenture Trustee may
also require as a condition of such action, an Opinion of Counsel, in form and
substance satisfactory to the Indenture Trustee, stating the legal effect of any
such action, outlining the steps required to complete the same, and concluding
that all such action will not materially and adversely impair the security for
the Investor Notes or the rights of the Investor Noteholders; provided, however
that such Opinion of Counsel shall not be required to express an opinion as to
the fair value of the Issuer Assets. Counsel rendering any such opinion may
rely, without independent investigation, on the accuracy and validity of any
certificate or other instrument delivered to the Indenture Trustee in connection
with any such action.
          Section 3.5. Stamp, Other Similar Taxes and Filing Fees.
          The Issuer shall indemnify and hold harmless the Indenture Trustee and
each Investor Noteholder from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto,
that may be assessed, levied or collected by any jurisdiction in connection with
the Indenture or any Collateral. The Issuer shall pay, or reimburse the
Indenture Trustee for, any and all amounts in respect of, all search, filing,
recording and registration fees, taxes, excise taxes and other similar imposts
that may be payable or determined to be payable in respect of the execution,
delivery, performance and/or enforcement of the Indenture.
ARTICLE 4.
REPORTS
          Section 4.1. Servicer Reports.
          The Issuer will deliver or cause to be delivered to the Indenture
Trustee:
     (i) prior to 1:00 p.m. (New York City time) on each Deposit Date, a copy of
the Deposit Report (a “Deposit Report”) prepared and delivered by the Servicer
to the Issuer



--------------------------------------------------------------------------------



 



19

pursuant to the Origination Trust Servicing Agreement, setting forth the
aggregate amount of Collections deposited in the Collection Account on such
Deposit Date, whether directly or as a result of transfers from a Joint
Collection Account;
     (ii) on each Determination Date, a copy of the Settlement Statement (a
“Settlement Statement”) prepared and delivered by the Servicer to the Issuer
pursuant to the Origination Trust Servicing Agreement, setting forth the
information required to be set forth therein under the Origination Trust
Servicing Agreement and each Indenture Supplement and such other information as
the Indenture Trustee may reasonably request;
     (iii) within ten Business Days of the last Business Day of each fiscal
quarter of the Issuer, a copy of the Quarterly Compliance Certificate (a
“Quarterly Compliance Certificate”) prepared and delivered by the Servicer
pursuant to the Origination Trust Servicing Agreement, setting forth the
information required to be set forth therein under the Origination Trust
Servicing Agreement;
     (iv) on or before March 31 of each year, a copy of the Annual Servicing
Report (an “Annual Servicing Report”) prepared by the Servicer’s independent
auditors in accordance with the Origination Trust Servicing Agreement, setting
forth the information required to be set forth therein under the Origination
Trust Servicing Agreement;
     (v) within 45 days following the end of each fiscal quarter of the
Servicer, a copy of the certificate prepared and delivered by the Servicer
pursuant Section 8.3(b) of the Origination Trust Servicing Agreement;
     (vi) promptly upon the delivery by the Servicer to the Issuer, a copy of
any other information, reports or other materials required to be delivered by
the Servicer to the Issuer pursuant to the Origination Trust Servicing
Agreement;
     (vii) from time to time such additional information regarding the financial
position, results of operations or business of the Origination Trust, VMS or PHH
as the Indenture Trustee may reasonably request to the extent that the Servicer
delivers such information to the Issuer pursuant to the Origination Trust
Servicing Agreement; and
     (viii) at the time of delivery of the item described in clause (iii) above,
a certificate of an officer of the Issuer that, except as provided in any
certificate delivered in accordance with Section 8.8, no Amortization Event,
Potential Amortization Event, Loan Event of Default, Default or Event of Default
under any of the Transaction Documents to which it is a party has occurred or is
continuing during such fiscal quarter.
          Section 4.2. Communication to Investor Noteholders.
          (a) If the Indenture is qualified under the TIA, the Investor
Noteholders may communicate pursuant to TIA §312(b) with other Investor
Noteholders with respect to their rights under the Indenture or under the
Investor Notes.
          (b) If the Indenture is qualified under the TIA, the Issuer, the
Indenture Trustee and the Transfer Agent and Registrar shall have the protection
of TIA §312(c).



--------------------------------------------------------------------------------



 



20

          Section 4.3. Rule 144A Information.
          For so long as any of the Investor Notes are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Issuer agrees
to provide to any Investor Noteholder or Beneficial Owner and to any prospective
purchaser of Investor Notes designated by such Investor Noteholder or Beneficial
Owner upon the request of such Investor Noteholder or Beneficial Owner or
prospective purchaser, any information required to be provided to such holder or
prospective purchaser to satisfy the conditions set forth in Rule 144A(d)(4)
under the Securities Act.
          Section 4.4. Reports by the Issuer.
          (a) Unless otherwise specified in the related Indenture Supplement, on
each Settlement Date, the Issuer shall deliver to the Indenture Trustee or the
Paying Agent and the Indenture Trustee or the Paying Agent, as the case may be,
shall forward to each Investor Noteholder of each Outstanding Series the Monthly
Settlement Statement with respect to such Series, with a copy to the Rating
Agencies.
          (b) As soon as available, but in any event within 90 days after the
end of each fiscal year of the Issuer, the Issuer shall deliver to the Indenture
Trustee or the Paying Agent and the Indenture Trustee or the Paying Agent, as
the case may be, shall forward to each Investor Noteholder of each Outstanding
Series a copy of the audited financial statements of the Issuer at the end of
such year, prepared by independent certified public accountants of nationally
recognized standing.
          (c) Unless otherwise specified in the related Indenture Supplement, on
or before January 31 of each calendar year, beginning with calendar year 2007,
the Indenture Trustee or the Paying Agent shall furnish to each Person who at
any time during the preceding calendar year was an Investor Noteholder of a
Series of Investor Notes a statement prepared by or on behalf of the Issuer
containing the information which is required to be contained in the Monthly
Settlement Statements with respect to such Series of Investor Notes aggregated
for such calendar year or the applicable portion thereof during which such
Person was an Investor Noteholder, together with such other customary
information (consistent with the treatment of the Investor Notes as debt) as the
Issuer deems necessary or desirable to enable the Investor Noteholders to
prepare their tax returns (each such statement, an “Annual Noteholders’ Tax
Statement”). Such obligations of the Issuer to prepare and the Indenture Trustee
or the Paying Agent to distribute the Annual Noteholders’ Tax Statement shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Indenture Trustee or the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.
          Section 4.5. Reports by the Indenture Trustee.
          If the Indenture is qualified under the TIA, within 60 days after each
March 31, beginning on March 31 in the first year after the Indenture is
qualified under the TIA, if required by TIA § 313(a), the Indenture Trustee
shall mail to each Investor Noteholder as required by TIA § 313(c) a brief
report dated as of such date that complies with TIA § 313(a). The Indenture
Trustee also shall comply with TIA § 313(b). A copy of such each report at the
time of its mailing to Investor Noteholders shall be filed by the Indenture
Trustee with the Securities and Exchange Commission and each stock exchange, if
any, on which the Investor Notes are listed.

 



--------------------------------------------------------------------------------



 



21
The Issuer shall notify the Indenture Trustee if and when the Investor Notes are
listed on any stock exchange.
ARTICLE 5.
ALLOCATION AND APPLICATION OF COLLECTIONS
          Section 5.1. Collection Account.
          (a) Establishment of Collection Account. On or prior to the date
hereof, the Issuer, the Collection Account Securities Intermediary and the
Indenture Trustee shall have entered into the Collection Account Control
Agreement pursuant to which the Collection Account shall be established and
maintained for the benefit of the Investor Noteholders. If at any time a
Responsible Officer of the Indenture Trustee obtains knowledge that the
Collection Account is no longer an Eligible Deposit Account, the Indenture
Trustee shall, within 30 days of obtaining such knowledge, cause the Collection
Account to be moved to a Qualified Trust Institution or Qualified Institution
and cause the depositary maintaining the new Collection Account to assume the
obligations of the existing Collection Account Securities Intermediary under the
Collection Account Control Agreement.
          (b) Series Accounts. If so provided in the related Indenture
Supplement, the Indenture Trustee, for the benefit of the Investor Noteholders,
shall cause to be established and maintained, one or more Series Accounts and/or
administrative sub-accounts of the Collection Account to facilitate the proper
allocation of Collections in accordance with the terms of such Indenture
Supplement. Each such Series Account shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Investor
Noteholders of such Series. Each such Series Account will be an Eligible Deposit
Account, if so provided in the related Indenture Supplement and will have the
other features and be applied as set forth in the related Indenture Supplement.
          (c) Administration of the Collection Account. The Issuer shall
instruct the institution maintaining the Collection Account in writing to invest
the funds on deposit in the Collection Account in Permitted Investments. Any
such investment shall mature and such funds shall be available for withdrawal on
or prior to the Transfer Date related to the Monthly Period in which such funds
were processed for collection, or if so specified in the related Indenture
Supplement, on the immediately succeeding Payment Date. In the absence of
written investment instructions hereunder, funds on deposit in the Collection
Account shall remain uninvested. Neither the Issuer nor the Indenture Trustee
shall dispose of (or permit the disposal of) any Permitted Investments prior to
the maturity thereof to the extent such disposal would result in a loss of
principal of such Permitted Investment.
          (d) Establishment of Joint Collection Accounts. To facilitate the
collection of and to allow for the identification and separation of funds that
are Relinquished Property Proceeds from funds that are Non-Qualified Funds, the
Indenture Trustee shall establish and maintain, in the joint name of the
Indenture Trustee and the Intermediary, one or more Joint Collection Accounts
that shall each be an Eligible Deposit Account and administered and operated as
provided in this Base Indenture and the Master Exchange Agreement. If at any
time a Responsible Officer of the Indenture Trustee obtains knowledge that a
Joint Collection Account is no longer an Eligible Deposit Account, the Indenture
Trustee shall, within 30 days of



--------------------------------------------------------------------------------



 



22

obtaining such knowledge, establish in conjunction with the Intermediary a new
Joint Collection Account that is an Eligible Deposit Account and transfer into
the new Joint Collection Account all cash and investments from the
non-qualifying Joint Collection Account.
          Section 5.2. Gain on Sale Account.
          (a) Establishment of Gain on Sale Account. On or prior to the date
hereof, the Issuer, the Gain on Sale Account Securities Intermediary and the
Indenture Trustee shall have entered into the Gain on Sale Account Control
Agreement pursuant to which the Gain on Sale Account shall be established and
maintained for the benefit of the Investor Noteholders. If at any time a
Responsible Officer of the Indenture Trustee obtains knowledge that the Gain on
Sale Account is no longer an Eligible Deposit Account, the Indenture Trustee
shall, within 30 days of obtaining such knowledge, cause the Gain on Sale
Account to be moved to a Qualified Trust Institution or Qualified Institution
and cause the depositary maintaining the new Gain on Sale Account to assume the
obligations of the existing Gain on Sale Account Securities Intermediary under
the Gain on Sale Account Control Agreement.
          (b) Investment of Funds in the Gain on Sale Account. The Issuer shall
instruct the institution maintaining the Gain on Sale Account in writing to
invest the funds on deposit in the Gain on Sale Account in Permitted
Investments. Any such investment shall mature and such funds shall be available
for withdrawal on or prior to each Transfer Date. In the absence of written
investment instructions hereunder, funds on deposit in the Gain on Sale Account
shall remain uninvested. Neither the Issuer nor the Indenture Trustee shall
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of principal
of such Permitted Investment.
          (c) Earnings from Gain on Sale Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Gain on Sale
Account shall be deemed to be available and on deposit for distribution.
          (d) Deposits to Gain on Sale Account. Amounts will be deposited in the
Gain on Sale Account in accordance with this Article 5, as modified by any
Indenture Supplement.
          (e) Withdrawals from Gain on Sale Account. No later than 2:00 p.m.
(New York City time) on each Transfer Date, the Issuer shall direct the
Indenture Trustee in writing to withdraw from the Gain on Sale Account an amount
equal to the lesser of (x) the Monthly Residual Value Loss for the immediately
preceding Monthly Period and (y) the amount then on deposit in the Gain on Sale
Account and deposit such amount into the Collection Account for allocation in
accordance with Article 5, as modified by any Indenture Supplement. On any
Transfer Date on which the amount on deposit in the Gain on Sale Account (after
giving effect to any withdrawals therefrom pursuant to the immediately preceding
sentence) is greater than an amount equal to the Applicable Gain on Sale Account
Percentage of the sum of the aggregate Lease Balance of each Eligible Lease that
is a Closed-End Lease allocated to the Lease SUBI as of last day of the Monthly
Period immediately preceding such Transfer Date and the Aggregate Residual Value
Amount as of such date, the Issuer shall direct the Indenture Trustee in writing
to withdraw such excess from the Gain on Sale Account and deposit it in the
Issuer General Account.



--------------------------------------------------------------------------------



 



23

          Section 5.3. Collection of Money.
          Except as otherwise provided herein, the Indenture Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Indenture Trustee pursuant to
the Indenture. The Indenture Trustee shall apply all such money received by it
as provided in the Indenture. Except as otherwise provided in the Indenture, if
any default occurs in the making of any payment or performance under any
agreement or instrument that is part of the Issuer Assets, the Indenture Trustee
may take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
proceedings. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under the Indenture and any right to proceeds
thereafter as provided in Article 9.
          Section 5.4. Collections and Allocations.
          (a) Collections in General. Until the Indenture is terminated pursuant
to Section 11.1, the Issuer shall, and the Indenture Trustee is authorized to,
cause all Collections due and to become due to the Issuer or the Indenture
Trustee, as the case may be, under or in connection with the Collateral to be
paid directly to the Indenture Trustee for deposit into the Collection Account.
The Issuer agrees that if any Collections shall be received by the Issuer in an
account other than the Collection Account, such monies, instruments, cash and
other proceeds will not be commingled by the Issuer with any of its other funds
or property, if any, but will be held separate and apart therefrom and shall be
held in trust by the Issuer for, and immediately remitted to, the Indenture
Trustee, with any necessary endorsement. All monies, instruments, cash and other
proceeds received by the Indenture Trustee pursuant to this Base Indenture shall
be in immediately available funds and shall be immediately deposited in the
Collection Account and shall be applied as provided in this Article 5.
          (b) Allocations for Investor Noteholders. On each Deposit Date, the
Issuer shall allocate Collections deposited into the Collection Account in
accordance with this Article 5 and shall instruct the Indenture Trustee to
withdraw the required amounts from the Collection Account and make the required
deposits in any Series Account in accordance with this Article 5, as modified by
any Indenture Supplement. The Issuer shall make such deposits or payments on the
date indicated therein in immediately available funds or as otherwise provided
in the Indenture Supplement for any Series with respect to such Series. The
Administrator, on behalf of the Issuer, has agreed to furnish to the Indenture
Trustee or the Paying Agent, as applicable, written instructions to make the
aforementioned withdrawals and payments from the Collection Account and any
Issuer Accounts specified herein or in an Indenture Supplement. The Indenture
Trustee and the Paying Agent shall promptly follow any such written
instructions.
          (c) Sharing Collections. In the manner described in the related
Indenture Supplement, to the extent that Collections that are allocated to any
Series on a Deposit Date are not needed to make payments to Investor Noteholders
of such Series or required to be deposited in a Series Account for such Series
on such Deposit Date, such Collections may, at the direction of the Issuer, be
applied to cover principal payments due to or for the benefit of Investor
Noteholders of another Series. Any such reallocation will not result in a
reduction in the Invested Amount of the Series to which such Collections were
initially allocated.



--------------------------------------------------------------------------------



 



24

          (d) Allocations After Certain Events of Default. After each
Outstanding Series of Investor Notes shall have been declared to be immediately
due and payable pursuant to Section 9.2 as a result of the occurrence of an
Event of Default defined in clause (a) or (b) of Section 9.1, to the extent that
Collections that are allocated to any Series of Investor Notes on a Settlement
Date are not needed to make payments of principal of, or interest on, the
Investor Notes of such Series, such Collections shall be applied to cover
principal payments due on the Investor Notes of all other Series then
Outstanding on a pro rata basis based on the Invested Percentages of such other
Series of Investor Notes.
          Section 5.5. Joint Collection Account Disputes. If the Indenture
Trustee receives notice pursuant to Section 4.2(c) of the Master Exchange
Agreement that the Intermediary has disapproved of any proposed transfer of
funds from a Joint Collection Account to the Collection Account that are
required pursuant to the Master Exchange Agreement to be applied to repay the
Loans, the Indenture Trustee may, and upon written direction of the
Administrator or the Holders of a Majority in Interest of any Series shall,
deliver a certification to the Intermediary setting forth the amounts due and
owing in respect of the Loan Agreement.
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY INDENTURE
SUPPLEMENT WITH RESPECT TO ANY SERIES.]
ARTICLE 6.
DISTRIBUTIONS
          Section 6.1. Distributions in General.
          (a) Unless otherwise specified in the applicable Indenture Supplement,
on each Payment Date, the Paying Agent shall pay to the Investor Noteholders of
each Series of record on the preceding Record Date the amounts payable thereto
hereunder by wire transfer or check mailed first-class postage prepaid to such
Investor Noteholder at the address for such Investor Noteholder appearing in the
Note Register except that with respect to Investor Notes registered in the name
of a Clearing Agency or its nominee, such amounts shall be payable by wire
transfer of immediately available funds released by the Indenture Trustee or the
Paying Agent from the applicable Series Account no later than 12:00 Noon (New
York City time) on the Payment Date for credit to the account designated by such
Clearing Agency or its nominee, as applicable. The final payment of any
Definitive Note, however, will be made only upon presentation and surrender of
such Definitive Note at the offices or agencies specified in the notice of final
distribution with respect to such Definitive Note on a Payment Date which is a
business day in the place of presentation.
          (b) Unless otherwise specified in the applicable Indenture Supplement
(i) all distributions to Investor Noteholders of all Classes within a Series of
Investor Notes will have the same priority and (ii) in the event that on any
date of determination the amount available to make payments to the Investor
Noteholders of a Series is not sufficient to pay all sums required to be paid to
such Investor Noteholders on such date, then each Class of Investor Noteholders
will receive its ratable share (based upon the aggregate amount due to such
Class of Investor Noteholders) of the aggregate amount available to be
distributed in respect of the Investor Notes of such Series.



--------------------------------------------------------------------------------



 



25

          Section 6.2. Optional Repurchase of Investor Notes.
          On any Payment Date occurring on or after the date on which the
Invested Amount of any Series or Class of such Series is equal to or less than
the Repurchase Amount (if any) for such Series or Class set forth in the
Indenture Supplement related to such Series, or at such other time otherwise
provided for in the Indenture Supplement relating to such Series, the Issuer
shall have the option to purchase all Outstanding Investor Notes of such Series,
or Class of such Series, at a purchase price (determined after giving effect to
any payment of principal and interest on such Payment Date) equal to (unless
otherwise specified in the related Indenture Supplement) the Invested Amount of
such Series, or Class of such Series, on such Payment Date, plus accrued and
unpaid interest on the unpaid principal balance of the Investor Notes of such
Series, or Class of such Series (calculated at the Investor Note Rate of such
Series or Class) through the day immediately prior to the date of such purchase
plus, if provided for in the related Indenture Supplement, any premium payable
at such time. The Issuer shall give the Indenture Trustee at least ten
(10) Business Days’ prior written notice of the date on which the Issuer intends
to exercise such option to purchase. Not later than 12:00 Noon (New York City
time) on such Payment Date, an amount of the purchase price equal to the
Invested Amount of all Investor Notes of such Series or Class of such Series on
such Payment Date and the amount of accrued and unpaid interest with respect to
such Investor Notes and any applicable premium will be deposited into the
applicable Series Account for such Series in immediately available funds. The
funds deposited into such Series Account or distributed to the Paying Agent will
be passed through in full to the Investor Noteholders on such Payment Date.
ARTICLE 7.
REPRESENTATIONS AND WARRANTIES
          The Issuer hereby represents and warrants, for the benefit of the
Indenture Trustee and the Noteholders, as follows as of each Series Closing
Date:
          Section 7.1. Existence and Power.
          The Issuer (a) is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware, (b) is
duly qualified to do business as a foreign limited liability company and in good
standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations make
such qualification necessary, and (c) has all powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and for purposes of the transactions contemplated by
this Base Indenture and the other Transaction Documents.
          Section 7.2. Governmental Authorization.
          The execution, delivery and performance by the Issuer of this Base
Indenture, the related Indenture Supplement and the other Transaction Documents
to which it is a party (a) is within the Issuer’s power, has been duly
authorized by all necessary action, (b) requires no action by or in respect of,
or filing with, any governmental body, agency or official which has not been
obtained and (c) does not contravene, or constitute a default under, any
Requirement of Law or any provision of its certificate of formation or the LLC
Agreement or result in the creation or imposition of any Lien on any of the
Issuer Assets, except for Liens created by the



--------------------------------------------------------------------------------



 



26

Indenture or the other Transaction Documents. This Base Indenture and each of
the other Transaction Documents to which the Issuer is a party has been executed
and delivered by a duly authorized officer of the Issuer.
          Section 7.3. Binding Effect.
          This Base Indenture and each other Transaction Document is a legal,
valid and binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing).
          Section 7.4. Financial Information; Financial Condition.
          All balance sheets, all statements of operations, of shareholders’
equity and of cash flow, and other financial data (other than projections) which
have been or shall hereafter be furnished by the Issuer to the Indenture Trustee
and the Rating Agencies pursuant to Section 4.4 have been and will be prepared
in accordance with GAAP (to the extent applicable) and do and will present
fairly the financial condition of the Issuer as of the dates thereof and the
results of its operations for the periods covered thereby, subject, in the case
of all unaudited statements, to normal year-end adjustments and lack of
footnotes and presentation items.
          Section 7.5. Litigation.
          There is no action, suit or proceeding pending against or, to the
knowledge of the Issuer, threatened against or affecting the Issuer before any
court or arbitrator or any Governmental Authority that could materially
adversely affect the financial position, results of operations, business,
properties, performance, prospects or condition (financial or otherwise) of the
Issuer or which in any manner draws into question the validity or enforceability
of this Base Indenture, any Indenture Supplement or any other Transaction
Document or the ability of the Issuer to perform its obligations hereunder or
thereunder.
          Section 7.6. No ERISA Plan.
          The Issuer has not established and does not maintain or contribute to
any Pension Plan that is covered by Title IV of ERISA and will not do so, as
long as any Investor Notes are Outstanding.
          Section 7.7. Tax Filings and Expenses.
          The Issuer has filed all federal, state and local tax returns and all
other tax returns which, to the knowledge of the Issuer, are required to be
filed (whether informational returns or not), and has paid all taxes due, if
any, pursuant to said returns or pursuant to any assessment received by the
Issuer, except such taxes, if any, as are being contested in good faith and for
which adequate reserves have been set aside on its books. The Issuer has paid
all fees and expenses required to be paid by it in connection with the conduct
of its business, the maintenance of its existence and its qualification as a
foreign limited liability company authorized to do business in each State in
which it is required to so qualify.



--------------------------------------------------------------------------------



 



27

          Section 7.8. Disclosure.
          All certificates, reports, statements, documents and other information
furnished to the Indenture Trustee by or on behalf of the Issuer pursuant to any
provision of this Base Indenture or any Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this Base
Indenture or any Transaction Document, shall, at the time the same are so
furnished, be complete and correct to the extent necessary to give the Indenture
Trustee true and accurate knowledge of the subject matter thereof in all
material respects, and the furnishing of the same to the Indenture Trustee shall
constitute a representation and warranty by the Issuer made on the date the same
are furnished to the Indenture Trustee to the effect specified herein.
          Section 7.9. Investment Company Act.
          The Issuer is not, and is not controlled by, an “investment company”
within the meaning of, and is not required to register as an “investment
company” under, the Investment Company Act of 1940.
          Section 7.10. Regulations T, U and X.
          The proceeds of the Investor Notes will not be used to purchase or
carry any “margin stock” (as defined or used in the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof). The Issuer is not engaged in the business of extending credit for the
purpose of purchasing or carrying any margin stock.
          Section 7.11. No Consent.
          No consent, action by or in respect of, approval or other
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person is required for the valid execution and delivery of
this Base Indenture or any Indenture Supplement or for the performance of any of
the Issuer’s obligations hereunder or thereunder or under any other Transaction
Document other than such consents, approvals, authorizations, registrations,
declarations or filings as shall have been obtained by the Issuer prior to the
Initial Closing Date or as contemplated in Section 7.13.
          Section 7.12. Solvency.
          Both before and after giving effect to the transactions contemplated
by this Base Indenture and the other Transaction Documents, the Issuer is
solvent within the meaning of the Bankruptcy Code and the Issuer is not the
subject of any voluntary or involuntary case or proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy or insolvency law and no Insolvency Event has occurred with respect
to the Issuer.
          Section 7.13. Security Interests.
          (a) The Issuer owns and has good and marketable title to the
Collateral, free and clear of all Liens other than Permitted Liens. The Loan
Note constitutes an “instrument” under the applicable UCC, the Collection
Account and the Gain on Sale Account constitute “securities accounts” under the
applicable UCC, and the remaining Collateral constitutes “general



--------------------------------------------------------------------------------



 



28

intangibles” under the applicable UCC. The Indenture constitutes a valid and
continuing Lien on the Collateral in favor of the Indenture Trustee on behalf of
the Investor Noteholders, which Lien will be prior to all other Liens (other
than Permitted Liens), will be enforceable as such as against creditors of and
purchasers from the Issuer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing.
          (b) Other than the security interest granted to the Indenture Trustee
under the Indenture, the Issuer has not pledged, assigned, sold or granted a
security interest in the Collateral. Each of the SUBI Certificates has been duly
registered in the name of the Issuer, endorsed in blank, and delivered to the
Indenture Trustee, the Loan Note has been endorsed in blank and delivered to the
Indenture Trustee and all other action necessary (including the filing of UCC-1
financing statements) to protect and perfect the Indenture Trustee’s security
interest in the Collateral now in existence and hereafter acquired or created
has been duly and effectively taken.
          (c) No security agreement, financing statement, equivalent security or
lien instrument or continuation statement listing the Issuer as debtor covering
all or any part of the Collateral is on file or of record in any jurisdiction,
except such as may have been filed, recorded or made by the Issuer in favor of
the Indenture Trustee on behalf of the Investor Noteholders in connection with
the Indenture.
          (d) The Issuer’s legal name is Chesapeake Funding LLC and its location
within the meaning of Section 9-307 of the applicable UCC is the State of
Delaware.
          Section 7.14. Binding Effect of Certain Agreements.
          Each of the Origination Trust Documents and the Loan Agreement is in
full force and effect and there are no outstanding events of default thereunder
nor have events occurred which, with the giving of notice, the passage of time
or both, would constitute such an event of default.
          Section 7.15. Non-Existence of Other Agreements.
          (a) Other than as permitted by Section 8.23, (i) the Issuer is not a
party to any contract or agreement of any kind or nature and (ii) the Issuer is
not subject to any obligations or liabilities of any kind or nature in favor of
any third party, including, without limitation, Contingent Obligations.
          (b) The Issuer has not engaged in any activities since its formation
(other than those incidental to its formation and other appropriate actions
including the proposed Loans, the authorization and the issue of the initial
Series of Notes, the execution of the Transaction Documents to which it is a
party and the performance of the activities referred to in or contemplated by
such agreements).



--------------------------------------------------------------------------------



 



29

          Section 7.16. Compliance with Contractual Obligations and Laws.
          The Issuer is not (i) in violation of the LLC Agreement, (ii) in
violation of any Requirement of Law to which it or its property or assets may be
subject or (iii) in violation of any Contractual Obligation with respect to the
Issuer.
          Section 7.17. Other Representations.
          All representations and warranties of the Issuer made in each
Transaction Document to which it is a party are true and correct and are
repeated herein as though fully set forth herein.
          Section 7.18. Ownership of the Issuer.
          All of the issued and outstanding common membership interests in the
Issuer are owned by PHH Sub 2, all of which common membership interests have
been validly issued, are fully paid and non-assessable and are owned of record
by PHH Sub 2, free and clear of all Liens other than Permitted Liens. The Issuer
has no Subsidiaries and owns no capital stock of, or other equity interest in,
any other Person.
ARTICLE 8.
COVENANTS
          Section 8.1. Payment of Investor Notes.
          The Issuer shall pay the principal of (and premium, if any) and
interest on the Investor Notes pursuant to the provisions of this Base Indenture
and any applicable Indenture Supplement. Principal and interest shall be
considered paid on the date due if the Paying Agent holds on that date money
designated for and sufficient to pay all principal and interest then due.
          Section 8.2. Maintenance of Office or Agency.
          The Issuer will maintain in The City of New York, an office or agency
where Investor Notes may be surrendered for registration of transfer or
exchange. The Issuer hereby initially appoints the Transfer Agent and Registrar
to serve as its agent for the foregoing purposes. In addition, Definitive Notes
will be transferable or exchangeable at the offices of any co-transfer agent and
co-registrar in Luxembourg appointed in accordance with the terms hereof. The
Issuer will give prompt written notice to the Indenture Trustee of the location,
and of any change in the location, of any such office or agency. If at any time
the Issuer shall fail to maintain any such office or agency or shall fail to
furnish the Indenture Trustee with the address thereof, such surrenders, notices
and demands may be made or served at the Corporate Trust Office, and the Issuer
hereby appoints the Indenture Trustee as its agent to receive all such
surrenders, notices and demands.
          The Issuer may also from time to time designate one or more other
offices or agencies where the Investor Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations.
The Issuer will give prompt written notice to the Indenture Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.



--------------------------------------------------------------------------------



 



30

          The Issuer hereby designates the Corporate Trust Office of the
Indenture Trustee as one such office or agency of the Issuer.
          Section 8.3. Payment of Obligations.
          The Issuer will pay and discharge, at or before maturity, all of its
respective material obligations and liabilities, including, without limitation,
tax liabilities and other governmental claims, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, reserves as appropriate for the accrual of any of the
same.
          Section 8.4. Conduct of Business and Maintenance of Existence.
          The Issuer will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware and will obtain and preserve its qualification to do business in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on the business and operations of the Issuer or which qualification shall
be necessary to protect the validity and enforceability of the Indenture, the
Investor Notes and any instrument or agreement included in the Issuer Assets.
          Section 8.5. Compliance with Laws.
          The Issuer will comply in all respects with all Requirements of Law
and all applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including, without limitation, ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings and where such noncompliance
would not materially and adversely affect the condition, financial or otherwise,
operations, performance, properties or prospects of the Issuer or its ability to
carry out the transactions contemplated in this Base Indenture and each other
Transaction Document; provided, however, such noncompliance will not result in a
Lien (other than a Permitted Lien) on any Issuer Asset.
          Section 8.6. Inspection of Property, Books and Records.
          The Issuer will keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to the Issuer Assets and its business activities in accordance with
GAAP; and will permit the Indenture Trustee to visit and inspect any of its
properties, to examine and make abstracts from any of its books and records and
to discuss its affairs, finances and accounts with its officers, directors,
employees and independent public accountants, all at such reasonable times upon
reasonable notice and as often as may reasonably be requested.
          Section 8.7. Compliance with Transaction Documents; Issuer Assets.
          (a) The Issuer will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s covenants or obligations under any instrument or
agreement included in the Issuer Assets or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly



--------------------------------------------------------------------------------



 



31

provided in this Base Indenture, any other Transaction Document or such other
instrument or agreement.
          (b) Promptly upon becoming aware of any default under any Transaction
Document, the Issuer shall give the Indenture Trustee and the Rating Agencies
notice thereof.
          (c) The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Base Indenture, the other
Transaction Documents and in the instruments and agreements included in the
Issuer Assets, including but not limited to preparing (or causing to be
prepared) and filing (or causing to be filed) all UCC financing statements and
continuation statements required to be filed by the terms of the Indenture and
the Loan Agreement in accordance with and within the time periods provided for
herein and therein.
          (d) The Issuer may contract with other Persons to assist it in
performing its duties under the Indenture, and any performance of such duties by
a Person identified to the Indenture Trustee in an Officer’s Certificate of the
Issuer shall be deemed to be action taken by the Issuer. Initially, the Issuer
has contracted with the Administrator to assist the Issuer in performing its
duties under the Indenture.
          Section 8.8. Notice of Defaults.
          Promptly upon becoming aware of any Potential Amortization Event,
Amortization Event, Potential Loan Event of Default, Loan Event of Default,
Servicer Termination Event, Event of Default or Default under any of the
Transaction Documents, the Issuer shall give the Indenture Trustee and the
Rating Agencies written notice thereof, together with an Officer’s Certificate,
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by the Issuer.
          Section 8.9. Notice of Material Proceedings.
          Promptly upon becoming aware thereof, the Issuer shall give the
Indenture Trustee and the Rating Agencies written notice of the commencement or
existence of any proceeding by or before any Governmental Authority against or
affecting the Issuer which is reasonably likely to have a material adverse
effect on the business, condition (financial or otherwise), results of
operations, properties or performance of the Issuer or the ability of the Issuer
to perform its obligations under this Base Indenture or under any other
Transaction Document to which it is a party.
          Section 8.10. Further Requests.
          The Issuer will promptly furnish to the Indenture Trustee and the
Rating Agencies such other information as, and in such form as, the Indenture
Trustee or the Rating Agencies may reasonably request in connection with the
transactions contemplated by the Indenture.
          Section 8.11. Protection of Issuer Assets.
          The Issuer will from time to time prepare (or shall cause to be
prepared), execute and deliver all such supplements and amendments hereto and
all such financing statements, continuation statements, instruments of further
assurance and other instruments, and will take such other action necessary or
advisable to:



--------------------------------------------------------------------------------



 



32

          (a) maintain or preserve the lien and security interest (and the
priority thereof) of the Indenture or carry out more effectively the purposes
thereof;
          (b) perfect, publish notice of or protect the validity of the lien and
security interest created by the Indenture;
          (c) enforce the rights of the Indenture Trustee and the Investor
Noteholders in any of the Issuer Assets; or
          (d) preserve and defend title to the Issuer Assets and the rights of
the Indenture Trustee and the Investor Noteholders in such Issuer Assets against
the claims of all persons and parties.
          The Indenture Trustee is hereby authorized to execute and file any
financing statement, continuation statement or other instrument necessary or
appropriate to perfect or maintain the perfection of the Indenture Trustee’s
security interest in the Collateral. The Indenture Trustee shall have no
obligation to prepare or determine the necessity for the filing of any financing
statement, continuation statement or other instrument with respect to the
perfection of the Indenture Trustee’s security interest in the Collateral.
          Section 8.12. Annual Opinion of Counsel.
          On or before March 31 of each calendar year, commencing with March 31,
2007, the Issuer shall furnish to the Indenture Trustee an Opinion of Counsel
either stating that, in the opinion of such counsel, such action has been taken
with respect to the recording, filing, re-recording and refiling of the Base
Indenture, any Indenture Supplement and any Supplement and any other requisite
documents and with respect to the execution and filing of any financing
statements and continuation statements as are necessary to maintain the
perfection of the lien and security interest created by the Indenture and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest. Such Opinion of Counsel shall also describe the recording,
filing, re-recording and refiling of the Indenture, any Indenture Supplement and
any Supplement and any other requisite documents and the execution and filing of
any financing statements and continuation statements that will, in the opinion
of such counsel, be required to maintain the perfection of the lien and security
interest of the Indenture until March 31 in the following calendar year.
          Section 8.13. Liens.
          The Issuer will not create, incur, assume or permit to exist any Lien
upon any of the Issuer Assets (including the Collateral), other than Permitted
Liens.
          Section 8.14. Other Indebtedness.
          The Issuer will not create, assume, incur, suffer to exist or
otherwise become or remain liable in respect of any Indebtedness other than
(i) Indebtedness hereunder and (ii) Indebtedness permitted under any other
Transaction Document.



--------------------------------------------------------------------------------



 



33

          Section 8.15. Mergers.
          The Issuer will not merge or consolidate with or into any other
Person.
          Section 8.16. Sales of Issuer Assets.
          The Issuer will not sell, lease, transfer, liquidate or otherwise
dispose of any Issuer Assets, except as contemplated by the Transaction
Documents unless directed to do so by the Indenture Trustee.
          Section 8.17. Acquisition of Assets.
          The Issuer will not acquire, by long-term or operating lease or
otherwise, any assets except in accordance with the terms of the Transaction
Documents.
          Section 8.18. Distributions.
          The Issuer will not declare any dividends on any of the Membership
Interests or make any purchase, redemption or other acquisition of, any of the
Membership Interests, other than as provided in the Transaction Documents. The
Issuer will not redeem any Preferred Membership Interests if any such redemption
would result in the occurrence of an Amortization Event with respect to any
Series of Investor Notes Outstanding. The Issuer will not issue any series of
Preferred Membership Interests unless, prior to such issuance, each Rating
Agency confirms that after such issuance the Rating Agency Condition will be
met.
          Section 8.19. Legal Name; Location Under Section 9-301.
          The Issuer will change neither its location (within the meaning of
Section 9-301 of the applicable UCC) nor its legal name without sixty (60) days’
prior written notice to the Indenture Trustee. In the event that the Issuer
desires to so change its location or legal name, the Issuer will make any
required filings and prior to actually changing its location or its legal name
the Issuer will deliver to the Indenture Trustee (i) an Officer’s Certificate
and an Opinion of Counsel confirming that all required filings have been made to
continue the perfected interest of the Indenture Trustee on behalf of the
Investor Noteholders in the Collateral in respect of the new location or new
legal name of the Issuer and (ii) copies of all such required filings with the
filing information duly noted thereon by the office in which such filings were
made.
          Section 8.20. Organizational Documents.
          The Issuer will not amend the LLC Agreement unless, prior to such
amendment, each Rating Agency confirms that after such amendment the Rating
Agency Condition will be met.
          Section 8.21. Investments.
          The Issuer will not make, incur, or suffer to exist any loan, advance,
extension of credit or other investment in any Person other than in accordance
with the Transaction Documents and, in addition, without limiting the generality
of the foregoing, the Issuer will not cause the Indenture Trustee to make any
Permitted Investments on the Issuer’s behalf that would



--------------------------------------------------------------------------------



 



34

have the effect of causing the Issuer to be an “investment company” within the
meaning of the Investment Company Act.
          Section 8.22. No Other Agreements.
          The Issuer will not enter into or be a party to any agreement or
instrument other than any Transaction Document or documents and agreements
incidental thereto.
          Section 8.23. Other Business.
          The Issuer will not engage in any business or enterprise or enter into
any transaction other than making the Loans pursuant to the Loan Agreement,
funding the Loans through the issuance and sale of Investor Notes, issuing
Membership Interests pursuant to the LLC Agreement, incurring and paying
ordinary course operating expenses and other activities related to or incidental
to any of the foregoing.
          Section 8.24. Maintenance of Separate Existence.
          The Issuer will do all things necessary to continue to be readily
distinguishable from VMS, PHH Sub 2, PHH and the Affiliates of each of the
foregoing and maintain its existence separate and apart from that of VMS, PHH
Sub 2, PHH and the Affiliates of each of the foregoing including, without
limitation:
     (i) practicing and adhering to organizational formalities, such as
maintaining appropriate books and records;
     (ii) observing all organizational formalities in connection with all
dealings between itself and VMS, PHH Sub 2, PHH and the Affiliates of each of
the foregoing or any other unaffiliated entity;
     (iii) observing all procedures required by its certificate of formation and
the LLC Agreement and the laws of the State of Delaware;
     (iv) acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;
     (v) managing its business and affairs by or under the direction of the
Managers;
     (vi) ensuring that its Authorized Officers duly authorize all of its
actions;
     (vii) ensuring the receipt of proper authorization, when necessary, in
accordance with the terms of the LLC Agreement for its actions;
     (viii) owning or leasing (including through shared arrangements with
Affiliates) all office furniture and equipment necessary to operate its
business;
     (ix) maintaining at least one Manager who is an Independent Manager;
     (x) not (A) having or incurring any indebtedness to VMS, PHH Sub 2, PHH or
any Affiliates of VMS, PHH Sub 2 or PHH; (B) guaranteeing or otherwise becoming
liable for any obligations of VMS, PHH Sub 2, PHH or any Affiliates of VMS, PHH
Sub



--------------------------------------------------------------------------------



 



35

2 or PHH; (C) having obligations guaranteed by VMS, PHH Sub 2 or PHH or any
Affiliates of VMS, PHH Sub 2 or PHH; (D) holding itself out as responsible for
debts of VMS, PHH Sub 2, PHH or any Affiliates of VMS, PHH Sub 2 or PHH or for
decisions or actions with respect to the affairs of VMS, PHH Sub 2, PHH or any
Affiliates of VMS, PHH Sub 2 or PHH; (E) operating or purporting to operate as
an integrated, single economic unit with respect to VMS, PHH Sub 2 or PHH or any
Affiliates of VMS, PHH Sub 2 or PHH or any other unaffiliated entity;
(F) seeking to obtain credit or incur any obligation to any third party based
upon the assets of VMS, PHH Sub 2 or PHH or any Affiliates of VMS, PHH Sub 2 or
PHH or any other unaffiliated entity; (G) induce any such third party to
reasonably rely on the creditworthiness of VMS, PHH Sub 2 or PHH or any
Affiliates of VMS, PHH Sub 2 or PHH or any other unaffiliated entity; and
(H) being directly or indirectly named as a direct or contingent beneficiary or
loss payee on any insurance policy of VMS, PHH Sub 2, PHH or any Affiliates of
VMS, PHH Sub 2 or PHH other than as required by the Transaction Documents with
respect to insurance on the Leased Vehicles;
     (xi) other than as provided in the Transaction Documents, maintaining its
deposit and other bank accounts and all of its assets separate from those of any
other Person;
     (xii) maintaining its financial records separate and apart from those of
any other Person;
     (xiii) not suggesting in any way, within its financial statements, that its
assets are available to pay the claims of creditors of VMS, PHH Sub 2, PHH, any
Affiliates of VMS, PHH Sub 2 or PHH or any other affiliated or unaffiliated
entity;
     (xiv) compensating all its employees, officers, consultants and agents for
services provided to it by such Persons out of its own funds or reimbursing any
of its Affiliates in respect of amounts paid by such Affiliates for such
services;
     (xv) maintaining office space separate and apart from that of VMS, PHH Sub
2 or PHH or any Affiliates of VMS, PHH Sub 2 or PHH (even if such office space
is subleased from or is on or near premises occupied by VMS, PHH Sub 2, PHH or
any Affiliates of VMS, PHH Sub 2 or PHH) and a telephone number separate and
apart from that of VMS, PHH Sub 2 or PHH or any Affiliates of VMS, PHH Sub 2 or
PHH;
     (xvi) conducting all oral and written communications, including, without
limitation, letters, invoices, purchase orders, contracts, statements, and
applications solely in its own name;
     (xvii) having separate stationery from VMS, PHH Sub 2, PHH, any Affiliates
of VMS, PHH Sub 2 or PHH or any other unaffiliated entity;
     (xviii) accounting for and managing all of its liabilities separately from
those of VMS, PHH Sub 2, PHH or any Affiliates of VMS, PHH Sub 2 or PHH;
     (xix) allocating, on an arm’s length basis, all shared corporate operating
services, leases and expenses, including, without limitation, those associated
with the services of shared consultants and agents and shared computer and other
office



--------------------------------------------------------------------------------



 



36

equipment and software; and otherwise maintaining an arm’s-length relationship
with each of VMS, PHH Sub 2, PHH, any Affiliates of VMS, PHH Sub 2 or PHH or any
other unaffiliated entity;
     (xx) refraining from filing or otherwise initiating or supporting the
filing of a motion in any bankruptcy or other insolvency proceeding involving
VMS, PHH Sub 2, PHH or any Affiliate of VMS, PHH Sub 2 or PHH to substantively
consolidate VMS, PHH Sub 2, PHH or any Affiliate of VMS, PHH Sub 2 or PHH with
the Issuer;
     (xxi) remaining solvent; and
     (xxii) conducting all of its business (whether written or oral) solely in
its own name so as not to mislead others as to the identity of each of the
Issuer, Holdings, VMS, PHH Sub 2, PHH Sub 1, PHH and any Affiliates of the
Issuer, Holdings, VMS, PHH Sub 2, PHH Sub 1 or PHH.
          Section 8.25. Use of Proceeds of Investor Notes.
          The Issuer shall use the net proceeds of each Series of Investor Notes
in accordance with the provisions of the related Indenture Supplement.
          Section 8.26. No ERISA Plan.
          The Issuer will not establish or maintain or contribute to any Pension
Plan that is covered by Title IV of ERISA.
ARTICLE 9.
REMEDIES
          Section 9.1. Events of Default.
          “Event of Default”, wherever used herein, with respect to any Series
of Investor Notes, means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
          (a) default in the payment of any interest on any Investor Note of any
Series, other than any Contingent Monthly Funding Costs with respect thereto,
when the same becomes due and payable, and such default shall continue for a
period of five Business Days;
          (b) default in the payment of the principal of any Investor Note of
any Series when the same becomes due and payable;
          (c) default in the observance or performance of any covenant or
agreement of the Issuer made in the Indenture (other than a covenant or
agreement, a default in the observance or performance of which is elsewhere in
this Section specifically dealt with) which default materially and adversely
affects the rights of the Investor Noteholders of such Series, and which default
shall continue or not be cured for a period of 30 days (or for such longer
period, not in



--------------------------------------------------------------------------------



 



37

excess of 60 days, as may be reasonably necessary to remedy such default;
provided that such default is capable of remedy within 60 days or less and the
Issuer delivers an Officer’s Certificate to the Indenture Trustee to the effect
that the Issuer has commenced, or will promptly commence and diligently pursue,
all reasonable efforts to remedy such default) after there shall have been
given, by registered or certified mail, to the Issuer by the Indenture Trustee
or to the Issuer and the Indenture Trustee by Investor Noteholders of such
Series holding Investor Notes evidencing at least 25% of the Invested Amount of
each Class of Investor Notes of such Series, a written notice specifying such
default and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;
          (d) the Issuer at any time receives a final determination that it will
be treated as an association taxable as a corporation for federal income tax
purposes;
          (e) the Securities and Exchange Commission or other regulatory body
having jurisdiction reaches a final determination that the Issuer is an
“investment company” within the meaning of the Investment Company Act; or
          (f) an Insolvency Event shall have occurred with respect to the
Issuer.
          Section 9.2. Acceleration of Maturity; Rescission and Annulment.
          If an Event of Default referred to in clause (f) of Section 9.2 has
occurred, the unpaid principal amount of all Series of Investor Notes, together
with interest accrued but unpaid thereon, and all other amounts due to the
Investor Noteholders under the Indenture, shall immediately and without further
act become due and payable. If an Event of Default referred to in clause (a),
(b), (d) or (e) of Section 9.1 has occurred, then the Indenture Trustee or the
Holders of a Majority in Interest of each Series of Outstanding Investor Notes
may declare all of the Investor Notes to be immediately due and payable, by a
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Investor Noteholders), and upon any such declaration the unpaid principal amount
of the Investor Notes, together with accrued and unpaid interest thereon through
the date of acceleration, shall become immediately due and payable. If an Event
of Default referred to in clause (c) of Section 9.1 shall occur and be
continuing with respect to any Series of Investor Notes, then and in every such
case the Indenture Trustee or Holders of a Majority in Interest of such Series
of Investor Notes may declare all the Investor Notes of such Series to be
immediately due and payable, by a notice in writing to the Issuer (and to the
Indenture Trustee if given by the Investor Noteholders), and upon any such
declaration the unpaid principal amount of such Investor Notes, together with
accrued and unpaid interest thereon through the date of acceleration, shall
become immediately due and payable.
          At any time after such declaration of acceleration of maturity has
been made with respect to the Investor Notes (or a particular Series of Investor
Notes) and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article 9, provided,
the Holders of a Majority in Interest of each Series of Outstanding Investor
Notes (or, in the case of the acceleration of a particular Series of Investor
Notes, the Holders of a Majority in Interest of the Investor Notes of such
Series), by written notice to the Issuer and the Indenture Trustee, may rescind
and annul such declaration and its consequences; provided, that, no such
rescission shall affect any subsequent default or impair any right consequent
thereto.



--------------------------------------------------------------------------------



 



38

          Section 9.3. Collection of Indebtedness and Suits for Enforcement by
the Indenture Trustee.
          (a) The Issuer covenants that if (i) default is made in the payment of
any interest on any Investor Note when the same becomes due and payable, and
such default continues for a period of five Business Days or (ii) default is
made in the payment of the principal of any Investor Note when the same becomes
due and payable, by acceleration or at stated maturity, the Issuer will, upon
demand of the Indenture Trustee, pay to it, for the benefit of the Holders of
such Investor Notes, the whole amount then due and payable on such Investor
Notes for principal and interest, with interest upon the overdue principal, and,
to the extent payment at such rate of interest shall be legally enforceable,
upon overdue installments of interest, at the Note Rate borne by the Investor
Notes, and in addition thereto such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Indenture Trustee and
its agents and counsel.
          (b) In case the Issuer shall fail forthwith to pay such amounts upon
such demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Issuer or other obligor upon such Investor Notes
and collect in the manner provided by law out of the property of the Issuer or
other obligor upon such Investor Notes, wherever situated, the moneys adjudged
or decreed to be payable.
          (c) If an Event of Default occurs and is continuing, the Indenture
Trustee may, as more particularly provided in Section 9.4, in its discretion,
proceed to protect and enforce its rights and the rights of the Investor
Noteholders, by such appropriate proceedings as the Indenture Trustee shall deem
most effective to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in the Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Indenture Trustee by the Indenture or by
law.
          (d) In case there shall be pending, relative to the Issuer, any other
obligor upon the Investor Notes, Holdings or any Person having or claiming an
ownership interest in the Issuer Assets, proceedings under the Bankruptcy Code
or any other applicable Federal or state bankruptcy, insolvency or other similar
law, or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer or its property or such other obligor, Holdings
or such Person or the property of such other obligor, Holdings or such Person,
or in the case of any other comparable judicial proceedings relative to the
Issuer, other obligor upon the Investor Notes, Holdings or such Person or to the
creditors or property of the Issuer, such other obligor, Holdings or such
Person, the Indenture Trustee, irrespective of whether the principal of any
Investor Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered, by intervention in such proceedings or otherwise:
     (i) to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Investor Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Indenture



--------------------------------------------------------------------------------



 



39

Trustee (including any claim for reasonable compensation to the Indenture
Trustee and each predecessor Indenture Trustee, and their respective agents,
attorneys and counsel, and for reimbursement of all expenses and liabilities
incurred, and all advances made, by the Indenture Trustee and each predecessor
Indenture Trustee, except as a result of negligence, bad faith or willful
misconduct) and of the Investor Noteholders allowed in such proceedings;
     (ii) unless prohibited by applicable law and regulations, to vote on behalf
of the Holders of the Investor Notes in any election of a trustee, a standby
trustee or person performing similar functions in any such proceedings;
     (iii) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Investor Noteholders and of the Indenture Trustee
on their behalf; and
     (iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Holders of the Investor Notes allowed in any judicial proceedings relative
to the Issuer, such other obligor upon the Investor Notes, Holdings, any Person
claiming an ownership interest in the Issuer Assets, their respective creditors
and their property;
and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Investor Noteholders to
make payments to the Indenture Trustee, and, in the event that the Indenture
Trustee shall consent to the making of payments directly to such Investor
Noteholders, to pay to the Indenture Trustee such amounts as shall be sufficient
to cover reasonable compensation to the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents, attorneys and counsel, and all
other expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee except as a result of negligence
or bad faith.
          (e) Nothing herein contained shall be deemed to authorize the
Indenture Trustee to authorize or consent to or vote for or accept or adopt on
behalf of any Investor Noteholder any plan of reorganization, arrangement,
adjustment or composition affecting the Investor Notes or the rights of any
Holder thereof or to authorize the Indenture Trustee to vote in respect of the
claim of any Investor Noteholder in any such proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar person.
          (f) All rights of action and of asserting claims under the Indenture,
or under any of the Investor Notes, may be enforced by the Indenture Trustee
without the possession of any of the Investor Notes or the production thereof in
any trial or other proceedings relative thereto, and any such action or
proceedings instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Indenture
Trustee, each predecessor Indenture Trustee and their respective agents and
attorneys, shall be for the ratable benefit of the Holders of the Investor
Notes.
          (g) In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of the Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Holders of the



--------------------------------------------------------------------------------



 



40

Investor Notes, and it shall not be necessary to make any Investor Noteholder a
party to any such proceedings.
          Section 9.4. Remedies; Priorities.
          (a) If an Event of Default shall have occurred and be continuing with
respect to any Series of Outstanding Investor Notes and such Series of Investor
Notes has been accelerated under Section 9.4, the Indenture Trustee may
institute proceedings to enforce the obligations of the Issuer hereunder in its
own name and as trustee of an express trust for the collection of all amounts
then payable on the Investor Notes of such Series or under the Indenture with
respect thereto, whether by declaration or otherwise, enforce any judgment
obtained, and collect from the Issuer and any other obligor upon such Investor
Notes moneys adjudged due.
          (b) If an Event of Default shall have occurred and be continuing with
respect to all Series of Outstanding Investor Notes and all Series of
Outstanding Investor Notes have been accelerated under Section 9.2, the
Indenture Trustee (subject to Section 9.5) may do one or more of the following:
     (i) institute proceedings from time to time for the complete or partial
foreclosure of the Indenture with respect to the Issuer Assets;
     (ii) exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee and the Holders of the Investor Notes; and
     (iii) in the case of an Event of Default referred to in clause (a) or (b)
of Section 9.1, sell the Issuer Assets or any portion thereof or rights or
interest therein, at one or more public or private sales called and conducted in
any manner permitted by law;
provided that the Indenture Trustee may not sell or otherwise liquidate the
Issuer Assets following an Event of Default referred to in clause (a) or (b) of
Section 9.1, unless (A) the Holders of Investor Notes representing 100% of the
Aggregate Invested Amount consent thereto, (B) the proceeds of such sale or
liquidation distributable to the Investor Noteholders are sufficient to
discharge in full all amounts then due and unpaid upon the Investor Notes for
principal and interest, or (C) (1) the Indenture Trustee determines that the
Issuer Assets will not continue to provide sufficient funds for the payment of
principal of and interest on the Investor Notes as they would have become due if
the Investor Notes had not been declared due and payable and (2) the Indenture
Trustee obtains the consent of a Majority in Interest of the Holders of each
Series of Outstanding Investor Notes. In determining such sufficiency or
insufficiency with respect to clause (B) and (C), the Indenture Trustee may, but
need not, obtain and rely upon an opinion of an Independent investment banking
or accounting firm of national reputation as to the feasibility of such proposed
action and as to the sufficiency of the Issuer Assets for such purpose.
          (c) If the Indenture Trustee collects any money or property pursuant
to this Article 9, such money or property shall be held by the Indenture Trustee
as additional collateral hereunder and the Indenture Trustee shall pay out such
money or property in the following order:
          FIRST: to the Indenture Trustee for amounts due under Section 10.6;
and

 



--------------------------------------------------------------------------------



 



41

          SECOND: to the Collection Account for distribution in accordance with
the provisions of Article 5.
          Section 9.5. Optional Preservation of the Issuer Assets.
          If the Investor Notes of each Series Outstanding have been declared to
be due and payable under Section 9.2 following an Event of Default and such
declaration and its consequences have not been rescinded and annulled, the
Indenture Trustee may, but need not, elect to maintain possession of the Issuer
Assets. It is the desire of the parties hereto and the Investor Noteholders that
there be at all times sufficient funds for the payment of principal of and
interest on the Investor Notes, and the Indenture Trustee shall take such desire
into account when determining whether to maintain possession of the Issuer
Assets. In determining whether to maintain possession of the Issuer Assets, the
Indenture Trustee may, but need not, obtain and rely upon an opinion of an
Independent investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the Issuer
Assets for such purpose. Nothing contained in this Section 9.5 shall be
construed to require the Indenture Trustee to preserve the Issuer Assets
securing the Issuer Obligations if prohibited by applicable law or if the
Indenture Trustee is authorized, directed or permitted to liquidate the Issuer
Assets pursuant to Section 9.4(b).
          Section 9.6. Limitation on Suits.
          No Holder of any Investor Note shall have any right to institute any
proceeding, judicial or otherwise, with respect to the Indenture, or for the
appointment of a receiver or trustee, or for any other remedy thereunder,
unless:
          (a) such Holder has previously given written notice to the Indenture
Trustee of a continuing Event of Default;
          (b) Holders of each Series of Outstanding Investor Notes holding
Investor Notes evidencing at least 25% of each Class of Investor Notes of such
Series have made written request to the Indenture Trustee to institute such
proceeding in respect of such Event of Default in its own name as the Indenture
Trustee hereunder;
          (c) such Holder or Holders have offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in complying with such request;
          (d) the Indenture Trustee for 60 days after its receipt of such
notice, request and offer of indemnity has failed to institute such proceedings;
and
          (e) no direction inconsistent with such written request has been given
to the Indenture Trustee during such 60-day period by the Holders of a Majority
in Interest of each Series of Outstanding Investor Notes;
it being understood and intended that no one or more Holders of the Investor
Notes shall have any right in any manner whatever by virtue of, or by availing
of, any provision of the Indenture to affect, disturb or prejudice the rights of
any other Holders of the Investor Notes or to obtain or to seek to obtain
priority or preference over any other Holders or to enforce any right under the
Indenture, except in the manner herein provided.

 



--------------------------------------------------------------------------------



 



42

          In the event the Indenture Trustee shall receive conflicting or
inconsistent requests and indemnity from two or more groups of Holders of
Investor Notes, each representing less than a Majority in Interest of each
Series of Outstanding Investor Notes, the Indenture Trustee shall act at the
direction of the group of Holders of Investor Notes with the greater amount of
Investor Notes, however, should the Indenture Trustee receive conflicting or
inconsistent requests on indemnity from two or more groups of Holders with an
equal amount of Investor Notes the Indenture Trustee in its sole discretion may
determine what action, if any, shall be taken, notwithstanding any other
provisions of the Indenture.
          Section 9.7. Unconditional Rights of Investor Noteholders to Receive
Principal and Interest.
          Notwithstanding any other provisions in the Indenture, the Holder of
any Investor Note shall have the right, which is absolute and unconditional, to
receive payment of the principal of and interest, if any, on such Investor Note
on or after the respective due dates thereof expressed in such Investor Note or
in the Indenture and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder.
          Section 9.8. Restoration of Rights and Remedies.
          If the Indenture Trustee or any Investor Noteholder has instituted any
Proceeding to enforce any right or remedy under the Indenture and such
Proceeding has been discontinued or abandoned for any reason or has been
determined adversely to the Indenture Trustee or to such Investor Noteholder,
then and in every such case the Issuer, the Indenture Trustee and the Investor
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Indenture Trustee and the Investor Noteholders
shall continue as though no such Proceeding had been instituted.
          Section 9.9. Rights and Remedies Cumulative.
          No right or remedy herein conferred upon or reserved to the Indenture
Trustee or to the Investor Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
          Section 9.10. Delay or Omission Not a Waiver.
          No delay or omission of the Indenture Trustee or any Holder of any
Investor Note to exercise any right or remedy accruing upon any Default or Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Default or Event of Default or an acquiescence therein. Every right and
remedy given by this Article 9 or by law to the Indenture Trustee or to the
Investor Noteholders may be exercised from time to time, and as often as may be
deemed expedient, by the Indenture Trustee or by the Investor Noteholders, as
the case may be.

 



--------------------------------------------------------------------------------



 



43

          Section 9.11. Control by Investor Noteholders.
          The Holders of a Majority in Interest of each Series of Outstanding
Investor Notes shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee with
respect to the Investor Notes or exercising any trust or power conferred on the
Indenture Trustee; provided that
          (a) such direction shall not be in conflict with any rule of law or
with the Indenture;
          (b) if an Event of Default is with respect to less than all Series of
Outstanding Investor Notes, then the Indenture Trustee’s rights and remedies
shall be limited to the rights and remedies pertaining only to those Series of
Investor Notes with respect to which such Event of Default has occurred and the
Indenture Trustee shall exercise such rights and remedies at the direction of
the Holders of a Majority in Interest of all such Series of Investor Notes;
          (c) subject to the express terms of Section 9.4, any direction to the
Indenture Trustee to sell or liquidate the Issuer Assets shall be by the Holders
of Investor Notes representing not less than 100% of the Aggregate Invested
Amount;
          (d) if the conditions set forth in Section 9.5 have been satisfied and
the Indenture Trustee elects to retain the Issuer Assets pursuant to such
Section, then any direction to the Indenture Trustee by Holders of Investor
Notes representing less than 100% of the Aggregate Invested Amount to sell or
liquidate the Issuer Assets shall be of no force and effect;
          (e) the Indenture Trustee may take any other action deemed proper by
the Indenture Trustee that is not inconsistent with such direction; and
          (f) such direction shall be in writing;
provided, further, that, subject to Section 10.1, the Indenture Trustee need not
take any action that it determines might involve it in liability or might
materially adversely affect the rights of any Investor Noteholders not
consenting to such action.
          Section 9.12. Waiver of Past Defaults.
          Prior to the declaration of the acceleration of the maturity of the
Investor Notes of any Series as provided in Section 9.2, the Holders of the
Investor Notes of not less than a Majority in Interest of such Series of
Outstanding Investor Notes may, on behalf of all such Holders, waive any past
Default or Event of Default and its consequences except a Default (a) in payment
of principal of or interest on any of the Investor Notes or (b) in respect of a
covenant or provision hereof which cannot be modified or amended without the
consent of the Holder of each Investor Note. In the case of any such waiver, the
Issuer, the Indenture Trustee and the Holders of the Investor Notes of such
Outstanding Series shall be restored to their former positions and rights
hereunder, respectively; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.
          Upon any such waiver, such Default shall cease to exist and be deemed
to have been cured and not to have occurred, and any Event of Default arising
therefrom shall be deemed to have been cured and not to have occurred, for every
purpose of the Indenture; but no such

 



--------------------------------------------------------------------------------



 



44

waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereto. The Issuer shall give prompt written notice
of any waiver to the Rating Agencies.
          Section 9.13. Undertaking for Costs. All parties to the Indenture
agree, and each Holder of any Investor Note by such Holder’s acceptance thereof
shall be deemed to have agreed, that any court may in its discretion require, in
any suit for the enforcement of any right or remedy under the Indenture, or in
any suit against the Indenture Trustee for any action taken, suffered or omitted
by it as the Indenture Trustee, the filing by any party litigant in such
Proceeding of an undertaking to pay the costs of such Proceeding, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such Proceeding, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section shall not apply to (a) any suit
instituted by the Indenture Trustee, (b) any suit instituted by any Investor
Noteholder or group of Investor Noteholders, in each case holding in the
aggregate more than 10% of the Invested Amount of any Series of Investor Notes,
or (c) any suit instituted by any Investor Noteholder for the enforcement of the
payment of principal of or interest on any Investor Note on or after the
respective due dates expressed in such Investor Note and in the Indenture.
          Section 9.14. Waiver of Stay or Extension Laws.
          The Issuer covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead or in any manner whatsoever, claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of the Indenture; and the Issuer (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.
          Section 9.15. Action on Investor Notes.
          The Indenture Trustee’s right to seek and recover judgment on the
Investor Notes or under the Indenture shall not be affected by the seeking,
obtaining or application of any other relief under or with respect to the
Indenture. Neither the lien of the Indenture nor any rights or remedies of the
Indenture Trustee or the Investor Noteholders shall be impaired by the recovery
of any judgment by the Indenture Trustee against the Issuer or by the levy of
any execution under such judgment upon any portion of the Issuer Assets or upon
any of the assets of the Issuer.
ARTICLE 10.
THE INDENTURE TRUSTEE
          Section 10.1. Duties of the Indenture Trustee.
          (a) If an Amortization Event or Event of Default has occurred and is
continuing, the Indenture Trustee shall exercise such of the rights and powers
vested in it by the Indenture, and use the same degree of care and skill in
their exercise, as a prudent man would exercise or use under the circumstances
in the conduct of his own affairs.

 



--------------------------------------------------------------------------------



 



45

          (b) The Indenture Trustee, upon receipt of all resolutions,
certificates, statements, opinions, reports, documents, orders or other
instruments furnished to the Indenture Trustee which are specifically required
to be furnished pursuant to any provision of this Base Indenture or any of the
other Transaction Documents, shall examine them to determine whether they
substantially conform to the requirements of this Base Indenture or such other
Transaction Document, as the case may be; provided, however, that the Indenture
Trustee shall not be responsible for the content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Administrator or the Issuer hereunder.
          (c) Subject to subsection 10.1(a), no provision of the Indenture shall
be construed to relieve the Indenture Trustee from liability for its own
negligent action, its own negligent failure to act or its own bad faith or
willful misconduct; provided, however, that:
     (i) the Indenture Trustee shall not be liable for an error of judgment made
in good faith by a Responsible Officer of the Indenture Trustee, unless it shall
be proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts nor shall the Indenture Trustee be liable with respect to any action it
takes or omits to take in good faith in accordance with the Indenture or in
accordance with a direction received by it pursuant to Section 9.11;
     (ii) the Indenture Trustee shall not be charged with knowledge of any Event
of Default unless a Responsible Officer of the Indenture Trustee obtains actual
knowledge thereof or receives written notice thereof;
     (iii) the Indenture Trustee shall not be charged with knowledge of any
failure by any Person to comply with its obligations under the Transaction
Documents unless a Responsible Officer of the Indenture Trustee obtains actual
knowledge of such failure or receives written notice thereof;
     (iv) prior to the occurrence of an Amortization Event or an Event of
Default, and after the curing of all such Amortization Events or Events of
Default which may have occurred, the duties and obligations of the Indenture
Trustee shall be determined solely by the express provisions of the Indenture,
the Indenture Trustee shall be obligated to perform only such duties and
obligations as are specifically set forth in the Indenture and no implied
covenants or obligations shall be read into the Indenture against the Indenture
Trustee;
     (v) anything in the Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action; and
     (vi) subject to the other provisions of the Indenture and without limiting
the generality of this Section 10.01, the Indenture Trustee shall have no duty
(A) to record, file, or deposit this Base Indenture, the Transaction Documents
or any agreement referred to herein or therein or any financing statement or
continuation statement evidencing a security interest, or to maintain any such
recording or filing or depositing or to rerecord, refile, or redeposit any
thereof, (B) to insure the Issuer Assets and (C) to pay or discharge any tax,
assessment, or other governmental charge or any lien or encumbrance of any

 



--------------------------------------------------------------------------------



 



46

kind owing with respect to assessed or levied against, any part of the
Collateral other than from funds available in the Collection Account.
          (d) The Indenture Trustee shall not be required to expend or risk its
own funds or otherwise incur financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it, and none of the provisions contained in the Indenture shall in any event
require the Indenture Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of any Person under any of the
Transaction Documents.
          (e) Except for actions expressly authorized by the Indenture, the
Indenture Trustee shall take no action reasonably likely to impair the security
interests created hereunder in any of the Issuer Assets now existing or
hereafter created or to impair the value of any of the Issuer Assets now
existing or hereafter created.
          (f) In the event that the Paying Agent or the Transfer Agent and
Registrar shall fail to perform any obligation, duty or agreement in the manner
or on the day required to be performed by the Paying Agent or the Transfer Agent
and Registrar, as the case may be, under the Indenture, the Indenture Trustee
shall be obligated promptly to perform such obligation, duty or agreement in the
manner so required.
          Section 10.2. Rights of the Indenture Trustee.
          Except as otherwise provided by Section 10.1:
          (a) The Indenture Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting based upon any document believed
by it to be genuine and to have been signed by or presented by the proper
person.
          (b) The Indenture Trustee may consult with counsel of its selection
and the written advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
          (c) The Indenture Trustee may act through agents, custodians and
nominees and shall not be liable for any misconduct or negligence on the part
of, or for the supervision of, any such agent, custodian or nominee so long as
such agent, custodian or nominee is appointed with due care.
          (d) The Indenture Trustee shall not be liable for any action it takes
or omits to take in good faith which it believes to be authorized or within its
rights or powers conferred upon it by the Indenture; provided, that the
Indenture Trustee’s conduct does not constitute willful misconduct, negligence
or bad faith.
          (e) Prior to the occurrence of an Event of Default and after the
curing of all Events of Default that may have occurred, the Indenture Trustee
shall be under no obligation to institute, conduct or defend any litigation
hereunder or in relation hereto and shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond, or
other paper or

 



--------------------------------------------------------------------------------



 



47

document, unless requested in writing to do so by Holders of the Investor Notes
evidencing not less than 25% of the Invested Amount of any Series of Investor
Notes; provided, however, that if the payment within a reasonable time to the
Indenture Trustee of the costs, expenses, or liabilities likely to be incurred
by it in instituting, conducting or defending any litigation hereunder or in
relation hereto or in the making of such investigation shall be, in the opinion
of the Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of the Indenture, the Indenture Trustee may
require reasonable indemnity against such cost, expense, or liability or payment
of such expenses as a condition precedent to so proceeding. The reasonable
expense of every such examination shall be paid by the Issuer or by the
Administrator at the direction of the Issuer or, if paid by the Indenture
Trustee, shall be reimbursed by the Issuer or by the Administrator at the
direction of the Issuer upon demand.
          (f) The Indenture Trustee shall not be liable for any losses or
liquidation penalties in connection with Permitted Investments, unless such
losses or liquidation penalties were incurred through the Indenture Trustee’s
own willful misconduct, negligence or bad faith.
          (g) The Indenture Trustee shall not be liable for the acts or
omissions of any successor to the Indenture Trustee so long as such acts or
omissions were not the result of the negligence, bad faith or willful misconduct
of The Bank of New York Mellon.
          (h) The right of the Indenture Trustee to perform any discretionary
act enumerated in the Indenture shall not be construed as a duty, and the
Indenture Trustee shall not be answerable for other than its negligence or
willful misconduct in the performance of such act.
          (i) The Indenture Trustee shall not be required to give any bond or
surety in respect of the execution of the trust created hereby or the powers
granted hereunder.
          Section 10.3. Indenture Trustee’s Disclaimer.
          The Indenture Trustee assumes no responsibility for the correctness of
the recitals contained herein and in the Investor Notes (other than the
certificate of authentication on the Investor Notes). Except as set forth in
Section 10.11, the Indenture Trustee makes no representations as to the validity
or sufficiency of the Indenture or of the Investor Notes (other than the
certificate of authentication on the Investor Notes) or of any of the Issuer
Assets. The Indenture Trustee shall not be accountable for the use or
application by the Issuer of any of the Investor Notes or of the proceeds of
such Investor Notes, or for the use or application of any funds paid to the
Issuer in respect of the Issuer Assets.
          Section 10.4. Indenture Trustee May Own Investor Notes.
          The Indenture Trustee in its individual or any other capacity may
become the owner or pledgee of Investor Notes with the same rights as it would
have if it were not the Indenture Trustee.
          Section 10.5. Notice of Defaults.
          If a Default or an Event of Default or a Potential Amortization Event
or an Amortization Event occurs and is continuing and if it is either actually
known or written notice of the existence thereof has been delivered to a
Responsible Officer of the Indenture Trustee, the Indenture Trustee shall mail
to each Investor Noteholder notice thereof within 45 days after such

 



--------------------------------------------------------------------------------



 



48

knowledge or notice occurs. Except in the case of a Default in accordance with
the provisions of Section 313(c) of the TIA in payment of principal of or
interest on any Investor Note (including payments pursuant to the mandatory
redemption provisions of such Investor Note), the Indenture Trustee may withhold
the notice if and so long as a committee of its Responsible Officers in good
faith determines that withholding the notice is in the interest of the Investor
Noteholders.
          Section 10.6. Compensation.
          The Issuer shall cause the Administrator pursuant to the
Administration Agreement to pay to the Indenture Trustee from time to time
reasonable compensation for its services. The Indenture Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. The Issuer shall cause the Administrator pursuant to the Administration
Agreement to reimburse the Indenture Trustee for all reasonable out-of-pocket
expenses incurred or made by it, including costs of collection, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Indenture Trustee’s
agents, counsel, accountants and experts. The Issuer shall cause the
Administrator pursuant to the Administration Agreement to indemnify the
Indenture Trustee against any and all loss, liability or expense (including the
reasonable fees of counsel) incurred by it in connection with the administration
of this trust and the performance of its duties hereunder. The Indenture Trustee
shall notify the Issuer and the Administrator promptly of any claim for which it
may seek indemnity; provided, however, a failure by the Indenture Trustee to
promptly notify the Issuer and the Administrator of a claim for which it may
seek indemnity shall not relieve the Administrator from its obligation to
indemnify the Indenture Trustee.
          The Administrator’s payment obligations to the Indenture Trustee
pursuant to this Section 10.06 shall survive the resignation or termination of
the Indenture Trustee and the discharge of the Indenture. When the Indenture
Trustee incurs expenses after the occurrence of a Default specified in
Section 8.1(f) with respect to the Issuer, the expenses are intended to
constitute expenses of administration under the Bankruptcy Code or any other
applicable federal or state bankruptcy, insolvency or similar law.
          Section 10.7. Eligibility Requirements for Indenture Trustee.
          The Indenture Trustee hereunder shall at all times be a corporation
organized and doing business under the laws of the United States or any state
thereof authorized under such laws to exercise corporate trust powers, having a
long-term unsecured debt rating of at least “Baa3” by Moody’s and “BBB-” by
Standard & Poor’s having, in the case of an entity that is subject to risk-based
capital adequacy requirements, risk-based capital of at least $50,000,000 or, in
the case of an entity that is not subject to risk-based capital adequacy
requirements, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority, and shall
satisfy the requirements for a trustee set forth in paragraph (a)(4)(i) of
Rule 3a-7 under the Investment Company Act. If such corporation publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purpose of
this Section 10.7, the risk-based capital or the combined capital and surplus of
such corporation, as the case may be, shall be deemed to be its risk-based
capital or combined capital and surplus as set forth in the most recent report
of condition so published.

 



--------------------------------------------------------------------------------



 



49

          If the Indenture is qualified under the TIA, the Indenture Trustee
shall at all times satisfy the requirements of TIA §310(a) and the Indenture
Trustee shall comply with TIA §310(b), including the optional provision
permitted by the second sentence of TIA §310(b)(9); provided that there shall be
excluded from the operation of TIA §310(b)(1) any indenture or indentures under
which other securities of the Issuer are outstanding if the requirements for
such exclusion set forth in the TIA §310(b)(1) are met.
          If at any time the Indenture Trustee ceases to be eligible in
accordance with the provisions of this Section 10.7, the Indenture Trustee shall
resign immediately in the manner and with the effect specified in Section 10.8.
          Section 10.8. Resignation or Removal of Indenture Trustee.
          (a) The Indenture Trustee may give notice of its intent to resign at
any time by so notifying the Issuer. The Holders of a Majority in Interest of
each Series of Outstanding Investor Notes may remove the Indenture Trustee by so
notifying the Indenture Trustee and may appoint a successor Indenture Trustee.
The Issuer shall remove the Indenture Trustee if:
     (i) the Indenture Trustee fails to comply with Section 10.7;
     (ii) the Indenture Trustee is adjudged bankrupt or insolvent;
     (iii) a receiver or other public officer takes charge of the Indenture
Trustee or its property; or
     (iv) the Indenture Trustee otherwise becomes incapable of acting.
          (b) If the Indenture Trustee gives notice of its intent to resign or
is removed or if a vacancy exists in the office of the Indenture Trustee for any
reason (the Indenture Trustee in such event being referred to herein as the
retiring Indenture Trustee), the Issuer shall promptly appoint a successor
Indenture Trustee.
          (c) A successor Indenture Trustee shall deliver a written acceptance
of its appointment to the retiring Indenture Trustee and to the Issuer and
thereupon the resignation or removal of the Indenture Trustee shall become
effective, and the successor Indenture Trustee, without any further act, deed or
conveyance shall have all the rights, powers and duties of the Indenture Trustee
under the Indenture. The successor Indenture Trustee shall mail a notice of its
succession to Noteholders. The retiring Indenture Trustee shall promptly
transfer all property held by it as the Indenture Trustee to the successor
Indenture Trustee.
          (d) If a successor Indenture Trustee does not take office within
60 days after the retiring Indenture Trustee gives notice of its intent to
resign or is removed, the retiring Indenture Trustee, the Issuer or the Holders
of a Majority in Interest of each Series of Outstanding Investor Notes may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee.
          (e) If the Indenture Trustee fails to comply with Section 10.7, any
Investor Noteholder may petition any court of competent jurisdiction for the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee.

 



--------------------------------------------------------------------------------



 



50

          (f) Any resignation or removal of the Indenture Trustee and
appointment of a successor Indenture Trustee pursuant to any of the provisions
of this Section shall not become effective until acceptance of appointment by
the successor Indenture Trustee pursuant to Section 10.8(c) and payment of all
fees and expenses owed to the outgoing Indenture Trustee.
          (g) Notwithstanding the resignation or removal of the Indenture
Trustee pursuant to this Section, the Issuer’s and the Administrator’s
obligations under Section 10.6 shall continue for the benefit of the retiring
Indenture Trustee. The Indenture Trustee shall not be liable for the acts or
omissions of any successor Indenture Trustee.
          Section 10.9. Successor Indenture Trustee by Merger.
          If the Indenture Trustee consolidates with, merges or converts into,
or transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation without any further act shall be the successor Indenture
Trustee. The Indenture Trustee shall provide the Issuer and the Rating Agencies
written notice of any such transaction.
          In case at the time such successor or successors by merger, conversion
or consolidation to the Indenture Trustee shall succeed to the trusts created by
the Indenture, any of the Investor Notes shall have been authenticated but not
delivered, any such successor to the Indenture Trustee may adopt the certificate
of authentication of any predecessor Indenture Trustee, and deliver such
Investor Notes so authenticated; and in case at that time any of the Investor
Notes shall not have been authenticated, any successor Indenture Trustee may
authenticate such Investor Notes either in the name of any predecessor Indenture
Trustee hereunder or in the name of the successor Indenture Trustee; and in all
such cases such certificate of authentication shall have the same full force as
is provided anywhere in the Investor Notes or in the Indenture with respect to
the certificate of authentication of the Indenture Trustee.
          Section 10.10. Appointment of Co-Trustee or Separate Trustee.
          (a) Notwithstanding any other provisions of this Base Indenture or any
Indenture Supplement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Indenture Trustee shall have the power and may execute and
deliver all instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Collateral, and to vest in such Person or Persons, in such capacity and for the
benefit of the Investor Noteholders, such title to the Collateral, or any part
thereof, and, subject to the other provisions of this Section 10.10, such
powers, duties, obligations, rights and trusts as the Indenture Trustee may
consider necessary or desirable. No co-trustee or separate trustee hereunder
shall be required to meet the terms of eligibility as a successor Indenture
Trustee under Section 10.7 and no notice to Investor Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 10.8. No co-trustee shall be appointed without the consent of the Issuer
unless such appointment is required as a matter of state law or to enable the
Indenture Trustee to perform its functions hereunder.
          (b) Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:

 



--------------------------------------------------------------------------------



 



51

     (i) The Investor Notes of each Series shall be authenticated and delivered
solely by the Indenture Trustee or an authenticating agent appointed by the
Indenture Trustee;
     (ii) All rights, powers, duties and obligations conferred or imposed upon
the Indenture Trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate trustee or co-trustee
jointly (it being understood that such separate trustee or co-trustee is not
authorized to act separately without the Indenture Trustee joining in such act),
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Indenture Trustee shall be
incompetent or unqualified to perform, such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Issuer Assets or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trustee or co-trustee, but
solely at the direction of the Indenture Trustee;
     (iii) No trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder;
     (iv) The Indenture Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee; and
     (v) The Indenture Trustee shall remain primarily liable for the actions of
any co-trustee.
          (c) Any notice, request or other writing given to the Indenture
Trustee shall be deemed to have been given to each of the then separate trustees
and co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Base Indenture
and the conditions of this Article 9. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Base Indenture and any Indenture Supplement, specifically
including every provision of this Base Indenture or any Indenture Supplement
relating to the conduct of, affecting the liability of, or affording protection
to, the Indenture Trustee. Every such instrument shall be filed with the
Indenture Trustee and a copy thereof given to the Issuer.
          (d) Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee, its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect to
this Base Indenture or any Indenture Supplement on its behalf and in its name.
If any separate trustee or co-trustee shall die, become incapable of acting,
resign or be removed, all of its estates, properties, rights, remedies and
trusts shall vest in and be exercised by the Indenture Trustee, to the extent
permitted by law, without the appointment of a new or successor Indenture
Trustee.
          (e) In connection with the appointment of a co-trustee, the Indenture
Trustee may, at any time, at the Indenture Trustee’s sole cost and expense,
without notice to the Investor Noteholders, delegate its duties under this Base
Indenture and any Indenture Supplement to any Person who agrees to conduct such
duties in accordance with the terms hereof; provided, however, that no such
delegation shall relieve the Indenture Trustee of its obligations and
responsibilities hereunder with respect to any such delegated duties.

 



--------------------------------------------------------------------------------



 



52

          Section 10.11. Representations and Warranties of Indenture Trustee.
          The Indenture Trustee represents and warrants to the Issuer and the
Investor Noteholders that:
     (i) The Indenture Trustee is a national banking association organized,
existing and in good standing under the laws of the United States of America;
     (ii) The Indenture Trustee has full power, authority and right to execute,
deliver and perform this Base Indenture and any Indenture Supplement issued
concurrently with this Base Indenture and to authenticate the Investor Notes,
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Base Indenture and any Indenture Supplement issued
concurrently with this Base Indenture and to authenticate the Investor Notes;
     (iii) This Base Indenture has been duly executed and delivered by the
Indenture Trustee; and
     (iv) The Indenture Trustee meets the requirements of eligibility as an
Indenture Trustee hereunder set forth in Section 10.7.
          Section 10.12. Preferential Collection of Claims Against the Issuer.
          If the Indenture is qualified under the TIA, the Indenture Trustee
shall comply with TIA §311(a), excluding any creditor relationship listed in TIA
§311(b) and an Indenture Trustee who has resigned or been removed shall be
subject to TIA §311(a) to the extent indicated therein.
ARTICLE 11.
DISCHARGE OF INDENTURE
          Section 11.1. Termination of the Issuer’s Obligations.
          (a) The Indenture shall cease to be of further effect (except that
(i) the Issuer’s obligations under Section 10.6, (ii) the Indenture Trustee’s
and Paying Agent’s obligations under Section 11.3 and the Indenture Trustee’s
and the Investor Noteholders’ obligations under Section 13.16 shall survive)
when all Outstanding Investor Notes theretofore authenticated and issued have
been delivered (other than destroyed, lost or stolen Investor Notes which have
been replaced or paid) to the Indenture Trustee for cancellation and the Issuer
has paid all sums payable hereunder.
          (b) In addition, except as may be provided to the contrary in any
Indenture Supplement, the Issuer may terminate all of its obligations under the
Indenture if:
     (i) The Issuer irrevocably deposits in trust with the Indenture Trustee or
at the option of the Indenture Trustee, with a trustee reasonably satisfactory
to the Indenture Trustee and the Issuer under the terms of an irrevocable trust
agreement in form and substance satisfactory to the Indenture Trustee, money or
U.S. Government Obligations in an amount sufficient, in the opinion of a
nationally recognized firm of independent

 



--------------------------------------------------------------------------------



 



53

certified public accountants expressed in a written certification thereof
delivered to the Indenture Trustee, to pay, when due, principal and interest on
the Investor Notes to maturity or redemption, as the case may be, and to pay all
other sums payable by it hereunder; provided, however, that (1) the trustee of
the irrevocable trust shall have been irrevocably instructed to pay such money
or the proceeds of such U.S. Government Obligations to the Indenture Trustee and
(2) the trustee shall have been irrevocably instructed to apply such money or
the proceeds of such U.S. Government Obligations to the payment of said
principal and interest with respect to the Investor Notes;
     (ii) The Issuer delivers to the Indenture Trustee an Officer’s Certificate
stating that all conditions precedent to satisfaction and discharge of the
Indenture have been complied with, and an Opinion of Counsel to the same effect;
and
     (iii) the Rating Agency Condition is satisfied with respect to each Series
of Outstanding Investor Notes.
Then, the Indenture shall cease to be of further effect (except as provided in
this Section 11.1), and the Indenture Trustee, on demand of the Issuer, shall
execute proper instruments acknowledging confirmation of and discharge under the
Indenture.
          (c) After such irrevocable deposit made pursuant to Section 11.1(b)
and satisfaction of the other conditions set forth herein, the Indenture Trustee
upon request shall acknowledge in writing the discharge of the Issuer’s
obligations under the Indenture except for those surviving obligations specified
above.
          In order to have money available on a payment date to pay principal or
interest on the Investor Notes, the U.S. Government Obligations shall be payable
as to principal or interest at least one Business Day before such payment date
in such amounts as will provide the necessary money. U.S. Government Obligations
shall not be callable at the issuer’s option.
          Section 11.2. Application of Trust Money.
          The Indenture Trustee or a trustee satisfactory to the Indenture
Trustee and the Issuer shall hold in trust money or U.S. Government Obligations
deposited with it pursuant to Section 11.1. The Indenture Trustee shall apply
the deposited money and the money from U.S. Government Obligations through the
Paying Agent in accordance with the Indenture to the payment of principal and
interest on the Investor Notes.
          The provisions of this Section 11.2 shall survive the expiration or
earlier termination of the Indenture.
          Section 11.3. Repayment to the Issuer.
          The Indenture Trustee and the Paying Agent shall promptly pay to the
Issuer upon written request any excess money or, pursuant to Section 2.4, return
any Investor Notes held by them at any time.
          The provisions of this Section 11.3 shall survive the expiration or
earlier termination of the Indenture.

 



--------------------------------------------------------------------------------



 



54

ARTICLE 12.
AMENDMENTS
          Section 12.1. Without Consent of the Investor Noteholders.
          Without the consent of any Investor Noteholder, the Issuer and the
Indenture Trustee, at any time and from time to time, may enter into one or more
Supplements, in form satisfactory to the Indenture Trustee, for any of the
following purposes, provided that the Rating Agency Condition is met:
          (a) to create a new Series of Investor Notes;
          (b) to add to the covenants of the Issuer for the benefit of any
Investor Noteholders (and if such covenants are to be for the benefit of less
than all Series of Investor Notes, stating that such covenants are expressly
being included solely for the benefit of such Series) or to surrender any right
or power herein conferred upon the Issuer (provided, however, that the Issuer
will not pursuant to this Section 12.1(b) surrender any right or power it has
under the Transaction Documents);
          (c) to mortgage, pledge, convey, assign and transfer to the Indenture
Trustee any property or assets as security for the Investor Notes and to specify
the terms and conditions upon which such property or assets are to be held and
dealt with by the Indenture Trustee and to set forth such other provisions in
respect thereof as may be required by the Indenture or as may, consistent with
the provisions of the Indenture, be deemed appropriate by the Issuer and the
Indenture Trustee, or to correct or amplify the description of any such property
or assets at any time so mortgaged, pledged, conveyed and transferred to the
Indenture Trustee on behalf of the Investor Noteholders;
          (d) to cure any ambiguity, defect, or inconsistency or to correct or
supplement any provision contained herein or in any Indenture Supplement or in
any Investor Notes issued hereunder;
          (e) to evidence and provide for the acceptance of appointment
hereunder by a successor Indenture Trustee with respect to the Investor Notes of
one or more Series and to add to or change any of the provisions of the
Indenture as shall be necessary to provide for or facilitate the administration
of the trusts hereunder by more than one trustee;
          (f) to correct or supplement any provision herein or in any Indenture
Supplement which may be inconsistent with any other provision herein or therein
or to make any other provisions with respect to matters or questions arising
under this Base Indenture or in any Indenture Supplement; or
          (g) if the Indenture is required to be qualified under the TIA, to
modify, eliminate or add to the provisions of the Indenture to such extent as
shall be necessary to effect the qualification of the Indenture under the TIA or
under any similar federal statute hereafter enacted and to add to the Indenture
such other provisions as may be expressly required by the TIA;

 



--------------------------------------------------------------------------------



 



55

provided, however, that, as evidenced by an Opinion of Counsel delivered to the
Indenture Trustee (at the Issuer’s expense), such action shall not adversely
affect in any material respect the interests of any Investor Noteholder. Upon
the request of the Issuer, the Indenture Trustee shall join with the Issuer in
the execution of any Supplement authorized or permitted by the terms of the
Indenture and shall make any further appropriate agreements and stipulations
which may be therein contained, but the Indenture Trustee shall not be obligated
to enter into such Supplement which affects its own rights, duties or immunities
under the Indenture or otherwise.
          Section 12.2. With Consent of the Investor Noteholders.
          Except as provided in Section 12.1, the provisions of this Base
Indenture and any Indenture Supplement (unless otherwise provided in such
Indenture Supplement) may from time to time be amended, modified or waived, if
such amendment, modification or waiver is in writing and consented to in writing
by the Issuer, the Indenture Trustee and the Holders of a Majority in Interest
of each Series of Outstanding Investor Notes; provided that, if such amendment,
modification or waiver of or to this Base Indenture or the Indenture Supplement
with respect to a Series of Investor Notes does not affect the Investor
Noteholders of a particular Series of Investor Notes (as substantiated by an
Opinion of Counsel to such effect), then the consent of the Investor Noteholders
of such Series shall not be required to such amendment, modification or waiver;
provided further that the Rating Agency Condition is satisfied with respect to
any such amendment, modification or waiver. Notwithstanding the foregoing:
     (i) any modification of this Section 12.2, any requirement hereunder that
any particular action be taken by Investor Noteholders holding the relevant
percentage in principal amount of the Investor Notes or any change in the
definition of the terms “Adjusted Aggregate Unit Balance” or “Asset Deficiency”,
“Invested Amount”, “Invested Percentage” or any defined term used for the
purpose of any such definitions shall require the consent of each affected
Investor Noteholder; and
     (ii) any amendment, waiver or other modification that would (a) extend the
due date for, or reduce the amount of any scheduled repayment or prepayment of
principal of or interest on any Investor Note (or reduce the principal amount of
or rate of interest on any Investor Note) shall require the consent of each
affected Investor Noteholder; (b) approve the assignment or transfer by the
Issuer of any of its rights or obligations hereunder or under any other
Transaction Document to which it is a party except pursuant to the express terms
hereof or thereof shall require the consent of each Investor Noteholder;
(c) release any obligor under any Transaction Document to which it is a party
except pursuant to the express terms of such Transaction Document shall require
the consent of each Investor Noteholder; (d) affect adversely the interests,
rights or obligations of any Investor Noteholder individually in comparison to
any other Investor Noteholder shall require the consent of such Investor
Noteholder; or (e) amend or otherwise modify any Amortization Event shall
require the consent of each affected Investor Noteholder.
          Section 12.3. Supplements.
          Each amendment or other modification to the Indenture or the Investor
Notes shall be set forth in a Supplement. The initial effectiveness of each
Supplement shall be subject to the satisfaction of the Rating Agency Condition.
In addition to the manner provided in

 



--------------------------------------------------------------------------------



 



56

Sections 12.1 and 12.2, each Indenture Supplement may be amended as provided in
such Indenture Supplement.
          Section 12.4. Revocation and Effect of Consents.
          Until an amendment or waiver becomes effective, a consent to it by an
Investor Noteholder of an Investor Note is a continuing consent by the Investor
Noteholder and every subsequent Investor Noteholder of an Investor Note or
portion of an Investor Note that evidences the same debt as the consenting
Investor Noteholder’s Investor Note, even if notation of the consent is not made
on any Investor Note. However, any such Investor Noteholder or subsequent
Investor Noteholder may revoke the consent as to his Investor Note or portion of
an Investor Note if the Indenture Trustee receives written notice of revocation
before the date the amendment or waiver becomes effective. An amendment or
waiver becomes effective in accordance with its terms and thereafter binds every
Investor Noteholder. The Issuer may fix a record date for determining which
Investor Noteholders must consent to such amendment or waiver.
          Section 12.5. Notation on or Exchange of Investor Notes.
          The Indenture Trustee may place an appropriate notation about an
amendment or waiver on any Investor Note thereafter authenticated. The Issuer in
exchange for all Investor Notes may issue and the Indenture Trustee shall
authenticate new Investor Notes that reflect the amendment or waiver. Failure to
make the appropriate notation or issue a new Investor Note shall not affect the
validity and effect of-such amendment or waiver.
          Section 12.6. The Indenture Trustee to Sign Amendments, etc.
          The Indenture Trustee shall sign any Supplement authorized pursuant to
this Article 12 if the Supplement does not adversely affect the rights, duties,
liabilities or immunities of the Indenture Trustee. If it does, the Indenture
Trustee may, but need not, sign it. In signing such Supplement, the Indenture
Trustee shall be entitled to receive, if requested, an indemnity reasonably
satisfactory to it and to receive and, subject to Section 10.1, shall be fully
protected in relying upon, an Officer’s Certificate and an Opinion of Counsel as
conclusive evidence that such Supplement is authorized or permitted by the
Indenture and that it will be valid and binding upon the Issuer in accordance
with its terms
          Section 12.7. Conformity with Trust Indenture Act.
          If the Indenture is qualified under the TIA, every amendment of the
Indenture and every Supplement executed pursuant to this Article 12 shall comply
in all respects with the TIA.
ARTICLE 13.
MISCELLANEOUS
          Section 13.1. Compliance Certificates and Opinions.
          (a) Upon any application or request by the Issuer to the Indenture
Trustee to take any action under any provision of the Indenture, the Issuer
shall furnish to the Indenture Trustee (i) an Officer’s Certificate stating that
all conditions precedent, if any, provided for in the

 



--------------------------------------------------------------------------------



 



57

Indenture relating to the proposed action have been complied with, (ii) an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, and (iii) if the
Indenture is qualified under the TIA and the TIA so requires, an Independent
Certificate from a firm of certified public accountants or other experts meeting
the applicable requirements of this Section 13.1, except that, in the case of
any such application or request as to which the furnishing of such documents is
specifically required by any provision of the Indenture, no additional
certificate or opinion need be furnished.
          Every certificate or opinion with respect to compliance with a
condition or covenant provided for in the Indenture shall include:
     (i) a statement that each signatory of such certificate or opinion has read
or has caused to be read such covenant or condition and the definitions herein
relating thereto;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (iii) a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether such covenant or
condition has been complied with; and
     (iv) a statement as to whether, in the opinion of each such signatory such
condition or covenant has been complied with.
     (v) If the Indenture is qualified under the TIA and the TIA so requires,
prior to the deposit of any property or securities with the Indenture Trustee
that is to be made the basis for the release of any property or securities
subject to the Lien of the Indenture, the Issuer shall, in addition to any
obligation imposed in Section 13.1(a) or elsewhere in the Indenture, furnish to
the Indenture Trustee an Officer’s Certificate certifying or stating the opinion
of each person signing such certificate as to the fair value (within 90 days of
such deposit) to the Issuer of the property or securities to be so deposited.
     (vi) Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (i), the Issuer shall also deliver to the
Indenture Trustee an Independent Certificate as to the same matters, if the fair
value to the Issuer of the securities to be so deposited and of all other such
securities made the basis of any such withdrawal or release since the
commencement of the then-current fiscal year of the Issuer, as set forth in the
certificates delivered pursuant to clause (i) and this clause (ii), is 10% or
more of the Aggregate Invested Amount, but such a certificate need not be
furnished with respect to any securities so deposited, if the fair value thereof
to the Issuer as set forth in the related Officer’s Certificate is less than
$25,000 or less than one percent of the Aggregate Invested Amount.
     (vii) If the Indenture is qualified under the TIA and the TIA so requires,
whenever any property or securities are to be released from the Lien of the
Indenture, the Issuer shall also furnish to the Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of each person signing such
certificate as to the fair value (within 90

 



--------------------------------------------------------------------------------



 



58

days of such release) of the property or securities proposed to be released and
stating that in the opinion of such person the proposed release will not impair
the security under the Indenture in contravention of the provisions hereof.
     (viii) Whenever the Issuer is required to furnish to the Indenture Trustee
an Officer’s Certificate certifying or stating the opinion of any signer thereof
as to the matters described in clause (iii), the Issuer shall also furnish to
the Indenture Trustee an Independent Certificate as to the same matters if the
fair value of the property or securities and of all other property, or
securities released from the Lien of the Indenture since the commencement of the
then current calendar year, as set forth in the certificates required by clause
(iii) and this clause (iv), equals 10% or more of the Aggregate Invested Amount,
but such certificate need not be furnished in the case of any release of
property or securities if the fair value thereof as set forth in the related
Officer’s Certificate is less than $25,000 or less than one percent of the then
Aggregate Invested Amount.
     (ix) Notwithstanding any provision of this Section 13.1, the Issuer may (A)
collect, liquidate, sell or otherwise dispose of the Issuer Assets as and to the
extent permitted or required by the Transaction Documents and (B) make cash
payments out of the Issuer Accounts as and to the extent permitted or required
by the Transaction Documents.
          Section 13.2. Forms of Documents Delivered to Indenture Trustee.
          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person my certify
or give an opinion as to such matters in one or several documents.
          Any certificate or opinion of an Authorized Officer of the Issuer may
be based, insofar as it relates to legal matters, upon a certificate to legal
matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his or her certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer or Opinion of Counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Servicer, Holdings or the
Issuer, stating that the information with respect to such factual matters is in
the possession of the Servicer, Holdings or the Issuer, unless such counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.
          Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under the Indenture, they may, but need not, be consolidated and
form one instrument.
          Whenever in the Indenture, in connection with any application,
certificate or report to the Indenture Trustee, it is provided that the Issuer
shall deliver any document (x) as a condition of the granting of such
application, or (y) as evidence of the Issuer’s compliance with

 



--------------------------------------------------------------------------------



 



59

any term hereof, it is intended that the truth and accuracy, at the time of the
granting of such application or at the effective date of such certificate or
report (as the case may be), of the facts and opinions stated in such document
shall in each case be conditions precedent to the right of the Issuer to have
such application granted or to the sufficiency of such certificate or report.
The foregoing shall not, however, be construed to affect the Indenture Trustee’s
right to rely upon the truth and accuracy of any statement or opinion contained
in any such document as provided in Article 10.
          Section 13.3. Actions of Noteholders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by the Indenture to be given or taken by the
Investor Noteholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Investor Noteholders in person or
by an agent duly appointed in writing; and except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Indenture Trustee and, when
required, to the Issuer. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of the
Indenture and conclusive in favor of the Indenture Trustee and the Issuer, if
made in the manner provided in this Section 13.3.
          (b) The fact and date of the execution by any Investor Noteholder of
any such instrument or writing may be proved in any reasonable manner which the
Indenture Trustee deems sufficient.
          (c) Any request, demand, authorization, direction, notice, consent,
waiver or other act by an Investor Noteholder shall bind every Holder of every
Investor Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, or omitted to be done,
by the Indenture Trustee or the Issuer in reliance thereon, regardless of
whether notation of such action is made upon such Investor Note.
          (d) The Indenture Trustee may require such additional proof of any
matter referred to in this Section 13.3 as it shall deem necessary.
          Section 13.4. Notices.
          (a) Any notice or communication by the Issuer or the Indenture Trustee
to the other shall be in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), telex,
telecopier or overnight air courier guaranteeing next day delivery, to the
other’s address:
          If to the Issuer:
Chesapeake Funding LLC
940 Ridgebrook Road
Sparks, MD 21152
Attention: President
Telecopier No.: (410) 771-2530
with a copy to the Administrator:

 



--------------------------------------------------------------------------------



 



60

PHH Vehicle Management Services, LLC
940 Ridgebrook Road
Sparks, MD 21152
Telecopier: (410) 771-2530
Attention: General Counsel
If to the Indenture Trustee:
The Bank of New York Mellon
101 Barclay Street, Floor 4W
New York, New York 10286
Attention: Structured Finance Services — Chesapeake Funding
Phone:
Fax:
          The Issuer or the Indenture Trustee by notice to the other may
designate additional or different addresses for subsequent notices or
communications; provided, however, the Issuer may not at any time designate more
than a total of three (3) addresses to which notices must be sent in order to be
effective.
          Any notice (i) given in person shall be deemed delivered on the date
of delivery of such notice, (ii) given by first class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
telex or telecopier shall be deemed given on the date of delivery of such
notice, and (iv) delivered by overnight air courier shall be deemed delivered
one Business Day after the date that such notice is delivered to such overnight
courier.
          Notwithstanding any provisions of the Indenture to the contrary, the
Indenture Trustee shall have no liability based upon or arising from the failure
to receive any notice required by or relating to the Indenture or the Investor
Notes.
          If the Issuer mails a notice or communication to Investor Noteholders,
it shall mail a copy to the Indenture Trustee at the same time.
          Notices required to be given to the Rating Agencies by the Issuer or
the Indenture Trustee shall be in writing, personally delivered or mailed
certified mail, return receipt requested to (i) in the case of Moody’s, at the
following address: Moody’s Investors Service, 99 Church Street, 4th Floor, New
York, New York 10007, Attention ABS Monitoring Dept. and (ii) in the case of
Standard & Poor’s, at the following address: Standard & Poor’s Ratings Service,
55 Water Street (41st Floor), New York, New York 10041-0003, Attention: Asset
Backed Surveillance Group.
          (b) Where the Indenture provides for notice to Investor Noteholders of
any event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if sent in writing and mailed, first-class postage prepaid,
to each Investor Noteholder affected by such event, at its address as it appears
in the Note Register, not later than the latest date, and not earlier than the
earliest date, prescribed (if any) for the giving of such notice. In any case
where notice to Investor Noteholder is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Investor Noteholder shall affect the sufficiency of such notice with respect to
other Investor Noteholders, and any notice which is mailed in the manner herein
provided shall be conclusively presumed to have been duly given. Where the

 



--------------------------------------------------------------------------------



 



61
Indenture provides for notice in any manner, such notice may be waived in
writing by any Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Investor Noteholders shall be filed with the Indenture Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
          In the case by reason of the suspension of regular mail service or by
reason of any other cause it shall be impracticable to give such notice by mail,
then such notification as shall be made that is satisfactory to the Indenture
Trustee shall constitute a sufficient notification for every purpose hereunder.
          Section 13.5. Conflict with TIA.
          If the Indenture is qualified under the TIA and any provision hereof
limits, qualifies or conflicts with another provision hereof that is required to
be included in the Indenture by any of the provisions of the TIA, such required
provision shall control.
          If the Indenture is qualified under the TIA, the provisions of TIA §§
310 through 317 that impose duties on any person (including the provisions
automatically deemed included herein unless expressly excluded by the Indenture)
are a part of and govern the Indenture, whether or not physically contained
herein.
          Section 13.6. Rules by the Indenture Trustee.
          The Indenture Trustee may make reasonable rules for action by or at a
meeting of Investor Noteholders.
          Section 13.7. Duplicate Originals.
          The parties may sign any number of copies of this Base Indenture. One
signed copy is enough to prove this Base Indenture.
          Section 13.8. Benefits of Indenture.
          Except as set forth in an Indenture Supplement, nothing in the
Indenture or in the Investor Notes, expressed or implied, shall give to any
Person, other than the parties hereto and their successors hereunder and the
Holders, any benefit or any legal or equitable right, remedy or claim under the
Indenture.
          Section 13.9. Payment on Business Day.
          In any case where any Payment Date, redemption date or maturity date
of any Investor Note shall not be a Business Day, then (notwithstanding any
other provision of the Indenture) payment of interest or principal (and premium,
if any), as the case may be, need not be made on such date but may be made on
the next succeeding Business Day with the same force and effect as if made on
the Payment Date, redemption date, or maturity date; provided, however. that no
interest shall accrue for the period from and after such Payment Date,
redemption date, or maturity date, as the case may be.



--------------------------------------------------------------------------------



 



62

          Section 13.10. Governing Law.
          THIS BASE INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          Section 13.11. Severability of Provisions.
          If any one or more of the covenants, agreements, provisions or terms
of the Indenture shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of the Indenture and shall
in no way affect the validity of enforceability of the other provisions of the
Indenture or of the Investor Notes or rights of the Investor Noteholders
thereof.
          Section 13.12. Counterparts.
          This Base Indenture may be executed in two or more counterparts (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.
          Section 13.13. Successors.
          All agreements of the Issuer in the Indenture and the Investor Notes
shall bind its successor; provided, however, the Issuer may not assign its
obligations or rights under the Indenture or any Transaction Document. All
agreements of the Indenture Trustee in the Indenture shall bind its successor.
          Section 13.14. Table of Contents, Headings, etc.
          The Table of Contents, Cross-Reference Table, and headings of the
Articles and Sections of this Base Indenture have been inserted for convenience
of reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.
          Section 13.15. Recording of Indenture.
          If the Indenture is subject to recording in any appropriate public
recording offices, such recording is to be effected by the Issuer and at its
expense accompanied by an Opinion of Counsel (which may be counsel to the
Indenture Trustee or any other counsel reasonably acceptable to the Indenture
Trustee) to the effect that such recording is necessary either for the
protection of the Investor Noteholders or any other person secured hereunder or
for the enforcement of any right or remedy granted to the Indenture Trustee
under the Indenture or to satisfy any provision of the TIA (if the Indenture is
qualified thereunder).
          Section 13.16. No Petition.
          The Indenture Trustee, by entering into the Indenture, and each
Investor Noteholder, by accepting an Investor Note, hereby covenant and agree
that they will not at any time (i) institute against the Issuer or join in any
institution against the Issuer of, any involuntary



--------------------------------------------------------------------------------



 



63

bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Investor Notes,
this Base Indenture or any of the other Transaction Documents or (ii) institute
against, or join any other Person in instituting against, the Origination Trust,
Holdings, the Intermediary, any other Special Purpose Entity, or any general
partner or single member of any Special Purpose Entity that is a partnership or
limited liability company, respectively, any involuntary bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy or similar law.
          Section 13.17. SUBIs.
          The Indenture Trustee, by entering into the Indenture, and each
Investor Noteholder, by accepting an Investor Note, represents, warrants and
covenants that (a) each of the Lease SUBI and the Fleet Receivable SUBI is a
separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Lease SUBI, the Lease SUBI Portfolio or
the Fleet Receivable SUBI shall be enforceable against the Lease SUBI Portfolio
or the Fleet Receivable SUBI only, as applicable, and not against any other SUBI
Portfolio (used in this Section as defined in the Origination Trust Agreement)
or the UTI Portfolio and (ii) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to any other SUBI
(used in this Section as defined in the Origination Trust Agreement), any other
SUBI Portfolio, the UTI or the UTI Portfolio shall be enforceable against such
other SUBI Portfolio or the UTI Portfolio only, as applicable, and not against
any other SUBI Assets, (c) except to the extent required by law, UTI Assets or
SUBI Assets with respect to any SUBI (other than the Lease SUBI and the Fleet
Receivable SUBI) shall not be subject to the claims, debts, liabilities,
expenses or obligations arising from or with respect to the Lease SUBI or Fleet
Receivable SUBI, respectively, in respect of such claim, (d)(i) no creditor or
holder of a claim relating to the Lease SUBI, the Fleet Receivable SUBI or the
Lease Receivable SUBI Portfolio shall be entitled to maintain any action against
or recover any assets allocated to the UTI or the UTI Portfolio or any other
SUBI or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Lease SUBI or
the Fleet Receivable SUBI or any SUBI Assets other than the Lease SUBI Portfolio
or the Fleet Receivables shall be entitled to maintain any action against or
recover any assets allocated to the Lease SUBI or the Fleet Receivable SUBI, and
(e) any purchaser, assignee or pledgee of an interest in the Lease SUBI, the
Lease SUBI Certificate, the Fleet Receivable SUBI, the Lease SUBI Certificate,
the Fleet Receivable SUBI Certificate, any other SUBI, any other SUBI
Certificate (used in this Section as defined in the Origination Trust
Agreement), the UTI or the UTI Certificate must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (i) give to
the Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9 of the Origination Trust Agreement, and (ii) execute an
agreement for the benefit of each holder, assignee or pledgee from time to time
of the UTI or UTI Certificate and any other SUBI or SUBI Certificate to release
all claims to the assets of the Origination Trust allocated to the UTI and each
other SUBI Portfolio and in the event that such release is not given effect, to
fully subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the Indenture Trustee and the Issuer have caused,
this Base Indenture to be duly executed by their respective duly authorized
officers as of the day and year first written above.

            CHESAPEAKE FUNDING LLC,
as Issuer
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Vice President and Treasurer        THE BANK OF NEW YORK MELLON, as Indenture
Trustee
      By:   /s/ Jared Fischer         Name:   Jared Fischer        Title:  
Assistant Treasurer     



--------------------------------------------------------------------------------



 



 

SCHEDULE 1
TO THE
AMENDED AND RESTATED BASE INDENTURE
DEFINITIONS LIST
          “Accrual Period” means the period from and including a Settlement Date
to but excluding the succeeding Settlement Date.
          “Additional Equipment Assets” means the Master Lease Agreements, the
Leases arising thereunder and the Leased Vehicles subject to such Leases and the
Related Rights associated therewith transferred to the Origination Trust
pursuant to the Additional Equipment Assets Contribution Agreement and allocated
to the Lease SUBI.
          “Additional Equipment Assets Contribution Agreement” means that
certain Additional Equipment Assets Contribution Agreement dated as of
October 28, 1999, between SPV and the Origination Trust.
          “Additional Equipment Assets Sale Agreement” means that certain
Additional Equipment Assets Sale Agreement dated as of October 28, 1999, between
VMS and SPV.
          “Additional Units” means any Unit allocated to the Lease SUBI
Portfolio after June 30, 1999.
          “Adjusted Aggregate Unit Balance” means, as of any date of
determination, an amount equal to the sum of (a) the Aggregate Lease Balance as
of such date, (b) [***]% of the excess of (i) the Aggregate Residual Value
Amount over (ii) the Excess Residual Value Amount as of such date and (c) [***]%
of the excess of (i) the Aggregate Paid-In Advance Balance over (ii) the Excess
Paid-In Advance Amount as of such date.
          “Administration Agreement” means the Administration Agreement, dated
as of the Initial Closing Date, by and among the Administrator, the Issuer,
Holdings, the Origination Trust and the Indenture Trustee, as amended, modified
or supplemented from time to time in accordance with its terms.
          “Administrator” means VMS or a successor Administrator under the
Administration Agreement.
          “Administrator Fee” is defined in the Administration Agreement.
          “Affiliate” means, with respect to any specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified. For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



2

          “Affiliate Issuer” means any special purpose entity that is an
Affiliate of PHH that has entered into financing arrangements secured by one or
more Series of Investor Notes.
          “Aggregate Invested Amount” means the sum of the Invested Amounts with
respect to all Series of Outstanding Investor Notes.
          “Aggregate Invested Percentage” means, with respect to Collections for
any Monthly Period, the sum of the Invested Percentages for all Series of
Outstanding Notes for such Monthly Period.
          “Aggregate Lease Balance” means, as of any date of determination
during an Accrual Period, an amount equal to the sum of the Lease Balances of
each Eligible Lease allocated to the Lease SUBI Portfolio as of the last day of
the Monthly Period immediately preceding the first day of such Accrual Period.
          “Aggregate Net Lease Losses” means, for any Monthly Period, an amount
equal to the excess of the aggregate Lease Balances of all Unit Leases that
became Charged-Off Leases during such Monthly Period over the aggregate amount
of Recoveries received during such Monthly Period.
          “Aggregate Paid-In Advance Balance” means, as of any date of
determination during an Accrual Period, an amount equal to the Cost of each
Eligible Paid-In Advance Vehicle allocated to the Lease SUBI Portfolio as of the
last day of the Monthly Period immediately preceding the first day of such
Accrual Period (or, if any such Eligible Paid-In Advance Vehicle was allocated
to the Lease SUBI Portfolio after the last day of such Monthly Period, the Cost
thereof as of the date such Eligible Paid-In Advance Vehicle was allocated to
the Lease SUBI Portfolio).
          “Aggregate Residual Value Amount” means, as of any date of
determination during an Accrual Period, an amount equal to the aggregate for
each Unit Vehicle subject to a Closed-End Lease allocated to the Lease SUBI
Portfolio as of the last day of the Monthly Period immediately preceding the
first day of such Accrual Period of the lesser of (a) the Stated Residual Value
of such Unit Vehicle and (b) the Net Book Value of such Unit Vehicle as of such
day.
          “Aggregate Unit Balance” means, as of any date of determination, an
amount equal to the sum of (a) the Aggregate Lease Balance, (b) the Aggregate
Paid-In Advance Balance and (c) the Aggregate Residual Value Amount as of such
date.
          “ALG Residual Value” means, with respect to a Leased Vehicle subject
to a Closed-End Lease, an amount equal to the residual percentage of the
manufacturer’s suggested retail price of such Leased Vehicle specified in the
ALG Residual Percentage Guide published by Automotive Lease Guide for the make
and model of such Leased Vehicle and the lease term of such Closed-End Lease.
          “Amortization Commencement Date” means, with respect to a Series of
Investor Notes, the date on which an Amortization Event with respect to such
Series is deemed to have occurred pursuant to the related Indenture Supplement.



--------------------------------------------------------------------------------



 



3

          “Amortization Event” with respect to each Series of Investor Notes, is
defined in the related Indenture Supplement.
          “Amortization Period” means, with respect to any Series of Investor
Notes or any Class within a Series of Investor Notes, the period following the
Revolving Period during which principal is distributed to Investor Noteholders,
which shall be the controlled amortization period, the principal amortization
period, the rapid amortization period, or other amortization period, in each
case as defined with respect to such Series in the related Indenture Supplement.
          “Annual Noteholders’ Tax Statement” is defined in Section 4.4(c) of
the Base Indenture.
          “Annual Servicing Report” is defined in Section 4.1(a) of the Base
Indenture.
          “Applicable Gain on Sale Account Percentage” means, on any date of
determination, the highest Series Gain on Sale Account Percentage with respect
to any Series of Investor Notes Outstanding.
          “Applicable Law” means all applicable laws, statutes, treaties, rules,
codes, ordinances, regulations, certificates, orders, interpretations, licenses
and permits of any Governmental Authority from time to time in effect, and
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction (including laws specifically mandating
compliance by property owners).
          “Applicants” is defined in Section 2.8 of the Base Indenture.
          “Asset Deficiency” means, as of any date of determination, the amount,
if any, by which the Required Aggregate Asset Amount as of such date exceeds the
Adjusted Aggregate Unit Balance as of such date.
          “Asset Purchase Agreement” means the Asset Sale Agreement, dated as of
June 30, 1999, among VMS, PHH PersonaLease Corporation, a Maryland corporation,
and SPV, as amended, modified or supplemented from time to time in accordance
with its terms.
          “Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement, dated as of the Initial Closing Date, between SPV,
Holdings, and acknowledged and consented to by PHH, the Delaware Trustee, VMS,
the Origination Trust, Holdings and the Indenture Trustee.
          “Authorized Officer” means (a) as to the Administrator, the Servicer
or PHH, any of the President, any Executive Vice President, any Senior Vice
President, any Vice President or the Assistant Treasurer of the Administrator,
the Servicer or PHH, as the case may be, (b) as to the Issuer, any officer (or
agent acting pursuant to a power of attorney) of the Issuer or any Manager
acting on behalf of the Issuer and who is identified on the list of Authorized
Officers delivered by the Manager to the Indenture Trustee on the Initial
Closing Date (as such list may be modified or supplemented from time to time
thereafter), (c) as to Holdings, any officer (or agent acting pursuant to a
power of attorney) of Holdings or any manager of Holdings acting on



--------------------------------------------------------------------------------



 



4

behalf of Holdings and who is identified on the list of Authorized Officers
delivered by Holdings to the Indenture Trustee on the Initial Closing Date (as
such list may be modified or supplemented from time to time thereafter), (d) as
to the Origination Trust, Wilmington Trust Company, in its capacity as Delaware
Trustee of the Origination Trust and (e) as to SPV, any officer of SPV or any
manager of SPV acting on behalf of SPV and who is identified on the list of
Authorized Officers delivered by SPV to the Indenture Trustee on the Initial
Closing Date (as such list may be modified or supplemented from time to time
thereafter).
          “Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended
from time to time, and as codified as 11 U.S.C. Section 101 et seq.
          “Base Indenture” means the Amended and Restated Base Indenture, dated
as of December 17, 2008, between the Issuer and the Indenture Trustee, as
amended, modified or supplemented from time to time, exclusive of Indenture
Supplements creating new Series of Investor Notes.
          “Bearer Notes” is defined in Section 2.1 of the Base Indenture.
          “Bearer Rules” means the provisions of the Internal Revenue Code, in
effect from time to time, governing the treatment of bearer obligations,
including sections 163(f), 871, 881, 1441, 1442 and 4701, and any regulations
thereunder including, to the extent applicable to any Series of Notes, Proposed
or Temporary Regulations.
          “Beneficial Owner” means, with respect to a Book-Entry Note, the
Person who is the beneficial owner of such Book-Entry Note, as may be reflected
on the books of the Clearing Agency, or on the books of a Person maintaining an
account with such Clearing Agency (directly or as an indirect participant, in
accordance with the rules of such Clearing Agency).
          “Book-Entry Notes” means beneficial interests in the Investor Notes,
ownership and transfers of which shall be evidenced or made through book entries
by a Clearing Agency as described in Section 2.10 of the Base Indenture;
provided that after the occurrence of a condition whereupon book-entry
registration and transfer are no longer permitted and Definitive Notes are
issued to the Beneficial Owners, such Definitive Notes shall replace Book-Entry
Notes.
          “Borrower” means Holdings in its capacity as borrower under the Loan
Agreement.
          “Borrowing Date” is defined in Section 1.2 of the Loan Agreement.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which banks are authorized or required by law to be closed in New York,
Maryland or Delaware.
          “Capitalized Cost” means, with respect to any Leased Vehicle, the
amount identified by the Servicer as the “Capitalized Cost” of such Leased
Vehicle, including, to the extent provided therein, delivery charges, taxes and
any registration or titling fees.
          “Certificate of Title” means, with respect to any Leased Vehicle, the
certificate of title or other evidence of ownership of such Leased Vehicle duly
issued by the government



--------------------------------------------------------------------------------



 



5

department or agency in the jurisdiction in which such Leased Vehicle is
registered in accordance with the certificate of title act or statute of the
jurisdiction applicable to such Leased Vehicle or, to the extent that a
certificate of title or other evidence of ownership has not been issued, the
application (or copy thereof) for the foregoing.
          “Charged-Off Lease” means a Lease that was or should have been charged
off by the Servicer as uncollectible in accordance with the Policies or as to
which a scheduled lease payment thereon is 270 or more days past due.
          “Charged-Off Receivable” means a Fleet Receivable that was or should
have been charged off by the Servicer as uncollectible in accordance with the
Policies or which is 270 or more days past due.
          “Class” means, with respect to any Series of Notes, any one of the
classes of Notes of that Series as specified in the related Indenture
Supplement.
          “Class X 1999-1B Invested Amount” is defined in the Fleet Receivable
SUBI Supplement.
          “Clearing Agency” means an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.
          “Clearing Agency Participant” means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency or a Foreign Clearing Agency effects book-entry transfers and pledges of
securities deposited with the Clearing Agency or the Foreign Clearing Agency.
          “Clearstream” means Clearstream Banking, société anonyme.
          “Closed-End Lease” means a lease obligation in respect of a single
vehicle which may arise pursuant to a master lease agreement providing for the
lease of a fleet of vehicles or pursuant to a lease agreement providing for the
lease of a single vehicle that, in each case, allows the lessee thereunder to
return the vehicle subject thereto to the lessor at or prior to lease
termination and obligates the lessee thereunder to pay to the lessor at lease
termination only Incidental Lease Termination Charges.
          “Closing Date” means the Initial Closing Date or any Series Closing
Date.
          “Code” means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor sections.
          “Collateral” is defined in Section 3.1 of the Base Indenture.
          “Collection Account” means securities account no. [***] entitled
“Chesapeake Funding Collection Account” maintained by the Collection Account
Securities Intermediary
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.




--------------------------------------------------------------------------------



 



6

pursuant to the Collection Account Control Agreement or any successor securities
account maintained pursuant to the Collection Account Control Agreement.
          “Collection Account Control Agreement” means the agreement among the
Issuer, The Bank of New York Mellon, as securities intermediary, and the
Indenture Trustee, dated as of the Initial Closing Date, relating to the
Collection Account, as the same may be amended and supplemented from time to
time.
          “Collection Account Securities Intermediary” means The Bank of New
York Mellon or any other securities intermediary that maintains the Collection
Account pursuant to the Collection Account Control Agreement.
          “Collections” means (a) all payments by or on behalf of Holdings under
the Loan Agreement or the Loan Note, (b) all other payments on the Collateral,
including, without limitation, (i) all monthly lease payments and other lease
payments on the Unit Leases, (ii) all proceeds from the sale or other
disposition of Unit Vehicles, including Recoveries, (iii) all insurance proceeds
and warranty payments with respect to Unit Vehicles, (iv) all termination
payments and Incidental Lease Termination Payments received in respect of the
Unit Leases, (v) all other payments in respect of the Unit Leases, (vi) all
payments in respect of the Fleet Receivables and payments by VMS under the
Receivables Purchase Agreement, (vii) all payments by VMS under the Asset
Purchase Agreement, (viii) all payments by the Origination Trust under the
Origination Trust Guaranty, (ix) all payments by the Intermediary to the
Indenture Trustee or the Issuer of funds transferred from a Joint Collection
Account pursuant to the Master Exchange Agreement in accordance with the terms
thereof, (x) all payments made by the Intermediary to the Indenture Trustee or
the Issuer of funds transferred from a Joint Disbursement Account or the
Reservoir Account pursuant to the terms of the Master Trust Agreement in
accordance with the terms thereof and (xi) all payments in respect of any
Hedging Instruments in the Collateral, whether such payments are in the form of
cash, checks, wire transfers or other forms of payment and (c) all amounts
earned on Permitted Investments of funds in the Collection Account and, to the
extent so specified in an Indenture Supplement, in a Series Account.
          “Common Member” means PHH Sub 2, as the holder of the Common
Membership Interest.
          “Common Membership Interest” means the Common Membership Interest
issued pursuant to the LLC Agreement.
          “Contingent Monthly Funding Costs” means, with respect to an Investor
Note of any Series, the amount specified in the related Indenture Supplement.
          “Contingent Obligation” as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person (a) with respect to
any indebtedness, lease, dividend, letter of credit or other obligation of
another if the primary purpose or intent thereof by the Person incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be



--------------------------------------------------------------------------------



 



7

protected (in whole or in part) against loss in respect thereof or (b) under any
letter of credit issued for the account of that Person or for which that Person
is otherwise liable for reimbursement thereof. Contingent Obligation shall
include (a) the direct or indirect guarantee, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another and (b) any liability of such Person for the obligations of another
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), (ii) to maintain
the solvency of any balance sheet item, level of income or financial condition
of another or (iii) to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, if
in the case of any agreement described under subclause (i) or (ii) of this
sentence the primary purpose or intent thereof is as described in the preceding
sentence. The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported.
          “Contractual Obligation” means, with respect to any Person, any
provision of any security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contribution Agreement” means the Contribution Agreement, dated as of
the Initial Closing Date, between Holdings and the Origination Trust, as
amended, modified or supplemented from time to time in accordance with its
terms.
          “Controlled Group” means, with respect to any Person, such Person,
whether or not incorporated, and any corporation, trade or business that is,
along with such Person, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Sections 414(b) and
(c), respectively of the Code.
          “Corporate Trust Office” means the principal office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of the Base Indenture is
located at (i) solely for purposes of the transfer, exchange or surrender of
Investor Notes, The Bank of New York Mellon, 101 Barclay Street, Floor 4W, New
York, New York 10286, Attention: Structured Finance Services — Chesapeake
Funding LLC.
          “Cost” means, with respect to any Paid-In Advance Vehicle, the price
paid for such Vehicle to the dealer, the manufacturer or a vendor, plus delivery
charges and taxes and any registration or titling fees.
          “Coupon” is defined in Section 2.1 of the Base Indenture.
          “Credit Enhancement” means, with respect to any Series of Investor
Notes, the subordination, cash collateral account, collateral interest, letter
of credit, surety bond, insurance policy, spread account, reserve account,
cross-support feature, interest rate swap, currency swap



--------------------------------------------------------------------------------



 



8

or any other contract or agreement for the benefit of the holder of the Investor
Notes of such Series as designated in the related Indenture Supplement.
          “Custodian Agreement” means the Custodian Agreement, dated as of
June 30, 1999, by and among the Custodian, the Servicer and the Origination
Trust, as amended, modified or supplemented from time to time in accordance with
its terms, and any other Custodian Agreement entered into in accordance with the
terms and conditions of the Origination Trust Servicing Agreement.
          “Custodian” means the party named as such in the Custodian Agreement
until a successor replaces it in accordance with the applicable provisions of
the Custodian Agreement and thereafter means the successor serving thereunder.
          “Default” means any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.
          “Definitions List” means this Definitions List, as amended or modified
from time to time.
          “Definitive Notes” is defined in Section 2.10 of the Base Indenture.
          “Delaware Trustee” means Wilmington Trust Company, in its capacity as
Delaware Trustee of the Origination Trust.
          “Depository” is defined in Section 2.10 of the Base Indenture.
          “Depository Agreement” means, with respect to a Series having
Book-Entry Notes, the agreement among the Issuer, the Indenture Trustee and the
Clearing Agency or the Foreign Clearing Agency, or as otherwise provided in the
related Indenture Supplement.
          “Deposit Date” means each Business Day on which Collections are
deposited into the Collection Account.
          “Deposit Report” is defined in Section 4.1 of the Base Indenture.
          “Determination Date” means the second Business Day prior to each
Settlement Date.
          “Dividend Rate” means, with respect to each series of Preferred
Membership Interests, the rate at which distributions of interest with respect
to such Preferred Membership Interests are made.
          “DLPT Loan Collateral” is defined in Section 7.1(c) of the Loan
Agreement.
          “Dollar” and the symbol “$” mean the lawful currency of the United
States.



--------------------------------------------------------------------------------



 



9

          “Eligible Deposit Account” means (a) a segregated identifiable trust
account established in the trust department of a Qualified Trust Institution or
(b) a separately identifiable deposit account established in the deposit taking
department of a Qualified Institution.
          “Eligible Floating Rate Index” means one of the following:
          (a) the rate on 30-day AA asset-backed commercial paper for each day
published by the Board Of Governors of the Federal Reserve System on its world
wide web site;
          (b) the rate on one-month nonfinancial commercial paper for each day
set forth in Statistical Release H.15(519), “Selected Interest Rates” published
by the Board Of Governors of the Federal Reserve System;
          (c) the London interbank offered rate for one-month dollar deposits
published in the Money Rates section of The Wall Street Journal; or
          (d) a rate based on the all-inclusive cost of funds attributable to
the Outstanding Investor Notes from time to time, calculated on a monthly basis.
          “Eligible Lease” means a Lease that as of the date allocated to the
Lease SUBI Portfolio was under an Eligible Master Lease and satisfied the
following eligibility criteria:
     (a) it had an initial term of 144 months or less and a remaining term of
120 months or less;
     (b) the Obligor of which has accepted the related Leased Vehicle;
     (c) except for any Lease that is an Additional Equipment Asset, if an
Open-End Lease, it provides for equal monthly depreciation payments and, if a
Closed-End Lease, it provides for monthly depreciation payments that over the
term of the Lease reduce the Capitalized Cost of the related Leased Vehicle to
the Stated Residual Value thereof;
     (d) if an Open-End Lease that is an Additional Equipment Asset, it provides
for at least quarterly depreciation payments and, if a Closed-End Lease that is
an Additional Equipment Asset, it provides for at least quarterly depreciation
payments that over the term of the Lease reduce the Capitalized Cost of the
related Leased Vehicle to the Stated Residual Value thereof;
     (e) it accrues a finance or other lease charge on the Net Book Value of the
related Leased Vehicle at a floating rate based on an Eligible Floating Rate
Index from time to time or at a fixed rate;
     (f) if a Closed-End Lease, the Stated Residual Value of the related Leased
Vehicle was no greater than the ALG Residual Value thereof at origination or, in
the case of any Leased Vehicle the residual value of which is not specified in
the ALG Residual Percentage Guide published by the Automotive Lease Guide, the
estimated residual value of the related Leased Vehicle contained in a comparable
industry source of equipment



--------------------------------------------------------------------------------



 



10

residual values or if such a source is not available, contained in a source VMS
believes is reasonable;
     (g) on or before the date on which such Lease was allocated to the Lease
SUBI Portfolio, the Issuer held any Lease Rate Cap with respect to such Lease
required to be held by the terms of the Base Indenture or any Indenture
Supplement;
     (h) if a Floating Rate Lease and the Obligor thereunder has the right to
convert the floating rate at which the finance charges accrue thereunder to a
fixed rate, upon conversion the fixed rate will be at least equal to the sum of
the PHH Treasury Note Rate on the conversion date and [***]%;
     (i) the Leased Vehicle leased thereunder (x) is free and clear of all Liens
(other than Permitted Liens) and (y) if such Leased Vehicle is subject to a
certificate of title act or statute, the Certificate of Title for such Leased
Vehicle is registered in the name of the Origination Trust; and
     (j) (x) if the Leased Vehicle leased thereunder is subject to a certificate
of title act or statute, the Certificate of Title for such Leased Vehicle
indicates only a Lien in the name of (1) VMS, in the case of a Lease originated
by VMS and assigned to the Origination Trust, (2) SPV or the Issuer, in the case
of a Lease originated by the Origination Trust prior to June 30, 2006 or (3) the
Issuer, in the case of all other Leases (or, such a Certificate of Title has
been applied for) or (y) if such Leased Vehicle is not subject to a certificate
of title act or statute, all filings necessary to evidence the security interest
of (1) VMS, in the case of a Lease originated by VMS and assigned to the
Origination Trust, (2) SPV or the Issuer, in the case of a Lease originated
prior to June 30, 2006 or (3) the Issuer, in the case of all other Leases, in
such Leased Vehicle have been made in all appropriate jurisdictions.
          “Eligible Master Lease” will mean each Master Lease Agreement that as
of the date a Lease thereunder or Paid-In Advance Vehicle relating thereto is
allocated to the Lease SUBI satisfied the following eligibility criteria:
     (a) it was not a Charged-Off Lease;
     (b) it was not an Ineligible Delinquent Lease;
     (c) it was an obligation of an Eligible Obligor;
     (d) it was denominated and payable only in Dollars in the United States;
     (e) it was originated and has been administered since origination in
accordance with Applicable Law;
     (f) it was originated in accordance with the Policies;
     (g) it did not contravene in any material respect any Applicable Law and
VMS is not in violation in any material respect of any Applicable Law in
connection with it;
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



11

     (h) it was not subject to any dispute in whole or in part or to any offset,
counterclaim, defense, rescission, recoupment or subordination;
     (i) it was the legal, valid and binding obligation of the Obligor
thereunder, enforceable against such Obligor to pay the full amount thereof in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);
     (j) the Origination Trust has only one “original” counterpart of such
Master Lease Agreement and such original is held by the Custodian;
     (k) it is either an Open-End Lease or a Closed-End Lease;
     (l) it is a “hell or high water” net lease under which the Obligor’s
payment obligations thereunder are absolute, unconditional and noncancellable
and not subject to abatement or adjustment;
     (m) the Obligor thereunder is required to maintain casualty insurance or to
self-insure with respect to the related Leased Vehicles in accordance with the
Policies;
     (n) if not originated by the Origination Trust, all right, title and
interest in it has been (i) validly sold to the Origination Trust by VMS
pursuant to that certain Assignment and Assumption Agreement dated December 17,
1998, (ii) validly assigned to the Origination Trust by SPV pursuant to the Old
Contribution Agreement or (iii), in the case of any Master Lease Agreement that
is an Additional Equipment Asset, validly assigned to the Origination Trust by
SPV pursuant to the Additional Equipment Assets Contribution Agreement and, if
assigned by SPV to the Origination Trust, was validly sold by VMS to SPV
pursuant to the Asset Purchase Agreement or, in the case of any Master Lease
Agreement that is an Additional Equipment Asset, validly sold by VMS to SPV
pursuant to the Additional Equipment Assets Sale Agreement; and
     (o) any consents, approvals or authorizations necessary for the assignment
and sale thereof by VMS to the Origination Trust have been obtained.
          “Eligible Obligor” means each Obligor in respect of a Master Lease
Agreement or a Fleet Receivable that satisfies the following eligibility
criteria:
     (a) its billing address is located in the United States;
     (b) it is not the United States federal government, or any subdivision
thereof, or any agency, department or instrumentality thereof;
     (c) it is not an Affiliate of PHH; and



--------------------------------------------------------------------------------



 



12

     (d) it is not the subject of any voluntary or involuntary bankruptcy
proceeding, unless, in the case of a Master Lease Agreement, a bankruptcy court
shall have entered an order reaffirming such Obligor’s obligations under such
Master Lease Agreement.
          “Eligible Paid-In Advance Vehicle” means a Unit Paid-In Advance
Vehicle acquired at the request of an Obligor who as of the date such Paid-In
Advance Vehicle is allocated to the Lease SUBI Portfolio is party to an Eligible
Master Lease or has agreed to be bound by a Master Lease Agreement.
          “Eligible Receivable” means, as of any date of determination, each
Fleet Receivable that satisfies the following eligibility criteria:
     (a) it is an obligation of an Eligible Obligor;
     (b) it is not a Charged-Off Receivable;
     (c) it is denominated and payable only in Dollars in the United States;
     (d) it and the related Fleet Service Contract do not contravene in any
material respect any Applicable Law and VMS is not in violation in any material
respect of any Applicable Law in connection with it or the related Fleet Service
Contract;
     (e) the related Fleet Service Contract was originated in accordance with
the Policies;
     (f) it has been billed, the goods or services giving rise to it have been
provided and it is payable within 45 days of the billing date;
     (g) it is an “eligible asset” within the meaning of Rule 3a-7 promulgated
under the Investment Company Act;
     (h) (i) it is not subject to the laws of any jurisdiction whose laws would
prohibit the assignment and sale thereof by VMS to Holdings pursuant to the
Receivables Purchase Agreement and the contribution thereof by Holdings to the
Origination Trust pursuant to the Contribution Agreement, (ii) any consents,
approvals or authorizations necessary for the assignment and sale thereof by VMS
to Holdings pursuant to the Receivables Purchase Agreement and the contribution
thereof by Holdings to the Origination Trust pursuant to the Contribution
Agreement have been obtained with respect to such Fleet Receivable, and (iii)
all right, title and interest in it has been validly sold by VMS to Holdings
pursuant to the Receivables Purchase Agreement and validly assigned by Holdings
to the Origination Trust pursuant to the Contribution Agreement;
     (i) the Origination Trust has legal and beneficial ownership therein free
and clear of all Liens other than Permitted Liens;
     (j) it is not subject to any dispute in whole or in part or to any offset,
counterclaim, defense, rescission, recoupment or subordination;



--------------------------------------------------------------------------------



 



13

     (k) it is at all times the legal, valid and binding obligation of the
Obligor thereon, enforceable against such Obligor to pay the full amount thereof
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law); and
     (l) it constitutes an “account” or a “general intangible” under the
applicable UCC.
          “Enhancement Provider” means, with respect to any Series, the Person,
if any, designated as such in the related Indenture Supplement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, in each case as in effect
from time to time. References to sections of ERISA also refer to any successor
sections.
          “Euroclear” means Euroclear System.
          “Event of Default” is defined in Section 9.1 of the Base Indenture.
          “Excess Damage Charges” means the charges under a Lease due to damage
to the related Leased Vehicle over a prescribed limit.
          “Excess Mileage Charges” means the charges under a Lease due to
mileage on the related Leased Vehicle over a prescribed limit.
          “Excess Paid-In Advance Amount” means, as of any date of determination
during an Accrual Period, an amount equal to the greatest of (a) the excess, if
any, of (i) the aggregate Cost of each Eligible Paid-In Advance Vehicle
allocated to the Lease SUBI Portfolio as of the last day of the Monthly Period
immediately preceding the first day of such Accrual Period (or, if any such
Eligible Paid-In Advance Vehicle was allocated to the Lease SUBI after the last
day of such Monthly Period, the Cost thereof as of the date such Eligible
Paid-In Advance Vehicle was allocated to the Lease SUBI Portfolio) over (ii) an
amount equal to 10% of the Aggregate Unit Balance as of such date, (b) the
excess, if any, of (i) the aggregate Cost of each Eligible Paid-In Advance
Vehicle allocated to the Lease SUBI Portfolio for more than 60 days as of the
last day of the Monthly Period immediately preceding the first day of such
Accrual Period over (ii) an amount equal to [***]% of the Aggregate Unit Balance
as of such date and (c) the aggregate Cost of each Eligible Paid-In Advance
Vehicle allocated to the Lease SUBI Portfolio for more than 120 days as of the
last day of the Monthly Period immediately preceding the first day of such
Accrual Period.
          “Excess Residual Value Amount” means, as of any date of determination
during an Accrual Period, an amount equal to the excess, if any, of (i) the
Aggregate Residual Value Amount as of such date over (ii) an amount equal to
[***]% of the Aggregate Unit Balance as of such date.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



14

          “Expected Final Distribution Date” means, with respect to any
applicable Series of Investor Notes, the date, if any, stated in the related
Indenture Supplement as the date on which such Series of Investor Notes is
expected to be paid in full.
          “FDIC” means the Federal Deposit Insurance Corporation.
          “Fixed Rate Lease” means a Lease accruing finance charges at a fixed
rate per annum.
          “Fleet Receivables” means all amounts payable under the Fleet Service
Contracts, a beneficial interest in a portion of which is represented by the
Fleet Receivable SUBI Certificate.
          “Fleet Receivable SUBI” means that special unit of beneficial interest
in the Origination Trust created by the Fleet Receivable SUBI Supplement in a
pool of Fleet Receivables acquired by Holdings from VMS pursuant to the
Receivables Purchase Agreement and contributed by Holdings to the Origination
Trust pursuant to the Contribution Agreement and all Origination Trust Assets
associated with the Fleet Receivables, including all right, title and interest
of Holdings under the Receivables Purchase Agreement.
          “Fleet Receivable SUBI Certificate” means the Class X 1999-1B Sold
SUBI Certificate, a certificate of beneficial ownership, representing a portion
of the Fleet Receivable SUBI issued pursuant to the Fleet Receivable SUBI
Supplement.
          “Fleet Receivable SUBI Supplement” means the Second Amended and
Restated Sold SUBI Supplement 1999-1B to the Origination Trust Agreement, dated
as of December 17, 2008, among Holdings, as settlor and initial beneficiary,
VMS, as UTI Trustee and Servicer, and Wilmington Trust Company, as Delaware
Trustee and SUBI Trustee.
          “Fleet Service Contract” means a fleet maintenance contract, fleet
management contract, fuel card contract or any other service contract the fees
for which are billed or would be billed by VMS, together with the Leases.
          “Floating Rate Lease” means a Lease accruing finance charges at a
floating rate per annum.
          “Foreign Clearing Agency” means Clearstream and Euroclear.
          “GAAP” means the generally accepted accounting principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors and
successors from time to time.
          “Gain on Sale Account” means securities account no. [***], FBO# [***]
entitled “Chesapeake Funding Gain on Sale Account” maintained by the Gain on
Sale Securities Intermediary pursuant to the Gain on Sale Account Control
Agreement or any successor securities account maintained pursuant to the Gain on
Sale Account Control Agreement.
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



15

          “Gain on Sale Account Control Agreement” means the agreement among the
Issuer, The Bank of New York Mellon, as securities intermediary, and the
Indenture Trustee, dated as of the Initial Closing Date, relating to the Gain on
Sale Account, as the same may be amended and supplemented from time to time.
          “Gain on Sale Account Securities Intermediary” means The Bank of New
York Mellon or any other securities intermediary that maintains the Gain on Sale
Account pursuant to the Gain on Sale Account Control Agreement.
          “Global Note” is defined in Section 2.12 of the Base Indenture.
          “Governmental Authority” means the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          “Hedging Instrument” means one or more Lease Rate Caps or other
interest rate swap contracts or similar contracts entered into by, or assigned
to, the Issuer, as specified in the Base Indenture or any Indenture Supplement,
providing limited protection against interest rate risks.
          “Holdings” means Chesapeake Finance Holdings LLC, a Delaware limited
liability company (formerly known as Chesapeake Funding LLC), and its permitted
successors.
          “Incidental Lease Termination Charges” means all Excess Damage
Charges, Excess Mileage Charges and any charges imposed upon the early
termination of a Lease.
          “Indebtedness”, as applied to any Person, means, without duplication,
(a) all indebtedness for borrowed money, (b) that portion of obligations with
respect to any lease of any property (whether real, personal or mixed) that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price for property or services, which
purchase price is (i) due more than six months from the date of the incurrence
of the obligation in respect thereof or (ii) evidenced by a note or similar
written instrument, (e) all indebtedness secured by any Lien on any property or
asset owned by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person, and (f) without duplicating any of the foregoing, all Contingent
Obligations of such Person in respect of any of the foregoing.
          “Indenture” means the Base Indenture and all Supplements thereto,
including any Indenture Supplement.
          “Indenture Supplement” means, with respect to any Series of Investor
Notes, a supplement to the Base Indenture complying with the terms of
Section 2.2 of the Base Indenture, executed in conjunction with any issuance of
any Series of Investor Notes (or, in the case of the issuance of Investor Notes
on the Initial Closing Date, the supplement executed in connection with the
issuance of such Investor Notes).



--------------------------------------------------------------------------------



 



16

          “Indenture Trustee” means the party named as such in the Indenture
until a successor replaces it in accordance with the applicable provisions of
the Indenture and thereafter means the successor serving thereunder.
          “Independent” means, when used with respect to any specified Person,
that the person (a) is in fact independent of the Issuer, any other obligor upon
the Investor Notes, VMS and any Affiliate of any of the foregoing persons,
(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, VMS or any Affiliate
of any of the foregoing Persons and (c) is not connected with the Issuer, any
such other obligor, VMS or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
          “Independent Certificate” means a certificate or opinion to be
delivered to the Indenture Trustee under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 13.1, of the
Base Indenture made by an Independent engineer, appraiser or other expert
appointed by the Issuer and approved by the Indenture Trustee in the exercise of
reasonable care, and such opinion or certificate shall state that the signer has
read the definition of “Independent” herein and that the signer is Independent
within the meaning thereof.
          “Independent Manager” is defined in the LLC Agreement.
          “Ineligible Delinquent Lease” means a Master Lease Agreement as to
which 50% or greater of the billings to the Obligor thereof remain unpaid for
more than 60 days from the original due date or which has been declared in
default under the Policies.
          “Initial Closing Date” means March 7, 2006.
          “Initial Invested Amount” means, with respect to any Series of
Investor Notes, the aggregate initial principal amount specified in the related
Indenture Supplement.
          “Initial Units” means, as of June 30, 1999, all Units allocated to the
Lease SUBI Portfolio as of June 30, 1999.
          “Insolvency Event” means, as to any Person:
          (a)(i) a court having jurisdiction in the premises shall enter a
decree or order for relief in respect of such Person in an involuntary case
under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, which decree or order is not stayed, or
any other similar relief shall be granted under any applicable federal or state
law, (ii) an involuntary case is commenced against such Person under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect which remains undismissed, undischarged or unbonded for a period of
60 days or (iii) such Person shall have a decree or an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect;
          (b) such Person shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or

 



--------------------------------------------------------------------------------



 



17

similar proceedings of or relating to all or substantially all of its property,
or a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against such Person; or such Person shall admit
in writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.
          “Interest Period” means, with respect to any Series of Investor Notes,
the period specified in the related Indenture Supplement.
          “Intermediary” means the Person acting in the capacity of Qualified
Intermediary pursuant to the Master Exchange Agreement, which initially shall be
PHH Funding, LLC, a Delaware limited liability company.
          “Invested Amount” means, with respect to each Series of Investor
Notes, the amount specified in the related Indenture Supplement.
          “Invested Percentage” means, with respect to any Series of Investor
Notes, the percentage specified in the related Indenture Supplement.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended.
          “Investor Noteholder” and “Holder” means the Person in whose name an
Investor Note is registered in the Note Register.
          “Investor Notes” means any one of the promissory notes (including,
without limitation, the Bearer Notes, the Registered Notes or the Global Notes)
issued by the Issuer, executed by the Issuer and authenticated by the Indenture
Trustee substantially in the form (or forms in the case of a Series of Notes
with multiple Classes) of the investor note attached to the related Indenture
Supplement.
          “Issuer” means Chesapeake Funding LLC, a Delaware limited liability
company.
          “Issuer Accounts” means the Collection Account and each
Series Account.
          “Issuer Assets” means all assets of the Issuer, including, among other
things, the Loans, the Loan Note, the Loan Collateral, the Loan Agreement, the
Issuer Accounts, any Hedging Instruments, the Origination Trust Guaranty, the
Origination Trust Security Agreement, the Nominee Lienholder Agreement, the
Administration Agreement, the Management Agreement and all proceeds of the
foregoing.
          “Issuer General Account” is defined in the LLC Agreement.



--------------------------------------------------------------------------------



 



18

          “Issuer Obligations” means all principal and interest, at any time and
from time to time, owing by the Issuer on the Investor Notes and all costs, fees
and expenses payable by, or obligations of, the Issuer under the Indenture.
          “Issuer Order” and “Issuer Request” means a written order or request
signed in the name of the Issuer by any one of its Authorized Officers and
delivered to the Indenture Trustee.
          “Joint Collection Account(s)” is defined in Appendix A to the Master
Exchange Agreement.
          “Joint Disbursement Account” is defined in Appendix A to the Master
Exchange Agreement.
          “Junior Preferred Member” means a Person in whose name a Junior
Preferred Membership Interest is registered in the Register.
          “Junior Preferred Membership Interests” means the Junior Preferred
Membership Interests issued pursuant to the LLC Agreement.
          “Lease” means an Open-End Lease or a Closed-End Lease originated by or
on behalf of VMS, PHH Financial Services or the Origination Trust pursuant to a
Master Lease Agreement.
          “Lease Balance” means, as of any date of determination, with respect
to (a) any Open-End Lease, an amount equal to the Net Book Value of the Leased
Vehicle subject to such Lease and (b) any Closed-End Lease, an amount equal to
the sum of all remaining monthly lease payments (other than payments of finance
charges and other incidental fees) due in respect of such Leased Vehicle on or
after such date; provided, however that the Lease Balance of a Charged-Off Lease
shall be zero.
          “Lease Balance Decline” means, for any Lease for any Settlement Date,
an amount equal to the sum of (a) the Lease Balance of such Lease as of the last
day of the Monthly Period preceding the Monthly Period immediately preceding
such Settlement Date less the Lease Balance of such Lease as of the last day of
the Monthly Period immediately preceding such Settlement Date plus (b), in the
case of a Closed-End Lease, the Net Book Value of the related Unit Vehicle if
such Unit Vehicle shall have become a Residual Value Vehicle during the Monthly
Period immediately preceding such Settlement Date.
          “Leased Vehicle” means the Vehicle subject to a Lease.
          “Lease Rate Cap” means any interest rate caps that are required to be
maintained by the Issuer pursuant to the Base Indenture or any Indenture
Supplement.
          “Lease SUBI” means that special unit of beneficial interest in the
Origination Trust created by the Lease SUBI Supplement.



--------------------------------------------------------------------------------



 



19

          “Lease SUBI Certificate” means the certificate of beneficial
ownership, representing beneficial ownership in the Sold Units allocated to the
Lease SUBI Portfolio issued pursuant to the Lease SUBI Supplement.
          “Lease SUBI Portfolio” or “1999-1A Sold SUBI Portfolio” means the
Origination Trust Assets that are from time to time allocated to the Lease SUBI
in accordance with the terms of the Origination Trust Documents.
          “Lease SUBI Supplement” means the Amended and Restated Sold SUBI
Supplement 1999-1A to the Origination Trust Agreement, dated as of the Initial
Closing Date, among Holdings, as settlor and initial beneficiary, VMS, as UTI
Trustee and Servicer, and Wilmington Trust Company, as Delaware Trustee and SUBI
Trustee.
          “Lender” means Chesapeake Funding LLC in its capacity as lender under
the Loan Agreement.
          “Lien” means, when used with respect to any Person, any interest in
any real or personal property, asset or other right held, owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation, and shall include any mortgage, lien, pledge, encumbrance, charge,
retained security title of a conditional vendor or lessor, or other security
interest of any kind, whether arising under a security agreement, mortgage,
lease, deed of trust, chattel mortgage, assignment, pledge, retention or
security title, financing or similar statement, or notice or arising as a matter
of law, judicial process or otherwise.
          “LKE Program” is defined in Appendix A to the Master Exchange
Agreement.
          “LLC Agreement” means the Limited Liability Agreement of the Issuer,
dated as of March 7, 2006, as amended, modified or supplemented from time to
time in accordance with its terms.
          “Loans” is defined in Section 2.1 of the Loan Agreement.
          “Loan Agreement” means the Loan Agreement, dated as of the Initial
Closing Date, as amended by Amendment No. 1 thereto, dated as of December 17,
2008, among the Borrower, the Origination Trust and the Lender, as further
amended, modified or supplemented from time to time in accordance with its
terms.
          “Loan Collateral” is defined in Section 7.1(a) of the Loan Agreement.
          “Loan Event of Default” is defined in Section 12.1 of the Loan
Agreement.
          “Loan Note” is defined in Section 3.1 of the Loan Agreement.
          “Loan Principal Amount” is defined in Section 1.2 of the Loan
Agreement.
          “Luxembourg Agent” is defined in Section 2.3(c) of the Base Indenture.



--------------------------------------------------------------------------------



 



20

          “Majority in Interest” of each Series of Investor Notes means
Noteholders of such Series holding Investor Notes evidencing more than 50% by
outstanding principal amount of each Class of Investor Notes of such Series.
          “Management Agreement” means the Management Agreement, dated as of the
Initial Closing Date, by and among the Managing Agent, the Issuer and the
Administrator, as amended, modified or supplemented from time to time in
accordance with its terms.
          “Manager” is defined in the LLC Agreement.
          “Managing Agent” means Global Securitization Services LLC or a
successor Managing Agent under the Management Agreement.
          “Master Exchange Agreement” means the Master Exchange Agreement, dated
as of the Initial Closing Date, among the Intermediary, Holdings and the
Origination Trust, as amended, modified or supplemented from time to time in
accordance with its terms.
          “Master Lease Agreement” means each master lease agreement between an
Obligor and (a) VMS and assigned by VMS to the Origination Trust or assigned by
VMS to SPV and by SPV to the Origination Trust, (b) PHH Financial Services and
assigned by PHH Financial Services to VMS, by VMS to SPV and by SPV to the
Origination Trust or (c) the Origination Trust, in each case, in all material
respects in a form attached to the Series 1999-1 SUBI Servicing Supplement.
          “Master Trust Agreement” is defined in Appendix A to the Master
Exchange Agreement.
          “Material Adverse Effect” means, with respect to any occurrence, event
or condition:
     (i) a material adverse effect on the Issuer’s interest in the Collateral,
including, without limitation, the Loans, the Loan Note, the Loan Collateral or
the Loan Agreement;
     (ii) a material adverse effect on the validity, status, perfection or
priority of the Lien of the Indenture Trustee in the Collateral;
     (iii) a material adverse effect on the business, properties, financial
condition or results of operations of the Issuer or the ability of the Issuer to
perform its obligations under the Indenture;
     (iv) a material adverse effect on the business, properties, financial
condition or results of operations of PHH and its subsidiaries as a whole; or
     (v) a material adverse effect on the validity or enforceability of the
Indenture or any of the other Transaction Documents.
          “Maximum Invested Amount” means, with respect to each Series of
Investor Notes, the amount, if any, specified in the related Indenture
Supplement.



--------------------------------------------------------------------------------



 



21

          “Member” means a Preferred Member or the Common Member.
          “Membership Interest” means a Preferred Membership Interest or the
Common Membership Interest.
          “Minimum Adjusted Aggregate Unit Balance” means the sum of the
numerators used on such date to calculate the Invested Percentage with respect
to Collections for all Series of Outstanding Investor Notes on such date.
          “Monthly Period” means, unless otherwise defined in any Indenture
Supplement, the period from and including a Period End Date (or, in the case of
the initial Monthly Period, from the Initial Cutoff Date) to but excluding the
succeeding Period End Date.
          “Monthly Residual Value Gain” means, for any Settlement Date, an
amount equal to the excess, if any, of (a) all Termination Proceeds for the
immediately preceding Monthly Period for all Unit Vehicles that became Residual
Value Vehicles during such Monthly Period and all prior Monthly Periods over
(b) the aggregate Net Book Values of all Unit Vehicles that became Residual
Value Vehicles during such Monthly Period.
          “Monthly Residual Value Loss” means, for any Monthly Period, an amount
equal to the excess, if any, of (a) the aggregate Net Book Values of all Unit
Vehicles that became Residual Value Vehicles during such Monthly Period over
(b) all Termination Proceeds for such Monthly Period for all Unit Vehicles that
became Residual Value Vehicles during such Monthly Period and all prior Monthly
Periods.
          “Monthly Servicer Advance” means the aggregate amount of funds
advanced by the Servicer to Holdings on any Settlement Date for deposit in the
Collection Account in respect of monthly lease payments due but not received
during the immediately preceding Monthly Period on the Sold Units and in respect
of Fleet Receivables due but not received during the immediately preceding
Monthly Period in accordance with the Series 1999-1 SUBI Servicing Supplement.
          “Monthly Servicer Advance Reimbursement Amount” means, for any
Settlement Date, the aggregate amount payable to the Servicer in reimbursement
of amounts previously advanced by the Servicer in respect of delinquent monthly
lease payments and delinquent Fleet Receivables pursuant to Section 7.4 of the
Series 1999-1 SUBI Servicing Supplement on such Settlement Date.
          “Monthly Settlement Statement” means, with respect to each Series of
Outstanding Investor Notes, the settlement statement in the form attached to the
related Indenture Supplement delivered by the Issuer to the Indenture Trustee
pursuant to Section 4.4(a) of the Base Indenture.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Net Book Value” means, as of any date of determination during an
Accrual Period with respect to each Leased Vehicle, such Leased Vehicle’s
Capitalized Cost minus the sum of (a) all monthly lease payments billed
thereunder (other than payments of finance charges



--------------------------------------------------------------------------------



 



22

and other incidental fees) in respect of such Leased Vehicle through such date
and (b) in the case of a Leased Vehicle subject to an Open-End Lease, all
proceeds from the sale or disposition of such Leased Vehicle received during the
Monthly Period immediately preceding the first day of such Accrual Period.
          “1999-1B Sold SUBI Portfolio” means the Origination Trust Assets that
are from time to time allocated to the Fleet Receivable SUBI in accordance with
the terms of the Origination Trust Documents.
          “Nominee Lienholder Agreement” means the Nominee Lienholder Agreement,
dated as of the Initial Closing Date, between SPV and the Issuer pursuant to
which SPV agrees to act as the nominee lienholder of the Issuer in respect of
those Vehicles the Certificates of Title for which note SPV as the lienholder,
as amended, supplemented and modified from time to time.
          “Non-Qualified Funds” is defined in Appendix A to the Master Exchange
Agreement.
          “Note Rate” means, with respect to any Series of Investor Notes, the
annual rate at which interest accrues on the Investor Notes of such Series of
Investor Notes (or formula on the basis of which such rate shall be determined)
as stated in the related Indenture Supplement.
          “Note Register” means the register maintained pursuant to
Section 2.4(a) of the Base Indenture, providing for the registration of the
Investor Notes and transfers and exchanges thereof.
          “Obligor” means, with respect to any Lease or Fleet Receivable, the
Person or Persons obligated to make payment with respect to such Lease or Fleet
Receivable, including any guarantor thereof.
          “Officer’s Certificate” means a certificate signed by an Authorized
Officer of the Issuer, SPV, Holdings, the Origination Trust, the Servicer or the
Administrator, as the case may be.
          “Old Contribution Agreement” means the Contribution Agreement, dated
as of June 30, 1999, between the SPV and the Origination Trust, as amended,
modified or supplemented from time to time in accordance with its terms.
          “Open-End Lease” means a lease obligation in respect of a single
vehicle which may arise pursuant to a master lease agreement providing for the
lease of a fleet of vehicles or pursuant to a lease agreement providing for the
lease of a single vehicle that, in each case, obligates the lessee thereunder to
pay the lessor at lease termination any deficit between the sales proceeds from
the sale of the vehicle subject thereto and the book value thereof (other than
the portion of any deficit resulting from the sales proceeds being less than
[***]% of the fair market value thereof determined in accordance with such
lease).
          “Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Indenture Trustee. The counsel may be an employee of or
counsel to the
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



23

Issuer, Holdings, VMS, PHH, the Origination Trust, the Administrator or the
Servicer, as the case may be.
          “Original Base Indenture” is defined in the recitals to the Base
Indenture.
          “Origination Trust” means D.L. Peterson Trust, a statutory business
trust organized under the laws of the State of Delaware.
          “Origination Trust Agreement” means the Second Amended and Restated
Origination Trust Agreement, dated as of the Initial Closing Date, among
Holdings, as successor settlor and initial beneficiary, SPV, as existing settlor
and predecessor beneficiary, VMS, as UTI Trustee and Servicer, and Wilmington
Trust Company, as Delaware Trustee, as amended, supplemented and modified by the
Lease SUBI Supplement and the Fleet Receivable SUBI Supplement and as the same
may be further amended, supplemented or modified from time to time.
          “Origination Trust Assets” means all assets, at any time, owned by the
Origination Trust at such time.
          “Origination Trust Documents” means the Origination Trust Agreement,
including the Lease SUBI Supplement and the Fleet Receivable SUBI Supplement,
the Origination Trust Servicing Agreement, including the Series 1999-1 SUBI
Servicing Supplement, the PHH Guarantee, the Custodian Agreement, the SUBI
Certificates, the Old Contribution Agreement, the Receivables Purchase
Agreement, the Asset Purchase Agreement, the Contribution Agreement, the
Additional Equipment Assets Sale Agreement and the Additional Equipment Assets
Contribution Agreement.
          “Origination Trust Guaranty” means the Guaranty, dated as of the
Initial Closing Date, from the Origination Trust to the Issuer pursuant to which
the Origination Trust has guaranteed the obligations of Holdings under the Loan
Agreement and the Loan Note, as the same may be amended, supplemented or
modified from time to time.
          “Origination Trust Security Agreement” means the Security Agreement,
dated as of the Initial Closing Date, between the Origination Trust and the
Issuer pursuant to which the obligations of the Origination Trust to the Issuer
under the Origination Trust Guaranty are secured, as amended, supplemented or
modified from time to time.
          “Origination Trust Servicing Agreement” means the Amended and Restated
Servicing Agreement, dated as of the Initial Closing Date, among the Origination
Trust, Holdings and the Servicer, as amended, supplemented and modified by the
Series 1999-1 SUBI Servicing Supplement and as the same may be further amended,
supplemented or modified from time to time.
          “Outstanding” has the meaning, with respect to any Series of Investor
Notes, set forth in the related Indenture Supplement.
          “Paid-In Advance Proceeds” means for any Rejected Paid-In Advance
Vehicle the sum of all amounts received by the Servicer upon, after or in
connection with the sale or other disposition of such Rejected Paid-In Advance
Vehicle, net of any and all out-of-pocket costs and expenses incurred by the
Servicer in connection with such sale or other disposition, and any and



--------------------------------------------------------------------------------



 



24

all amounts received from the related Obligor in connection with such Rejected
Paid-In Advance Vehicle.
          “Paid-In Advance Vehicle” means a Vehicle acquired at the request of
an Obligor who is either a party to a Master Lease Agreement or who has agreed
to be bound by a Master Lease Agreement but not yet accepted by such Obligor.
          “Parent Downgrade Event” is defined in Appendix A to the Master
Exchange Agreement.
          “Paying Agent” means any paying agent appointed pursuant to
Section 2.6 of the Base Indenture.
          “Payment Date” means, with respect to each Series of Investor Notes,
the dates set forth in the related Indenture Supplement.
          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
          “Pension Plan” means any “employee pension benefit plan”, as such term
is defined in ERISA, which is subject to Title IV of ERISA (other than a
“multiemployer plan”, as defined in Section 4001 of ERISA) and to which any
company in the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA for any time within the preceding five years or by reason of being deemed
to be a contributing sponsor under Section 4069 of ERISA.
          “Period End Date” means each date set forth in Schedule X to the
Series 1999-1 SUBI Servicing Supplement, as such schedule is amended and
supplemented from time to time in accordance with the terms of the Series 1999-1
SUBI Servicing Supplement.
          “Permitted Investments” means negotiable instruments or securities,
payable in Dollars, issued by an entity organized under the laws of the United
States of America and represented by instruments in bearer or registered or in
book-entry form which evidence (excluding any security with the “r” symbol
attached to its rating):
     (i) obligations the full and timely payment of which are to be made by or
is fully guaranteed by the United States of America other than financial
contracts whose value depends on the values or indices of asset values;
     (ii) demand deposits of, time deposits in, or certificates of deposit
issued by, any depositary institution or trust company incorporated under the
laws of the United States of America or any state thereof whose short-term debt
is rated P-1 or higher by Moody’s and “A-1+” or higher by Standard & Poor’s and
subject to supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the long-term unsecured debt obligations (other than such obligation
whose rating is based on collateral or on the credit of a Person other than such
institution or trust company) of such depositary institution or trust company
shall have a credit rating from Standard & Poor’s of not lower than “AA”;



--------------------------------------------------------------------------------



 



25

     (iii) commercial paper having, at the earlier of (x) the time of the
investment and (y) the time of the contractual commitment to invest therein, a
rating from Moody’s of “P-1” and Standard & Poor’s of “A-1+”;
     (iv) bankers’ acceptances issued by any depositary institution or trust
company described in clause (ii) above;
     (v) investments in money market funds rated “AAAm” by Standard & Poor’s and
“Aaa” by Moody’s or otherwise approved in writing by the Rating Agencies;
     (vi) Eurodollar time deposits having a credit rating from Moody’s of “P-1”
and Standard & Poor’s of “A-1+”;
     (vii) repurchase agreements involving any of the Permitted Investments
described in clauses (i) and (vi) above and the certificates of deposit
described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by Standard & Poor’s and P-1 by Moody’s
or which otherwise is approved as to collateralization by the Rating Agencies;
and
     (viii) any other instruments or securities, if the Rating Agencies confirm
in writing that the investment in such instruments or securities will not
adversely affect any ratings with respect to any Series of Investor Notes.
          “Permitted Liens” means (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings, and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carrier’s Liens, and other Liens imposed by law, securing
obligations arising in the ordinary course of business that are not more than
thirty days past due or are being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP, (iii) Liens in favor of SPV
or the Issuer in the Leased Vehicles, (iv) Liens in favor of the Issuer pursuant
to the Loan Agreement or the Origination Trust Security Agreement, (v) Liens in
favor of the Indenture Trustee pursuant to the Indenture, and (vi) Liens in
favor of an Enhancement Provider, provided, however, that such Liens are
subordinate to the Liens in favor of the Indenture Trustee and have been
consented to by the Indenture Trustee.
          “Person” means any natural person, corporation, business trust, joint
venture, association, limited liability company, partnership, joint stock
company, corporation, trust, unincorporated organization or Government
Authority.
          “PHH” means PHH Corporation, a Maryland corporation.
          “PHH Financial Services” means PHH Financial Services Corporation, a
Maryland corporation.
          “PHH Guarantee” means the Guarantee, dated October 25, 2001, from PHH
pursuant to which PHH has guaranteed certain of VMS’ obligations under the
Origination Trust Servicing Agreement, as the same may be amended, supplemented
or modified from time to time.



--------------------------------------------------------------------------------



 



26

          “PHH Sub 1” means PHH Sub 1 Inc., a Delaware corporation.
          “PHH Sub 2” means PHH Sub 2 Inc., a Delaware corporation.
          “PHH Treasury Note Rate” means, on any day between the 16th day of the
month through the 15th day of the following month, the interest rate that is
quoted in the [Federal Reserve Statistical Release (H.15 Report) for two year
treasury constant maturities] on the fifteenth day of that month, or the first
business day thereafter if the fifteenth day of the month falls on a
non-business day.
          “Policies” means the standards, policies and procedures, including but
not limited to the credit and residual accrual policies applied by the Servicer
in originating Leases and those applied by the Servicer in its collection and
repossession activities.
          “Pool Factor” means, except with respect to any Series of Notes issued
in more than one Class, a number carried out to seven decimals representing the
ratio of the applicable Invested Amount as of such Record Date (determined after
taking into account any reduction in the Invested Amount which will occur on the
following Payment Date) to the applicable Initial Invested Amount, and with
respect to a Series of Notes having more than one Class, as specified in the
Indenture Supplement relating to such Series.
          “Potential Amortization Event” means any occurrence or event which,
with the giving of notice, the passage of time or both, would constitute an
Amortization Event.
          “Potential Loan Event of Default” means any occurrence or event which,
with the giving of notice, the passage of time or both, would constitute a Loan
Event of Default.
          “Preferred Member” means a Person in whose name a Junior Preferred
Membership Interest or a Senior Preferred Membership Interest is registered in
the Register.
          “Preferred Membership Interests” means the Junior Preferred Membership
Interests or the Senior Preferred Membership Interests.
          “Principal Payment Amount” means, for any Settlement Date, the sum of
(a) the Lease Balance Declines for each Unit Lease for such Settlement Date,
(b) the aggregate Cost of all Eligible Paid-In Advance Vehicles that became
Rejected Paid-In Advance Vehicles during the immediately preceding Monthly
Period and (c) the Unit Repurchase Payments for such Settlement Date.
          “Principal Terms” is defined in Section 2.2(c) of the Base Indenture.
          “Proceeding” means any suit in equity, action or law or other judicial
or administrative proceeding.
          “Qualified Institution” means a depository institution organized under
the laws of the United States of America or any State thereof or incorporated
under the laws of a foreign jurisdiction with a branch or agency located in the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities which at all times has the
Required Rating and, in the case of any such institution organized under the
laws of the United States of America, whose deposits are insured by the FDIC.



--------------------------------------------------------------------------------



 



27

          “Qualified Trust Institution” means an institution organized under the
laws of the United States of America or any State thereof or incorporated under
the laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities which at all times (i) is
authorized under such laws to act as a trustee or in any other fiduciary
capacity, (ii) has not less than one billion dollars in assets under fiduciary
management, and (iii) has a long term deposits rating of not less than “BBB-” by
Standard & Poor’s and Baa3 by Moody’s.
          “Quarterly Compliance Certificate” is defined in Section 4.1(a) of the
Base Indenture.
          “Rating Agency” means, with respect to each Series of Notes, the
rating agency or agencies, if any, specified in the related Indenture
Supplement.
          “Rating Agency Condition” means, the notification in writing by the
Rating Agencies that a proposed action will not result in a reduction or
withdrawal by each such Rating Agency of the rating or credit risk assessment of
any Class of any Series of Outstanding Investor Notes rated or evaluated by such
Rating Agency or the rating or credit risk assessment of any series of Preferred
Membership Interests rated or evaluated by such Rating Agency.
          “Receivables Purchase Agreement” means the Amended and Restated
Receivables Purchase Agreement, dated as of the Initial Closing Date, by and
between Holdings and VMS, as amended, modified or supplemented from time to time
in accordance with its terms.
          “Receivables Purchase Termination Event” is defined in the Receivables
Purchase Agreement.
          “Record Date” means, with respect to each Series of Notes, the dates
specified in the related Indenture Supplement.
          “Recoveries” means any amounts received by the Servicer with respect
to Charged-Off Leases, including Collections received from Obligors and
liquidation proceeds of the related Leased Vehicles, net of (i) any applicable
rental receipts tax, sales and use tax, personal property tax, ad valorem tax or
any other tax or any governmental fees or charges, (ii) any and all
out-of-pocket costs and expenses incurred by the Servicer in connection with
such recovery and (iii) any amounts remitted to the related Obligor as required
by applicable law or the related Lease.
          “Register” means the register mentioned in Section 12.3 of the LLC
Agreement.
          “Registered Notes” is defined in Section 2.1 of the Base Indenture.
          “Rejected Paid-In Advance Vehicles” means, for any Monthly Period, all
Unit Paid-In Advance Vehicles which were sold or otherwise disposed of after
rejection thereof by the related Obligor during such Monthly Period.
          “Related Rights” means, with respect to any Unit, all Origination
Trust Assets to the extent such assets are associated with such Unit.



--------------------------------------------------------------------------------



 



28

          “Relinquished Property Proceeds” is defined in Appendix A to the
Master Exchange Agreement.
          “Relinquished Vehicle” means a Vehicle that is “Relinquished Property”
under and as defined in Appendix A to the Master Exchange Agreement.
          “Replacement Property” is defined in Appendix A to the Master Exchange
Agreement.
          “Repurchase Amount” means, with respect to any Series of Investor
Notes, the amount specified in the related Indenture Supplement.
          “Required Aggregate Asset Amount” means the sum of the Required Asset
Amounts with respect to all Series of Outstanding Investor Notes.
          “Required Asset Amount” means, with respect to any Series of Investor
Notes, the amount specified in the related Indenture Supplement.
          “Required Overcollateralization Amount” means, with respect to any
Series of Investor Notes, the amount specified in the related Indenture
Supplement.
          “Required Rating” means a short-term certificate of deposit rating
from Moody’s of P-1 and from Standard & Poor’s of “A-1” and a long-term
unsecured debt rating of not less than Aa3 by Moody’s and “AA-” by Standard &
Poor’s.
          “Requirements of Law” means, with respect to any Person or any of its
property, the certificate of incorporation or articles of association and
by-laws or other organizational or governing documents of such Person or any of
its property, and any law, treaty, rule or regulation, or determination of any
arbitrator or Governmental Authority, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject, whether Federal, state or local (including, without
limitation, usury laws, the Federal Truth in Lending Act and retail installment
sales acts).
          “Reservoir Account” is defined in Appendix A to the Master Exchange
Agreement.
          “Residual Value Loss” means, for any Unit Vehicle which became a
Residual Value Vehicle during a Monthly Period, an amount equal to (a) the
Stated Residual Value of such Unit Vehicle minus (b) all Termination Proceeds
with respect to such Unit Vehicle for such Monthly Period.
          “Residual Value Vehicles” means, for any Monthly Period, all Unit
Vehicles subject to Closed-End Leases (other than Unit Vehicles subject to
Charged-off Leases) which were sold or otherwise disposed of after termination
or expiration of the related Closed-End Lease during such Monthly Period.
          “Responsible Officer” means, with respect to the Indenture Trustee,
any officer within the Corporate Trust Office, including any Assistant Vice
President, Vice President, any Secretary or Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any Person who at the time shall be an above



--------------------------------------------------------------------------------



 



29

designated officer and having direct responsibility for administration of the
Indenture and the applicable Series Supplement and also any particular officer
to whom any corporate trust matter is referred because of such officer’s
knowledge of and familiarity with the particular subject, in each case who, at
the time shall be an above-designated officer and shall have direct
responsibility for administration of the Indenture and the applicable
Series Supplement.
          “Revolving Period” means, with respect to any Series of Investor
Notes, the period specified in the related Indenture Supplement.
          “S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Service,
a division of The McGraw-Hill Companies, Inc.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Securitization” is defined in the Origination Trust Agreement.
          “Senior Preferred Member” means a Person in whose name a Senior
Preferred Membership Interest is registered in the Register.
          “Senior Preferred Membership Interests” means the Senior Preferred
Membership Interests issued pursuant to the LLC Agreement.
          “Series” means any Series of Investor Notes, which may include within
any such Series a Class or Classes of Investor Notes subordinate to another such
Class or Classes of Investor Notes.
          “Series Account” means any account or accounts established pursuant to
an Indenture Supplement for the benefit of a Series of Notes.
          “Series Administrator Fee,” with respect to any Series of Notes, that
portion of the Administrator Fee payable from Collections allocable to such
Series pursuant to the related Indenture Supplement.
          “Series Closing Date” means, with respect to any Series of Investor
Notes, the date of issuance of such Series of Investor Notes, as specified in
the related Indenture Supplement.
          “Series Gain on Sale Account Percentage” means, with respect to any
Series of Investor Notes, the percentage specified in the related Indenture
Supplement.
          “Series 1999-1 SUBI Servicing Supplement” means the Amended and
Restated Sold SUBI Supplement 1999-1 to the Servicing Agreement, dated as of the
Initial Closing Date, as amended by Amendment No. 1 thereto, dated as of
March 6, 2007, and Amendment No. 2 thereto, dated as of December 17, 2008, among
the Origination Trust, Wilmington Trust Company, as SUBI Trustee, Holdings and
the Servicer, as further amended from time to time.
          “Series Note Termination Date” means, with respect to any Series of
Investor Notes, the date stated in the related Indenture Supplement.
          “Series Reserve Account” means each account designated as a “Series —
Reserve Account” in an Indenture Supplement with respect to an Outstanding
Series of Investor Notes.



--------------------------------------------------------------------------------



 



30

          “Series Servicing Fee,” with respect to any Series of Notes, that
portion of the Servicing Fee payable from Collections allocable to such Series
pursuant to the related Indenture Supplement.
          “Series Servicing Fee Percentage” means, with respect to any Series of
Notes, the amount specified in the related Indenture Supplement.
          “Series Termination Date” means, with respect to any Series of
Investor Notes, the date stated in the related Indenture Supplement as the
termination date.
          “Servicer” means VMS in its capacity as servicer under the Origination
Trust Servicing Agreement.
          “Servicer Termination Event” is defined in the Origination Trust
Servicing Agreement.
          “Servicing Fee” is defined in the Origination Trust Servicing
Agreement.
          “Settlement Date” means the 7th day of each month, or if such date is
not a Business Day, the next succeeding Business Day.
          “Settlement Statement” is defined in Section 4.1 of the Base
Indenture.
          “Sold Units” means, collectively, the Initial Units and the Additional
Units.
          “Special Purpose Entity” is defined in the Origination Trust
Agreement.
          “SPV” means Raven Funding LLC, a Delaware limited liability company.
          “Stated Residual Value” means, for any Unit Vehicle subject to a
Closed-End Lease, the lesser of (a) the stated residual value of such Unit
Vehicle established at the time of origination of such Closed-End Lease in
accordance with the Policies and (b) the Net Book Value of such Unit Vehicle as
of such day.
          “SUBI Assets” is defined in the Origination Trust Agreement.
          “SUBIs” means the Fleet Receivable SUBI and the Lease SUBI.
          “SUBI Certificates” means the Fleet Receivable SUBI Certificate and
the Lease SUBI Certificate.
          “SUBI Portfolio” is defined in the Origination Trust Agreement.
          “Subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by the parent or (b) that is, at the
time any determination is being made, otherwise controlled, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.



--------------------------------------------------------------------------------



 



31

          “Supplement” means a supplement to the Base Indenture complying (to
the extent applicable) with the terms of Article 12 of the Base Indenture.
          “Tax Opinion” means an opinion of counsel to be delivered in
connection with the issuance of a new Series of Investor Notes to the effect
that, for United States federal income tax purposes, (i) the issuance of such
new Series of Notes will not affect adversely the United States federal income
tax characterization of any Series of Outstanding Investor Notes or Class
thereof that was (based upon an opinion of counsel) characterized as debt at the
time of their issuance and (ii) the Issuer will not be classified as an
association or as a publicly traded partnership taxable as a corporation for
United States federal income tax purposes.
          “Termination Date” is defined in Appendix A to the Master Exchange
Agreement.
          “Termination Event” means any of a Receivables Purchase Termination
Event or a Loan Event of Default.
          “Termination Proceeds” means for any Residual Value Vehicle for any
Monthly Period (a) all amounts received by the Servicer during such Monthly
Period upon, after or in connection with the termination of the related Lease
including, without limitation, (i) sales proceeds with respect to such Residual
Value Vehicle, net of any and all out-of-pocket costs and expenses incurred by
the Servicer in connection with such sale or other disposition and any amounts
remitted to the related Obligor as required by applicable law or the related
Lease and (ii) any and all insurance proceeds received in connection with the
occurrence of a casualty event in respect of such Residual Value Vehicle and
(b) any and all amounts billed to the related Obligor in connection with the
termination of such Lease, including any Incidental Lease Termination Payments.
          “TIA” means the Trust Indenture Act of 1939 as in force on the date
hereof, unless otherwise specifically provided.
          “Transaction Documents” means, collectively, the Indenture, the
Investor Notes, any agreements relating to the issuance or the purchase of any
of the Investor Notes, any agreements relating to any Credit Enhancement for any
Investor Notes, the LLC Agreement, the Loan Agreement, the Loan Note, the
Origination Trust Guaranty, the Origination Trust Security Agreement, the
Nominee Lienholder Agreement, the Administration Agreement, the Assignment and
Assumption Agreement, the Management Agreement, the Origination Trust Documents,
the Master Exchange Agreement, the Master Trust Agreement, the Collection
Account Control Agreement and the Gain on Sale Account Control Agreement.
          “Transfer Agent and Registrar” is defined in Section 2.4 of the Base
Indenture.
          “Transfer Date” means, unless otherwise specified in the related
Indenture Supplement, with respect to any Series of Notes, the Business Day
immediately prior to each Payment Date.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the applicable jurisdiction.
          “Unit” means a Vehicle, the related Lease and the Related Rights
associated therewith or a Paid-In Advance Vehicle and the Related Rights
associated therewith.



--------------------------------------------------------------------------------



 



32

          “Unit Leases” means the Leases allocated to the Lease SUBI Portfolio.
          “Unit Paid-In Advance Vehicles” means the Paid-In Advance Vehicles
allocated to the Lease SUBI Portfolio.
          “Unit Repurchase Payments” means, for any Settlement Date, the
aggregate amount payable by the Servicer pursuant to Section 7.15 of the
Series 1999-1 SUBI Servicing Supplement on such Settlement Date.
          “Unit Vehicle” means the Leased Vehicles and Paid-In Advance Vehicles
allocated to the Lease SUBI Portfolio.
          “United States” or “U.S.” means the United States of America, its
fifty States and the District of Columbia.
          “U.S. Government Obligations” means direct obligations of the United
States of America, or any agency or instrumentality thereof for the payment of
which the full faith and credit of the United States of America is pledged as to
full and timely payment of such obligations.
          “UTI” is defined in the Origination Trust Agreement.
          “UTI Assets” is defined in the Origination Trust Agreement.
          “Vehicle” means an automobile, a truck, a truck chassis, a truck body,
a truck tractor, a truck trailer or another type of motorized vehicle or
equipment, together with any and all accessories, additions and parts from time
to time in or to any of the foregoing and all accessions thereto.
          “VMS” means PHH Vehicle Management Services LLC or any predecessor in
interest thereto (including, without limitation, PHH Fleet America Corporation
and Peterson, Howell & Heather, Inc.).
          “WBNA” means Wachovia Bank, National Association.
          “written” or “in writing” means any form of written communication,
including, without limitation, by means of telex, telecopier device, telegraph
or cable.